 219305 NLRB No. 26ELECTRONIC DATA SYSTEMS CORP.1The Respondent have requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.2The judge admitted unobjected-to hearsay testimony by courierdriver Queen Chumbley attributing antiunion statements to dis-
patcher Darlene Alexander, and unobjected-to hearsay testimony by
Alexander regarding an angry reaction by MTech-Jacksonville Man-
ager Allan W. Balch to the Union's notification letter. (The notifica-
tion letter, dated March 14, 1988, from Union Representative
Colliflower to MTech-Jacksonville Manager Balch informed Balch
of the Union's organizing efforts and identified seven couriers who
were active, including Stanwood, Chumbley, and Nock.) These hear-
say statements were not alleged to be violations of the Act. We af-firm the judge's reliance on this testimony as evidence of union ani-
mus. See Passaic Daily News v. NLRB, 736 F.2d 1543 fn. 15 (D.C.Cir. 1984); S.E. Nichols, Inc
., 284 NLRB 556, 568 (1987), enfd.as modified on other points 862 F.2d 952 (2d Cir. 1988). We do
not rely, however, on the judge's finding that the legality of the
statements was tried by implied consent.3The complaint alleged that the Respondents are alter egos. Thejudge stated that, if he were to decide the issue, he would find that
the Respondents are alter egos. He found it unnecessary to decide
the issue, however, because he found that Respondent Electronic
Data Systems (EDS) was the primary and direct actor in all conduct
alleged to be unlawful. The Respondents do not except to that find-
ing, but they except to the judge's alter ego discussion and to any
suggestion that it is applicable to this case. In affirming the judge's
finding that EDS was the primary and direct actor in all conduct al-
leged to violate the Act, we do not rely on the judge's alter ego dis-
cussion or findings, or any inferences or conclusions that they drew
from them.The Respondents also have excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they
asre incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the
record and find no basis for reversing the findings.In addition, the Respondents have excepted to certain inferencesdrawn by the judge. It is the judge's duty as the trier of fact to de-cide whom to believe, to reconcile conflicting evidence, and to drawreasonable inferences from the evidence in a case. Such inferences
are entitled to deference if they are supported by substantial evi-
dence on the record as a whole. Shattuck Denn Mining Corp. v.NLRB, 362 F.2d 466 (9th Cir. 1966). Except as expressly disavowed,we find no basis in the record for rejecting the inferences drawn by
the judge.4We agree with the judge that dispatcher Darlene Alexander wasthe Respondent's agent, cloaked with apparent authority, when she
unlawfully interrogated and made coercive statements to employees.Thus, we need not rely on the judge's express finding that Alexander
spoke for management. There were no exceptions to the judge's re-
fusal to find the Respondent liable for Alexander's alleged unlawful
statements in August 1988, prior to the Respondent's gaining knowl-
edge of union organizing.5251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982), approved in NLRB v. TransportationManagement Corp., 462 U.S. 393 (1983).Electronic Data Systems Corporation and SecurityCouriers, Inc., as alter egos and InternationalUnion, United Automobile, Aerospace and Ag-
ricultural Implement Workers of America
(UAW), AFL±CIO. Cases 16±CA±13769 and16±CA±13783September 30, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn June 18, 1990, Administrative Law Judge Rich-ard J. Linton issued the attached decision. The Re-
spondents filed exceptions and a supporting brief. The
General Counsel filed a brief in response to the Re-
spondents' exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings,2findings,3andconclusions4and to adopt the recommended Order, asmodified.1. We agree with the judge that Respondent EDSviolated Section 8(a)(3) and (1) of the Act when it re-
voked its policy of allowing employees 15 minutes
extra paid worktime each day. The Respondent admits
that in September 1988, it implemented a new report-
ing procedure. It contends, however, that it made the
change to reduce overtime costs by having couriers re-
port for duty only after deliveries had been readied for
dispatch, rather than at a set time as previously. It fur-
ther contends that the change did not eliminate the
early clock-in policy. Credited testimony showed, how-
ever, that the Respondent posted a notice requiring all
couriers to report at a set time each morning.In Wright Line,5the Board set forth its test of causa-tion for cases alleging violations of Section 8(a)(3) of
the Act. First, the General Counsel must make a prima
facie showing sufficient to support the inference that
protected conduct was a motivating factor in the em-
ployer's decision. Once this is established, the burden
shifts to the employer to demonstrate that it would
have taken the same action, even in the absence of
protected conduct.Here the Respondent had knowledge of union activ-ity and, concurrent with the union activity, took action
adverse to the employees involved. Implementation of
the new reporting procedure was not an isolated event
but, instead, occurred in an atmosphere of other unfair
labor practices. Even without direct evidence, the
Board may infer animus from all the circumstances.
Mistletoe Express Service, 295 NLRB 273 (1989);Birch Run Welding, 269 NLRB 756, 764±767 (1984),enfd. 761 F.2d 1175 (6th Cir. 1987), and cases cited
there. Accordingly, we find sufficient evidence to war-
rant an inference of the Respondent's unlawful motive.
In these circumstances, the Respondent had the burden
to establish that its new reporting procedure did not
eliminate the 15-minute early clock-in policy or that it
would have made the change even in the absence of
union activity. It failed to do so. It did not submit 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6SCI-Tyler operated as a regulated common carrier subject to tar-iff rates. MTech limited its courier services to customers incident to
data processing services. So limited, it considered itself exempt from
regulation. It had been determined that the additional cost to perform
Jacksonville courier work out of SCI-Tyler would be approximately
$20,000 a month for an indeterminate period of time because of the
tariff rate. We agree with the judge that the Respondent's contention
that the additional cost was not a significant factor in its decisionÐ
because the debit to one entity of the Company would ``wash out''
as a credit to another entityÐis not credible, in light of the record.7We do not rely for our finding on union animus exhibited instatements made by the Respondent's low-level supervisors and
agents, Chandler, Bailey, Alexander, and Dennis.timecards, payroll records, or other evidence in supportof its position. Further, it did not explain the timing of
the change, which coincided with its learning about
union organizing at Jacksonville. Thus, we affirm the
judge's determination that the Respondent's introduc-
tion of new reporting procedures revoked its existing
policy in violation of Section 8(a)(3) and (1) of the
Act.2. We also agree with the judge's conclusion, pursu-ant to Wright Line, supra, that Respondent EDS vio-lated Section 8(a)(3) and (1) of the Act on October 11,
1988, when it subcontracted its Jacksonville courier
work to SCI-Tyler and terminated its Jacksonville cou-
rier drivers.The Respondent denies that these actions violatedthe Act. It contends that for valid business reasons it
decided upon its course of action in July 1988 before
union organizing began. Thus, it contends that imple-
mentation of its decision shortly after it learned about
the union activity was an unrelated coincidence.As the judge found, the General Counsel establishedthe following facts in support of his prima facie case
of a violation. The Respondent had explicit knowledge
of the union activity at Jacksonville on September 15,
when it received the Union's notification letter. It did
not decide to subcontract the Jacksonville courier work
and terminate the Jacksonville drivers until September
22, 1988, 1 week after it had received notice of union
organizing at Jacksonville. Before the Respondent
could transfer the courier work to SCI-Tyler, it had to
resolve an intractable issue which until then had pre-
cluded a decision to transfer the work±-the significant
additional cost of performing the Jacksonville work at
Tyler6Further, the Respondent took no concrete stepsto implement its Jacksonville decision until the holiday
weekend before the October 11 implementation date.We conclude that the timing of the Respondent's de-cision and its implementation strongly support an in-
ference of unlawful motive. Further, shortly after the
Respondent learned of the union activity at Jackson-
ville, it unlawfully disciplined courier Stanwood,
named in the Union's September 14 letter as an activ-ist. It also discontinued its practice of allowing couri-ers to clock in and be paid each day for 15 minutes
prior to dispatch. Thus, the timing of the Respondent's
conduct in concert with its other unfair labor practices
is sufficient to warrant an inference that a motivating
factor for the Respondent's conduct was its desire to
escape the nascent union organizing drive.7Once the General Counsel presented his prima faciecase, the burden was on the Respondent to demonstrate
that it would have subcontracted the Jacksonville cou-
rier work and terminated the couriers' employment in
the absence of its employees' protected activity.
Wright Line, supra. The judge found, and we agree,that the Respondent failed to meet its burden. The Re-
spondent contends that it made a valid business deci-
sion well before union organizing began at Jackson-ville.We have already found, in agreement with thejudge, that the Respondent did not reach its decision
to end courier operations at Jacksonville until after it
had learned of the Union's organizing effort. The Re-
spondent contends that its motive for transferring the
Jacksonville courier operation to SCI-Tyler was to in-
crease corporation efficiency by specialization and to
parlay its acquisition of MTech and SCI into expanded
business opportunities. It made no showing, however,
that it had either formulated or acted in accord with a
concrete business plan to increase its share of the cou-
rier business market. Further, its alleged motive is not
credible in light of the substantially increased cost of
performing the Jacksonville courier work at SCI-Tyler.Finally, the Respondent contends it was under aduty to resolve an alleged violation of the Texas Motor
Carrier Act at Jacksonville. It supported this contention
with the legal opinion of its counsel that the Jackson-
ville operation was not in compliance with the law.
This element of the Respondent's business justification
is not persuasive, inter alia, in light of its failure to
present evidence from competent authority that the
Jacksonville courier operation was, in fact, illegal.Based on the foregoing, the Respondent has failedto establish that it would have subcontracted its Jack-
sonville courier work to SCI-Tyler and terminated its
Jacksonville couriers in the absence of the employees'
protected activity. Accordingly,in agreement with the
judge, we find that the Respondent violated Section 221ELECTRONIC DATA SYSTEMS CORP.8We do not rely for our decision on the judge's conclusion thatthe Respondents' introduction into evidence of only a portion of the
August 3, 1988 memorandum warrants an inference that the com-
plete memorandum would show few locations beyond Jacksonville
targeted for ``leveraging'' and little effort by Respondent EDS to
help SCI sell its courier service to other EDS' units. This memo-
randum was the General Counsel's exhibit, and the record does not
show that any effort was made by the General Counsel to obtain and
introduce the complete memorandum. We disavow any suggestion
that the incomplete memorandum warrants an inference adverse to
the Respondents. Further, we do not rely on any inferences the judge
drew from his speculation about ``corporate protocol.''9In ordering restoration of the Jacksonvile, Texas courier oper-ation, we emphasize the speculative nature of the Respondents' as-
sertion that the Jacksonville courier operation did not comply with
the Texas Motor Carrier Act. The March 14, 1988 opinion letter
from Attorney Paul D. Angenand is inconclusive. The Respondents
have not established that the Texas Railroad Commission or a court
of competent jurisdiction has ruled that courier service as it had been
conducted at Jacksonville prior to the Respondents' unlawful con-
duct did not comply with the Texas Motor Carrier Act. Thus, we
do not order restoration of an illegal operation. Consistent with the
above, we will delete from paragraph 2(b) of the judge's rec-
ommended Order the requirement that the Jacksonville courier oper-
ation be made legal. We shall permit the parties to introduce at thecompliance stage any evidence that may be pertinent to the appro-
priateness of the reinstitution remedy, provided that the evidence was
not available prior to the unfair labor practice hearing. Lear Siegler,Inc., 295 NLRB 857 (1989).8(a)(3) and (1) of the Act,8and we adopt the judge'sOrder, as modified.9ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondents, Elec-
tronic Data Systems Corporation, and its wholly owned
subsidiary, Security Couriers, Inc., Jacksonville, Texas,
and Tyler, Texas, their officers, agents, successors, and
assigns, shall take the action set forth in the Order.1. Substitute the following for paragraph I,A,2(b).
``(b) Restore at Jacksonville, Texas, the courierwork subcontracted effective October 11, 1988, to
SCI-Tyler, including any increase in that work since
October 11, 1988.''2. Substitute the attached notices for those of the ad-ministrative law judge.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
coercively question you about yourunion support or activities.WEWILLNOT
threaten to discharge or otherwise dis-criminate against any of you for supporting the UAW
or any other union.WEWILLNOT
threaten you with loss of your jobsand that EDS-Jacksonville will eliminate our courier
operation there if you continue your activities on be-
half of the UAW, or any other union.WEWILLNOT
issue formal written warnings to youin retaliation for your union activities.WEWILLNOT
discriminate against you by reducingyour paid worktime by 15 minutes because you sup-
port the UAW or any other union.WEWILLNOT
subcontract our courier or other workat Jacksonville, Texas, or elsewhere there are union ac-
tivities, when the purpose is to prevent a possible bar-
gaining obligation attaching by eliminating the work,
and therefore the jobs, of the employees in the poten-
tial collective-bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
revoke the arrangement, effective October11, 1988, which we made with Security Couriers, Inc.
(SCI), a wholly owned subsidiary of EDS, by which
we subcontracted our Jacksonville courier work to
SCI's branch at Tyler, Texas.WEWILL
restore at Jacksonville, Texas, the courierwork we subcontracted, as described above, to SCI-
Tyler, plus any increase in that work since October 11,
1988.WEWILL
, on reestablishing the courier work atJacksonville, reinstate the extra 15-minute paid
worktime which we removed in September 1988 from
the Jacksonville courier drivers.WEWILL
offer all Jacksonville courier drivers termi-nated on October 11, 1988, including the 15 named
below, immediate and full reinstatement to their former
jobs or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their senior-
ity or any other rights or privileges previously enjoyed;
and WEWILL
make them whole for any loss of earn-ings (including the 15 minutes removed in September
1988 from their paid worktime) and other benefits re- 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are for 1988 unless otherwise indicated.sulting from their discharge, less any net interim earn-ings, and other benefits, plus interest:Bonnie G. BarnesLarry Reagan
Queen E.ChumbleygWalter P. Stanwood Jr.
MargaretHendricksNila Scully
Martha J. LanceDaniel R. Schultz

James C. MellCharles Samples

Ray MyrickClayton White

A. L. McDanielKenneth Wheeler

Shawn D. NockWEWILL
remove from our records and files any ref-erences to their October 11, 1988 discharge, and any
reference to the September 28, 1988 formal written
warning issued to Walter Paul Stanwood Jr., and WEWILLnotify each of them in writing that we have doneso and that the discharges, and the warning, will not
be used against them in any way.ELECTRONICDATASYSTEMSCORPORATIONAPPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
coercively question you about yourunion support or activities.WEWILLNOT
coercively interrogate terminatedEDS-Jacksonville courier drivers, present at SCI-Tyler
to interview for employment, about their sentiments re-
garding the UAW or any other union.WEWILLNOT
threaten to discriminate against any ofyou for supporting the UAW or any other union.WEWILLNOT
tell terminated EDS-Jacksonville cou-rier drivers, present at SCI-Tyler to interview for em-
ployment, that SCI does not want the UAW, or any
union, at Tyler, when the context of such remark im-
plies that we would discriminate against union sup-
porters.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.SECURITYCOURIERS, INC.Ruth Small, Esq. and Elizabeth Kilpatrick, Esq., for the Gen-eral Counsel.George Cherpelis, Esq. and Alice R. Moore, Esq. and, withthem on brief, Timothy L. Salazar, Esq. (Cherpelis, Vogel,and Salazar), of Albuquerque, New Mexico, for the Re-spondents.John Colliflower (International Rep. UAW), of Dallas,Texas, for the Charging Union.DECISIONSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. This is asubcontracting and discharge case. On October 11, 1988,
Electronic Data Systems Corporation (EDS), discharging its
Jacksonville, Texas courier drivers, subcontracted the Jack-
sonville courier work to the Tyler, Texas office of SCI, a
wholly-owned subsidiary of EDS. Finding that the discharges
and subcontracting were done by EDS in order to escape
from a nascent International Union, United Automobile,
Aerospace and Agricultural Implement Workers of America
(UAW), AFL±CIO (UAW) organizing drive among the
couriers at Jacksonville, I order EDS to revoke the subcon-
tracting arrangement with Security Couriers, Inc. (SCI), re-
store the courier work to Jacksonville, reinstate the drivers,
and make them whole, plus interest. Although I summarize
the facts concerning the alter ego allegation (and would find
that EDS and SCI functioned as alter egos respecting this
matter), an alter ego finding is unnecessary because EDS
itself made the command decisions.This case was tried before me in Tyler, Texas, and in Dal-las, Texas, on days beginning March 14 and closing April
26, 1989, pursuant to the December 9, 1988 consolidated
complaint (complaint) issued by the General Counsel of the
National Labor Relations Board through the Regional Direc-
tor for Region 16 of the Board. The complaint is based on
charges filed October 13, 1988, and thereafter amended, in
Case 16±CA±13769, and on October 25, 1988, in Case 16±
CA±13783, by the International Union, United Automobile,
Aerospace and Agricultural Implement Workers of America
(UAW), AFL±CIO (UAW or the Union), against Electronic
Data Systems Corporation (EDS) and Security Couriers, Inc.,
(SCI), as alter egos.In the complaint the General Counsel alleges that Re-spondent EDS violated Section 8(a)(1) of the Act on various
dates in August and September 1988,1and Respondent SCIon October 24, by certain conduct, including interrogations
and threats. The complaint alleges Respondents violated Sec-
tion 8(a)(1) and (3) of the Act by the following conduct.
Thus, EDS, in September, allegedly issued formal warnings
to Larry Reagan and to Paul Stanwood; on September 26 it
reduced the paid working time of the Jacksonville employees
by 15 minutes; on October 11 it closed its Jacksonville facil- 223ELECTRONIC DATA SYSTEMS CORP.2References to the 10-volume transcript of testimony are by vol-ume and page.3Exhibits are designated as G.C. Exh. for those of the GeneralCounsel and R. Exh. for the Respondent's. The Union did not offer
any exhibits.ity and transferred its business to its wholly-owned sub-sidiary in Tyler, SCI; and also on October 11 EDS termi-
nated its Jacksonville courier drivers. On October 11 SCI al-
legedly required all terminated Jacksonville drivers to file ap-
plications as new employees to be considered for employ-
ment by SCI, and on and after October 11 SCI constructively
refused to employ 14 named drivers terminated by EDS.By their joint answer Respondents admit certain factualmatters but deny violating the Act. For convenience, I usu-
ally refer collectively to EDS and SCI as Respondent.On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the
briefs filed by the General Counsel and the Respondent, I
make the followingFINDINGSOF
FACTI. JURISDICTIONA Texas corporation with its principal office in Dallas,Texas, EDS provides data processing and data communica-
tion services to its customers throughout the United States.
SCI is a wholly-owned subsidiary of EDS and maintains its
principal office in Tyler, Texas. SCI transports business in-
formation for its customers from point to point. During the
past 12 months EDS and SCI each provided services valued
in excess of $50,000 in States outside Texas. EDS and SCI
each admits, and I find, that each is an employer within the
meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATIONINVOLVED
Respondent admits, and I find, that International Union,United Automobile, Aerospace and Agricultural Implement
Workers of America (UAW), AFL±CIO is a labor organiza-
tion within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Background1. CredibilityIn summarizing the evidence for this background section,I generally present the testimony as given. Keep in mind,however, that ultimately I resolve disputes in favor of the
terminated drivers. Although I do so partly because the log-
ical inferences favor the drivers, an important reason is that
the drivers simply testified with a more favorable demeanor
than the EDS and SCI executives and managers who testi-
fied.2. MTech acquires SCI; EDS acquires MTechDrive east from Dallas for about 100 miles. There, a bitsouth of I-20, enter the city of Tyler. Pass through, heading
due south on state 69, and about 27 miles later reach Jack-
sonville. The employees involved in this case were employed
as driver couriers at a data processing facility in Jacksonville.Allan W. Balch has worked at the Jacksonville locationsince its 1976 opening. Until about October 1982 the Jack-
sonville facility was owned by American Data Service
(ADS). Balch is one of the original owners of ADS (7:1120±1121, 1135).2In about October 1982, Balch testified, MTechacquired ADS (7:1121). MTech is a wholly owned subsidiary
of MCorp, a bank holding company (4:518; 5:618; 6:742),
and one of the nation's largest data processors for banks
(G.C. Exh. 23).3After MTech acquired ADS, Balch pro-gressed through several managerial positions at MTech-Jack-
sonville and eventually was appointed manager of MTech-
Jacksonville reporting to James L. Gibbons (3:474; 5:642;
7:1120, 1123). There is some question as to when Balch was
appointed manager of MTech-Jacksonville. Although Balch
testified it was about 2-1/2 years before his April 1989 testi-
mony (7:1120), that is, around October 1986, other ref-
erences in the record suggest that Balch was the facility man-
ager at least as early as 1985 (5:616, 627; 7:1121; 8:1229;
G.C. Exh. 21). Whatever the actual date, for the purposes of
this case it is clear that Balch may be viewed as the Jackson-
ville manager at all relevant times.James L. Gibbons was a senior vice president and remoteoperations manager at MTech (3:433; 4:491). His office is at
what was then MTech's corporate headquarters at Las
Colinas, a business park of Irving, a suburb on the westside
of Dallas. Gibbons reported to Tim Connor, an executive
vice president of MTech (3:446, 450; 4:542, 545). In his
MTech position, Gibbons was in charge of the data proc-
essing operations for a district which covered an area from
Wichita Falls in north central Texas to Shreveport in north-
west Louisiana. The territory included Jacksonville (3:474;
5:642).SCI transports business information for its customers, thevast majority of whom are financial institutions. SCI does
not perform any data processing for customers. In Texas SCI
has operated as a common carrier by motor vehicle certifi-
cated, in 1974, and regulated by the Texas Railroad Commis-
sion (TRC) (6:814±816). Martin V. Coben is SCI's chairman,
president, and chief executive officer. He founded the Com-
pany in 1968 (6:741, 817, G.C. Exh. 30). In SCI's early days
Coben drove one of the vehicles (6:848). SCI's corporate of-
fice is located in Carrollton (4:544; G.C. Exh. 30), a suburb
on the northwest side of Dallas and (I take official notice)
just a few miles north of the Las Colinas business park.According to a February 11, 1988 news release (G.C. Exh.23), SCI serves a base of 1,000 financial institutions, most
of which are located in Texas. ``There are 350 Security
Couriers employees located in offices in Austin, Corpus
Christi, Dallas, Forth Worth, Houston, San Antonio, Sher-
man, Tyler, and Waco.'' (G.C. Exh. 23.) The focus in our
case primarily is on SCI's Tyler facility, or ``branch'' as SCI
designates its field offices.Before moving on with our story, I must observe that theidentification in the record of SCI's name is imprecise. The
complaint uses Security Couriers, Inc. (which I abbreviate to
SCI), and Respondent's answer is by that name. But that
name does not appear elsewhere in the record. The name or
names SCI actually uses are different. For example, at the
beginning of his testimony, Coben answered to Security
Couriers Corporation (6:740), yet the correct corporate name,
as reflected on a corporate identification sheet in the record 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(G.C. Exh. 30), is Security Courier Corporation (SCC), aTexas corporation incorporated August 4, 1987 (6:771±774).
An employment application form (R. Exh. 8) of SCC con-
tains, at the top right, boxes to be checked for SCC and four
other firms, one being Security Couriers (a name displayed
in G.C. Exh. 23, a prominent exhibit in the record). An em-
ployment application form for Security Couriers is in evi-
dence (G.C. Exh. 36). Its 1984 date of execution by the ap-
plicant, Bonnie Barnes, predates SCC's 1987 incorporation.It seems reasonable to infer that Coben's courier service,the one he formed in 1968, is Security Couriers, and that in
1987 Coben created SCC as an umbrella organization, or a
holding company, housing Security Couriers and, apparently,
three other entities. Neither party offered copies of official
documents from either the corporation division of the Texas
Secretary of State's office or from the Texas Railroad Com-
mission to clarify the matter. In this decision I shall use the
name given in the pleadings (SCI) to include Security Couri-
ers as well as the corporation (SCC), unless the context indi-
cates otherwise.For some years before February 1988, MTech's Jackson-ville facility frequently had used SCI's Tyler courier service
on an as need basis (3:438; 4:546). Coben testified that for
a couple of years SCI had coveted the courier business of
MTech's Jacksonville operation (6:747). Acquisition discus-
sions had been held at lower management levels of the two
firms before 1987, but the first serious discussions began in
early to mid-1987. On September 24, 1987, the companies
reached an agreement under which MTech would acquire the
assets of SCI. The agreement became final on February 11,
1988 (6:741±742, 793±794), and was marked by a public an-
nouncement in the form of a news release apparently distrib-
uted to MTech's customers (G.C. Exh. 23).Notwithstanding the record description of MTech's acqui-sition of SCI as an asset purchase, Coben testified that SCI
became a wholly-owned subsidiary of MTech (6:744). Clear-
ly MTech acquired SCI, as documents, including a press re-
lease (G.C. Exh. 23), reflect. Coben refers to the acquisition
as a merger (6:747). A corporate ownership summary sheet
in evidence (G.C. Exh. 30) describes the acquisition by
MTech as an asset acquisition, but also states that MTech
owns 100 percent of SCI's stock (G.C. Exh. 30). Whatever
technical distinctions exist in the acquisition, I shall treat SCI
as having been, at the relevant time, an existing and wholly-
owned subsidiary of MTech.Following MTech's acquisition of SCI, no immediatechange occurred affecting the courier operations of Tyler and
Jacksonville (3:440, Gibbons; 6:745, Coben; 7:1123, Balch).
Change did come, not from this acquisition, but in October,
well after the merger of MTech into EDS.EDS is a very large corporation (4:544; 5:594, Gibbons).With 50,000 employees worldwide (5:712, Sims), EDS pro-
vides data communication services (pleadings), or, as D.
Benjamin Sims asserts, ``the finest quality of product and
service in the information technology arena.'' (5:713) Such
size testimony reflects information contained in EDS's 1988
annual report. Initially that entire annual report was offered
as General Counsel's Exhibit 38 (7:1012±1016), but was
later withdrawn (9:1248), leaving only page 16, listing offi-
cers and directors, in evidence (G.C. Exh. 47; 9:1250). Con-
sistent with the record evidence, and to fill it out in this area,
I take official notice of two items in the 1988 annual report(a nonrecord document). First, EDS's gross revenue for theyear ending December 3, 1988, exceeded $4.8 billion (G.C.
Exh. 38 at 3, 17). Second, the same report describes the
MTech acquisition in these words (G.C. Exh. 38 at 3):During 1988, EDS' presence within the financial andinsurance markets grew considerably. In April, EDS
completed the acquisition of MTech, strengthening its
position as the leading provider of data processing sup-
port to financial institutions in the United States.Announced about 2 weeks after MTech acquired SCI, theacquisition by EDS from MCorp of a majority of MTech's
stock was made on April 19, 1988. MCorp had owned rough-ly 70 to 80 percent of MTech's stock, with the other 20 to
30 percent being held by others. EDS finalized its purchase
of the remaining 20 or so percent by June 30, 1988 (4:507±
508, 518±519; 5:627±628; 6:796±798). Gibbons testified that
after June 30, 1988, MTech, regardless of whether its legal
existence ceased, no longer functioned as an entity and, at
that point, became known as (a part of) EDS (4:507).Jacksonville's courier supervisor, Robert Chandler, told thedrivers that under EDS there would be no changes in the
courier function, except possibly newer cars (1:103; 2:273).
And, until SCI took over Jacksonville's courier operation on
October 11, the EDS-Jacksonville couriers drove the same
routes, used the same vehicles, and reported to the same su-
pervision as before July 1 (1:19, 103±104; 2:173±174, 244,
324, 364±365).D. Benjamin Sims is a division vice president of EDS(5:649). In February 1988 Sims was assigned the responsi-
bility of coordinating the ``due diligence'' (verifying rep-
resentations) in the acquisition of MTech. When that function
ended with the April 19 purchase by EDS of all the privately
owned shares of MTech's stock, Sims thereafter served as
the EDS executive in overall charge of the newly acquired
operations (5:655±657). During the March-April timeframe,
Sims testified, he first met SCI's Coben and, in that period,
they held general discussions about the opportunities SCI
could provide EDS, for EDS was spending millions of dol-
lars in Texas and around the country for courier services
(5:689±690).3. EDS wants to leverage SCIAccording to Sims, early in the business analysis EDS de-cided it wanted to leverage SCI's presence throughout Texas
and elsewhere (5:670). About late April, after the initial pur-
chase was completed, Sims told Coben to move forward to-
ward that goal (5:690). Coben places most of this discussion,
if not all, in about late April (6:791, 794, 818, 843). During
the time frame of April 19 to some point in October 1988,
Coben reported to Sims (5:712; 6:752; G.C. Exh. 31). There
is no memo or letter by Sims in the record describing the
desire of EDS to leverage SCI. Coben's employment contract
with MTech (and, thus, EDS) is for 5 years, and he has no
agreement that his term will be extended (6:788±789, 847±
850).Coben did not act immediately. He testified it took awhileto get accustomed to the new corporate environment (6:758±
759), and SCI had its own business to operate (6:827). Sims
testified that EDS was occupied over the next several weeks
with the legal steps necessary in acquiring the remaining 225ELECTRONIC DATA SYSTEMS CORP.shares of outstanding stock and was busy with existing oper-ations so that no new initiatives were undertaken (5:688,
691). In the May-June timeframe EDS held two meetings
with its newly acquired employees at Jacksonville and Tyler
to educate them about EDS, their EDS benefits, and where
their group was positioned in the EDS organization. Slides
were shown, charts displayed, and papers distributed (2:174±
176, 199±201; 6:774±775; 7:958±959, 1126). In most of the
weeks from about late April into July Sims held weekly staff
meetings with the upper-level management, such as Coben,
who reported to him (5:692, Sims; 6:843±845, Coben).George Thomas Harenchar began working for EDS inabout 1978 or 1979 (7:957). Sims testified he has ``great
faith'' in Harenchar (5:693). About mid-June, Harenchar tes-
tified, Sims approached Harenchar about transferring to SCI
(7:961). Harenchar apparently said yes, for he reported for
work at SCI on July 11 (7:957, 961). After interviewing
Harenchar, Coben hired him as vice president and general
manager of SCI (6:809, 832). Harenchar's responsibilities in-
clude operations, sales, and customer service (6:962). Ac-
cording to Coben, he wanted someone who could manage the
business. Harenchar was brought in to do that, to learn the
business, and to become, to some extent, Coben's alter ego
(6:813, 847±848).4. SCI's Tyler to assume Jacksonville'scourieroperation
At one of his staff meetings in about early July, Simsasked Coben how he was doing with taking over the trans-
portation needs of EDS. Coben told him he was looking at
a number of places, including Jacksonville. Sims asked
Coben to submit an action plan, and ``encouraged'' Coben
to make things happen as soon as possible (5:671±672, 687±688, Sims; 6:758±762, 809±811, Coben). At that time Tim
Connor, Gibbons' boss, reported to Sims (G.C. Exh. 31). If
Connor was present he apparently did not later tell Gibbons
of Coben's assignment. As we shall see, Gibbons learned
from Harenchar.Shortly thereafter, on Saturday, July 16, Coben met withHarenchar and the other managers reporting to him. The
topic of the meeting was that of expanding SCI's operations,
with Jacksonville being a big part of the discussion (6:811).
Harenchar fixes that date as the first meeting he attended
dealing with the consolidation of the Jacksonville and Tyler
courier operations, although he recalls that it was only one
of several expansion topics discussed (7:968).Coben testified that he assigned Harenchar the task of ac-complishing the takeover by Tyler of Jacksonville's courier
operation. Coben does not give the date he made the assign-
ment (6:765, 828). Coben notified Sims of Harenchar's as-
signment by memo (G.C. Exh. 26) dated August 3 (6:766)
in which he states the assignment is made to convert the
(Jacksonville) operation ``to our format as of this date'' with
a completion date of September 3, 1988. Coben testified that
by the phrase ``our format'' he meant that Jacksonville
(EDS) would be converted into a ``customer'' with SCI mak-
ing Jacksonville's courier runs (6:810±811). Harenchar re-
calls that he received the assignment from Coben about Au-
gust 3 because Coben showed him the August 3 memo, or
a copy of it, saying it already had been sent (6:970±972).Coben's August 3, 1988 memorandum to Sims has par-ticular significance to the question of whether the decision totransfer Jacksonville's courier business to SCI (1) predatesRespondent's knowledge of union activity at Jacksonville or
(2) actually was prompted by the union activity. I therefore
shall quote the relevant portion of Coben's memo. Coben
references his memo to Sims as ``Security Courier Expan-
sion: Action to Date.'' (Our exhibit consists only of the
memo's first page.) He begins by reminding (``As you are
aware ...'') Sims that SCI has initiated efforts to expand

into two major business areas:1. Assume the administrative and managerial controlof internal transportation activity within EDS data cen-
ter locations where significant activity exists, and wherethe change makes good business sense. [Emphasisadded.]2. Reduce external transportation expenses through-out the corporation by managing and coordinating ven-
dors and internal consolidations.At that point Coben begins his report on data center cou-rier activity, with the first location covered being that of
Jacksonville, Texas, as follows (G.C. Exh. 26):DATA CENTER COURIER ACTIVITY:Jacksonville, TX:Jacksonville is an existing MTech location with theirown courier network and encompasses approximately
twenty-five courier employees. Prior to the EDS acqui-
sition of MTech, we had attempted to negotiate with
MTech personnel the assumption of control for this op-
eration. The center manager was reluctant to release
control of the revenue associated with the services. We
have subsequently evaluated this operation and deter-
mined that the estimated revenue was inadequate for
sustaining a viable, professional courier operation. With
most of the transportation coming under regulation, the
charges presently made to their customers will increase,
causing an internal alteration of revenue allocations.I have assigned Tom Harenchar the duties of con-verting this operation to our format as of this date. The
project should be completed by September 3, 1988.At the trial the witnesses testified that under the SCI ``for-mat,'' with EDS as its ``customer,'' SCI bills EDS-Jackson-
ville for the Jacksonville courier work performed by SCI.
Jacksonville forwards the bill to EDS accounts payable in
Dallas (Plano). EDS apparently credits SCI by an accounting
entry (5:580, Gibbons; 7:1164±1165, Balch). Other than
being aware that SCI bills EDS, Coben does not know
whether EDS pays SCI by check or by journal entry (6:784±
785).At the time of his August 3 assignment, Harenchar, whohad been working for EDS in Detroit, Michigan, was in the
process of selling his Detroit house and relocating to Dallas.
Closing on the Detroit sale occurred in mid-August, followed
by the closing on his Dallas purchase and the transportation
of his belongings. In addition to these details in his personal
life, Harenchar had other business assignments. Moreover,
Harenchar testified that he reminded Coben of all of this on
August 3. Harenchar left his meeting with Coben with the
understanding the September 3 date (for completing Tyler's
takeover of Jacksonville's courier work) was not extremely 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
important, and that it was more important the conversion bedone well. As Harenchar testified, effecting the consolidation
of Jacksonville was not even among his top five priority
items (7:976, 1018±1019).Because of the various delays and problems, the Sep-tember 3 date had to be postponed (6:812, 829). The Sep-
tember 3 date, a Saturday, is significant because it was the
weekend before Labor Day, a bank holiday. Because the
most logical time to convert the operation would be on a
weekend before a bank holiday, Harenchar and Coben dis-
cussed the fact that the next bank holiday would be Colum-
bus Day, Monday, October 10, 1988. They therefore picked
that weekend as their next target date (5:579, 641; 6:829±
830; 7:997, 1003). In the meantime, however, union activity
began at Jacksonville.5. The September 15, 1988 meeting at Las ColinasHarenchar testified that he did not contact James Gibbonsor Allan Balch around the time of his August 3 assignment
from Coben. Instead, Harenchar set about locating the person
to whom he, in turn, would assign the duty of actually imple-
menting the consolidation. He selected Al A. Albritton who
then was the manager of SCI's Fort Worth branch office.
Preliminarily, around August 8, Harenchar assigned Albritton
to Dallas to work on special projects, including the project
of consolidating the Tyler and Jacksonville courier operations
(6:864, Albritton; 7:976±978, 1021, Harenchar). Albritton
places the assignment as overall consultant (coordinator) for
the consolidation as late August or early September (6:874).
Indeed, an August 18 memo (G.C. Exh. 33) to Harenchar
which Albritton coauthored with Perry Burnett appears to be
nothing more than a ``feasibility study'' notwithstanding
Albritton's denial that his work on the project was in the na-ture of a feasibility study (6:866). Perry, who did not testify,
is described by Coben as an employee of SCI (6:780).Another person brought in to assist, and initially assignedto special projects in Dallas, is Joseph A. Gipson. He places
his arrival in Dallas as mid-August (9:1305±1308, 1324).
Albritton testified that it was at some point after Labor Day
that he told Gipson he would be part of the transition or con-
version team (6:886±887). Gipson testified that he became
directly involved on the weekend of October 8±9, 1988
(9:1310).Albritton does not describe, in either his August 18 memoor in his testimony, any August or early September contacts
between him and Jacksonville's Don Woods or Allan Balch.
The various managerial responsibilities of Woods at Jackson-
ville included the courier department (1:120; 2:268; 3:449;
7:1132; 8:1204, 1238). Nevertheless, Harenchar testified
Albritton informed him that, from telephone conversations
with Woods plus a meeting at Jacksonville, Albritton had en-
countered difficulty obtaining certain information and he had
learned there were problems to be resolved in any consolida-
tion, with the chief problem being a longstanding extra cost
factor of $20,000 a month (7:980±981).To iron out these problems, Harenchar testified, he tele-phoned Gibbons and arranged for the two groups (Harenchar
and the SCI-Tyler faction and Gibbons and the EDS-Jackson-
ville faction) to meet at Las Colinas on September 15. Ac-
cording to Harenchar, it was at the September 15 meeting
when he first informed the Jacksonville group that Ben Sims
had told Coben to transfer Jacksonville's courier operation toSCI and that Coben had assigned that duty to Harenchar(7:979±982).Gibbons testified that Harenchar earlier had called for thedual purpose of (1) informing him that he (Harenchar) had
been assigned the task of transferring the Jacksonville courier
service to SCI, and (2) arranging a meeting, which they set
for September 15 (4:525). Notwithstanding this testimony by
Gibbons, he later testified that it was not until the September
15 meeting that he learned from Harenchar that the decision
had been made to ``bite the [$20,000] bullet'' and to proceed
with the transfer (5:639±640). Later I describe the $20,000
cost factor in more detail.Attending the September 15 meeting at Las Colinas wereHarenchar, Albritton, Gibbons, and Woods. Gibbons testified
that it was during this September 15 meeting that he first
learned of the original target date of September 3 (4:525;
6:640), but Harenchar does not recall that being mentioned
(7:982). About 2 weeks earlier, as I discuss in a moment,
union organizing began at Jacksonville. Although Gibbons
specifically recalls that the union matter was not mentioned
in this meeting, because he wanted to confer first with
Woods on the subject, which they did after Harenchar and
Albritton left (4:500±502), the only topic Albritton recallsbeing discussed at the meeting (and he asserts that he does
not recall everything) was the union activity and what effect
that activity would have on the transfer plans (6:893±895,
915). Woods did not testify. Harenchar testified that the
union report came after the September 15 meeting (7:998).
The $20,000 issue remained unresolved at the close of the
September 15 meeting. Recognizing that Ben Sims would
have to resolve the $20,000 issue, Harenchar scheduled an-
other meeting for September 28 (7:995, 998, 1005). As
events developed, a decision by Sims at a meeting on Sep-tember 22 mooted the need for the September 28 meeting
(7:999).6. Union organizing begins at JacksonvilleIn late August 1988, Jacksonville driver Walter PaulStanwood Jr. telephoned UAW Representative John
Colliflower. Colliflower said he would meet with Stanwood
and other interested couriers. Colliflower and Stanwood
agreed to hold the first meeting on September 13 (Tuesday)
at a local Holiday Inn (2:245, 313±315), and Stanwood
began telling the drivers (2:245). About 2 days before the
meeting, Stanwood informed Courier Supervisor Robert
Chandler of the meeting and requested permission to post a
bulletin board notice to the drivers advising them of the
union meeting. Chandler, who did not testify, denied
Stanwood's request (2:246±247). Operations Manager
Tommy D. Treadwell admits he heard about the meeting dur-
ing the week before it was held, and that he confirmed this
information by asking Chandler (10:1360).Seven drivers attended the September 13 union meeting(2:246, 314). Stanwood thereafter began soliciting drivers to
sign cards (2:246, 253). To protect the employees,
Colliflower mailed a certified letter (G.C. Exh. 39), dated
September 14, to Jacksonville manager Balch advising him
of the organizing, naming seven of the employees (Stanwood
was the first name) as active, reminding Balch of the drivers'
statutory protection, and warning him that unfair labor prac-
tice charges would be filed if Balch violated the Section 7
rights of the employees. The return receipt reflects that the 227ELECTRONIC DATA SYSTEMS CORP.letter was delivered to EDS at the local post office on Sep-tember 15 (G.C. Exh. 39).The seven drivers named by Colliflower in his September14 letter are (alphabetized by column rather than listed in the
order stated in the letter):Queen ChumbleyLarry Reagan
Margaret HendricksPaul Stanwood

A. L. McDanielClayton White

Shawn NockListing the names as I have, I show Hendricks as spelled inthe record rather than the ``Hedricks'' of the letter. Also, in
the place of McDaniel the letter types the name of
``McDavid.'' The ``vid'' portion is crossed through and un-
derneath appears, in hand, ``nigl'' with the initials ``W.P.S.''
Allan Balch testified Jacksonville had employed an A. L.
McDaniel, but no A.L. McDavid. The General Counsel sug-

gested that the initials are by Stanwood in an attempt to cor-
rect the spelling of McDaniel's name (7:1143). I find that
EDS understood the reference to be to McDaniel.Balch was out of town attending a convention whenColliflower's letter arrived at the Jacksonville office. When
Balch called his office his administrative assistant, Donna
Speck Sosby (7:1125), informed him of the UAW's letter
(7:1138; 8:1230, 1233). After personally reading the letter on
his return to Jacksonville, Balch telephoned James Gibbons
who told him to call Paul Simms (7:1140±1141; 8:1233,
Balch). Simms is the industrial relations manager for EDS
(3:448, 459; 7:991). Simms explained to Balch what events
were likely to transpire, asked Balch to advise him of any
future correspondence he received regarding the union, and
told him to do nothing respecting the Union matter (7:1141±
1144; 8:1232).When he was at the convention, Balch testified, he was in-formed that ``something'' was going on (7:1138). The
``something'' obviously was the union activity. This is so be-
cause on September 14, Gibbons testified, Don Woods called
Gibbons to report that Woods had been informed of theunion meeting held the previous evening. As Woods was
scheduled to meet the next day with Gibbons at Las Colinas,
Gibbons said they would discuss the matter then (3:449±451;
4:501).Gibbons testified that after Harenchar and Albritton leftthe September 15 meeting, and after Woods further reported
to him on what he knew of the union activity, he and Woods
unsuccessfully tried to reach Paul Simms, and Woods re-
turned to Jacksonville (3:451±452; 4:501±502). It was the
next day, September 16, Gibbons testified, before he reached
Paul Simms (3:452; 5:597). About that same time he also re-
ported the union activity to Ben Sims (3:459, 463; 5:576,
659) and to Harenchar (4:502, 523). Gibbons testified that
Sims told him to support whatever Paul Simms advised and,
apparently, to keep Sims informed (3:460).Testifying that he was at an airport when Gibbons reachedhim with the news about union activity at Jacksonville, Ben
Sims asserts that they discussed the role of Paul Simms in
their assessment of the ramifications of this development
(5:659). According to Sims, he told Gibbons (5:660):And I can remember a call that James and I discussedat that time that clearly strategic directions that we
were heading, relative to the Security Couriers involve-ment in the courier business in the Jacksonville centershould ... should clearly continue based upon the

strategic business reasons that we had recognized, for
literally months existed as the rationale for going ahead
with that activity.Gibbons denies asking Sims, in the notification call, aboutany impact of the union activity on the consolidation. That
question was the outgrowth of subsequent conversations,Gibbons testified (3:461±462).Coben testified that in about September Ben Sims calledto tell him of the union activity at Jacksonville. Coben said
that was a matter for EDS but not SCI (6:769±771, 812).
Coben also testified that the topic was discussed between
him and Harenchar and that he told Harenchar the union
matter was an EDS problem, and was to be solved by EDS
(6:830±831).When Gibbons reached Paul Simms, they arranged forSimms to visit Jacksonville, and Gibbons then telephoned
this information to Woods (3:452±453). Simms arrived at
Las Colinas about (Tuesday) September 20. The next day he
and Gibbons went to Jacksonville where Simms spoke with
Balch, Woods, and the other managers (and supervisors, pre-
sumably), gave them some materials, and explained what
they could do and could not do in a union organizing cam-
paign. Gibbons and Simms then returned to Dallas (3:448,
455±457; 4:502±503). In the meantime, Harenchar had told
Albritton to put the Jacksonville consolidation on hold until
management determined what impact the union activity
would have on the consolidation process (7:991).While Gibbons and Paul Simms were in Jacksonville onWednesday, September 21, 1988, the Union filed its petition
to represent the estimated EDS couriers at Jacksonville.
NLRB Region 16 (Fort Worth) docketed the petition as Case
16±RC±9078 (G.C. Exh. 18; 7:1026).7. Ben Sims (EDS) decides on September 22, 1988, toproceed with the transferAbout the following day, September 22, Respondent'smanagement assembled at Las Colinas where Ben Sims de-
cided to proceed with the consolidation. The attendees in-
cluded Ben Sims, Coben, Gibbons, Harenchar, Balch, Paul
Simms, Attorney George Cherpelis, and perhaps an EDS
staff attorney (5:576±577, 661; 7:993, 999, 1144±1145). Two
issues had to be resolved in making the decision. First, the
$20,000-per-month cost factor and, second, the impact of the
union organizing.Recall that the managers (representing EDS' Jacksonvilleand SCI's Tyler) had been unable to resolve the $20,000
issue at their September 15 meeting and that Harenchar had
scheduled another meeting for September 28 with the
thought he would have the $20,000 issue resolved before
then so they could discuss the consolidation process (7:994±
995, 1005±1006). Because both factions reported to Ben
Sims, it was Sims who had to resolve the $20,000 issue. The
$20,000 issue occupies a substantial portion of the record.
Because of the attorney-client privilege, the evidence as to
the union impact discussion is limited to the fact that the de-
cision was made at the September 22 meeting to proceed
with the consolidation notwithstanding the union organizing
activity (7:993±994, 999, 1003, Harenchar). I turn now to
summarize the $20,000 factor. 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8. Biting the $20,000 bulleta. DescriptionThe $20,000 ``bullet,'' or extra cost factor each month, ex-isted in the following respect. SCI transports items of busi-
ness information for public hire. SCI was, and is, certificated
as a common carrier by the Texas Railroad Commission
(TRC) (6:815±816, Coben). As a regulated common carrier,
SCI must charge its customers a tariff rate set by the TRC
(6:820). The Jacksonville operation, under MTech and from
its inception, had never been licensed by the TRC to operate
as a common carrier (4:515, 516; 5:574, 618, Gibbons;
8:1223, Balch).This difference resulted in a competitive advantage toJacksonville because MTech, and then EDS, charged a lesser
amount for its courier fee than the tariff rate imposed by the
TRC on SCI (6:821). MTech officials had considered their
operation as coming within an exception granted by the
Texas statute (4:521; G.C. Exh. 21). As Balch candidly testi-
fied, MTech had ``always done it'' (8:1229). When a 1985
memo (G.C. Exh. 21) by MTech's legal staff suggested Jack-
sonville's procedure was legally questionable, MTech de-
cided to proceed ``with caution'' (5:619).SCI's Coben had known from well before 1988 that Jack-sonville was operating without a TRC license (6:826). When
SCI's Tyler Berkley conferred with MTech's Gibbons in a
series of meetings in May±June 1987 relative to the concept
of SCI performing Jacksonville's courier service, Berkley did
a cost analysis of the proposal that SCI assume that responsi-
bility. Berkley's cost figures for SCI to do the work were
some $20,000 a month greater than MTech's cost, with the
extra cost, Gibbons testified, attributable to the tariff rates
SCI would have to charge (5:631). In Gibbons' June 26,
1987 report to Tim Connor, to whom Gibbons then reported
(3:445, 473±474), Gibbons asserts that SCI's costs were ``not
even close'' to MTech's (G.C. Exh. 15; 3:473). That is,
SCI's costs were much higher.A later study was made by SCI's Richard L. Rozzell whosubmitted three memorandums to Coben between February
26 and March 16, 1988 (G.C. Exhs. 27±29). Recommending
against SCI's purchase of Jacksonville's courier work,
Rozzell listed specifics. The difference in charges to the cus-
tomer was ``the primary negative aspect,'' although he also
listed other cost factors. In the negative points he enumerated
with his March 9 memo, Rozzell wrote, at item six (G.C.
Exh. 29):One of the biggest problems that I see is that M-Techis currently seeking new business for their processing
center and they (M-Tech) are going to banks that Secu-
rity Couriers currently serve. When their representative
talks with a prospective bank, they inform the bank that
courier service is done at a cheaper cost that Security
Couriers or any other courier company since they (M-
Tech) are not regulated by the Railroad Commission
and do not have to charge rates as established by that
commission. We have lost an account in Quitman,
Texas, this week to M-Tech based on this information.Faced with such competition by a corporate sibling, SCI'sCoben obtained a March 14, 1988 opinion letter (G.C. Exh.
25b) from Austin Attorney Paul D. Angenend that MTech'scourier service did not fall within any of the exceptions listedin the Texas Motor Carrier Act. Coben testified that although
profit was important, his main concern with Jacksonville'scourier operation was not economics, but legality (6:750,
805, 826). He wanted to get it operating legally or he did
not want SCI to be part of the Company (6:751, 821, 826).
According to Coben he wanted to use the Angenend letter
to persuade the organization to operate within the law
(6:750).Coben did immediately send a copy of Angenend's letterto Tim Connor, Gibbons' boss, and Gibbons forwarded a
copy to Balch (G.C. Exh. 25a) and to attorney Deckalman
in March (G.C. Exh. 24; 5:602±603, 635). There was no
change. Despite Coben's felt need to persuade officials to
purify Jacksonville's courier operation, Coben, Sims testified,
did not discuss the Angenend letter with Sims until about
July (5:666±667) or early summer (5:706). Confirming that
he did discuss the letter with Sims (6:788, 791), Coben as-
serts that he is unable to place the time other than it was be-
tween EDS's April 19 initial acquisition and his August 3
memo to Sims (6:818). When Sims visited Coben in April
and introduced himself, they discussed Coben's role with
EDS and his contract (6:843). Coben assumes or guesses that
it was about 2 months after April 19, or about June 19, that
he discussed the Angenend letter with Sims (6:794). Sims'
response, Coben testified, was that he wanted it done
``legal.'' (6:793, 830) Sims does not recall the legal specifics
being discussed, and he assumed at the time, based on
Coben's assurance, that the conversion to SCI would cure the
legal problem (5:714±715).Although Coben initially testified (6:794) that his discus-sion with Sims of the Angenend letter occurred ``way be-
fore'' his August 3 memo (G.C. Exh. 26) to Sims (informing
Sims of Harenchar's assignment to convert Jacksonville to
SCI's ``format'' by September 3), it is clear from Coben's
later testimony that it was the Angenend letter discussion
that sparked, in that same conversation, Sims' directive to
Coben to submit an action plan. Coben testified that he com-
plied by submitting his August 3, 1988 memo (6:809±810).
Thus, I find that any discussion between Coben and Sims of
the Angenend letter would have been in July 1988. (Later I
find that they never discussed it before the union activities
materialized.)Although some of MTech's past concerns had been aboutmaintaining the levels of both price and service for its cus-
tomers if SCI took over its Jacksonville courier service, Jack-
sonville's Balch also had expressed concern over whether
SCI would hire Jacksonville's drivers (5:628, Gibbons). At
Gibbons' request, Balch expressed these concerns in a De-
cember 7, 1987 memo (G.C. Exh. 16a) to Gibbons which
Gibbons forwarded to SCI's Tyler Berkley the next day
(3:480±481; 5:623). Rozzell reported in his February 26
memo to Coben that he had informed Balch that he did not
know if any drivers would be hired, and any hired would
have to go through SCI's complete new-hire screening proc-
ess (G.C. Exh. 28).In addition to his other concerns, Balch was worried abouthis own compensation, for his bonus compensation, and in
part that of Gibbons, was directly related to the profit per-
formance of the Jacksonville operation (3:482; 4:515; 5:628;
7:1136). Harenchar described the bonus as ``significant''
(7:986). For the various reasons indicated, and from the be- 229ELECTRONIC DATA SYSTEMS CORP.ginning of consolidation talks as early as 1987, Balch hadbeen opposed to MTech's contracting the Jacksonville cou-
rier work to SCI (3:476; 5:635; 7:1134±1135). Balch testified
that he ended his resistance in mid-1988 because he finally
realized he no longer owned the Jacksonville operation and
because it made no sense from the corporate perspective to
have couriers from separate units driving over the same roads
(7:1137).b. Ben Sims bites the bulletEarlier I reported that at the Las Colinas meeting of Sep-tember 22, 1988, Ben Sims had to resolve the $20,000 objec-
tion expressed by the Jacksonville group. At the September
15, 1988 meeting Harenchar reported that Sims earlier had
assigned to Coben, who had assigned to Harenchar, the task
of transferring Jacksonville's courier operation to SCI, and
that Harenchar's initial target date of September 3 had
slipped because of the press of other matters (5:639±640;
7:982). Having worked with Sims before, Harenchar never
doubted that Sims would resolve the $20,000 question
against Jacksonville because Sims would see the $20,000 as
the corporation's money with the net effect being zero at the
corporate level (7:982±984, 1006).Testimony abounds by Sims and Harenchar concerninghow, from the corporate viewpoint, the net effect of the
$20,000 a month was zero. Harenchar describes it as trans-
ferring $20,000 from one pocket to another (7:988, 1022).
Sims confirms the view that, at his level, ``It's all my
money.'' That is, it is corporate money rather than the
money of a subsidiary or operational unit (5:709). According
to Sims, he doubts that anyone [outside of Jacksonville, ap-
parently] could have ``mustered the courage'' to approach
him with such a $20,000 a month profit and loss question
of an operating unit ($240,000 a year) in light of the $350
million purchase price EDS had paid for MTech (5:682, 700,705). That concern would have been too ``provincial''
(5:682, 697). The overall leveraging, even as to SCI, was so
valuable to EDS as to transcend, Sims testified, any question
of a mere $240,000 a year (5:699, 705±706). Yet, earlier
Sims testified that in EDS's decision to acquire MTech, SCI
was not a critical or strategic part of the acquisition decision
because the book value of SCI's business represented an ``in-
finitesimal'' part of MTech's $270 million book value
(5:658±659).Evidence is limited respecting the discussion at the Sep-tember 22 meeting. At one point in his testimony Harenchar
claimed the attorney-client privilege (7:1000). However, he
testified that a management decision was made to proceed
with the transfer (of Jacksonville's courier function), and that
the transfer date would be October 10, 1988, a Monday
(7:1003±1004). That date was the Columbus Day holiday.
Earlier Harenchar testified that, responding at the meeting to
the $20,000 issue, Sims exclaimed (7:995): ``Hey, it's all my
money. The issue is getting this operation legal.''Sims testified that the decision to fold the courier func-tions into SCI was not a major issue (5:670), that it was a
very small decision (5:683), and, from the start, a ``no
brainer'' issue with an obvious answer (5:695±696). The
$20,000 a month item was immaterial in the September 22
decision to proceed because it was all corporate money. Sims
also testified that he believes in operating a business in the
center of the (legal) square (5:668), and that the decision toproceed so as to convert Jacksonville to a legal courier oper-ation would have been made irrespective of the $20,000 a
month extra cost (5:706±707). According to Sims, the deci-
sion to transfer was neither generated by the union activity
at Jacksonville (5:694), nor was the implementation acceler-
ated by notice of that activity (5:687, 716).Recall that the Angenend letter of March 14, 1988 (G.C.Exh. 25b) said, in effect, that MTech was operating in viola-
tion of the Texas Motor Carrier Act. Thus, to transport the
bank items over Texas highways lawfully, MTech had to be
either (1) a certificated common carrier and charge the tariff
rates or (2) a partial owner of the items. MTech was neither.
Additionally, Coben testified that the exception for contract
carriers would be of no value because a contract must be au-
thorized by the TRC and even then the contract carrier can
service only five customers per contract (6:815±816). (It
seems obvious that the TRC would not permit a contract car-
rier to multiply his contracts so as to compete with the com-
mon carriers serving the area.)According to Coben (who concedes, 6:822, that he is nota lawyer), EDS can pass SCI's transportation charge on to
its customers, if they are agreeable, because the transpor-
tation will have been done by a certificated carrier, SCI, and
even though EDS owns SCI (6:820, 822±823). Presumably
any attempt to pass on the charges would await the time of
contract renewals; indeed, Harenchar testified to that effect
(6:985). Whether Coben's description of Texas law correctly
states that law is not tested, or supported, in the record by
any competitor, expert, or adversary. Attorney Angenend, for
example, did not testify, and the parties do not brief the
Texas law in their posthearing submissions.c. Preliminary discussionNotwithstanding Sims' professed corporate balance sheetview of EDS's finances, the fact remains, as Harenchar con-
cedes, that in the short term someone has to ``eat'' that
$20,000 a month (7:986). In the long term, when the cus-
tomer contracts come up for renewal, the extra $20,000 cost,Harenchar testified, probably will be passed on to EDS's
customers (7:985).In the meantime Jacksonville's balance sheet will be re-duced by about $240,000 a year. In the professed view of
Sims and Harenchar, the net effect at the corporate level is
zero because Jacksonville's loss will be offset by Tyler's
gain. The impact on Balch and Gibbons, however, is both
adverse and substantial. Balch and Gibbons, it seems, must
personally subsidize at least part of the $240,000 by virtue
of their reduced bonuses. There is no record evidence that
EDS plans to calculate their bonuses without regard to the
$240,000 reduction until such time as the customers' con-
tracts are renewed and SCI's tariff charges passed on. If EDS
did that then, of course, the net effect on EDS would not be
zero after all.More factors remain to be considered under this topic, butfor now I defer further discussion in order to proceed with
summarizing other events.9. Tyler assumes Jacksonville's courier worka. Conversion plansRecall that after the Labor Day target went by, and evenbefore September 22, Harenchar and Coben had decided that 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Queen E. Chumbley (1:32, 48), Shawn D. Nock (113±114); Mar-tha J. Lance (2:189), Walter Paul Stanwood Jr. (2:264); Bonnie G.
Barnes (2:334), and Charles B. Samples (2:373±374).the next logical time to make the transfer would be the holi-day (Columbus Day) weekend of October 8±10, 1988
(7:997). To Harenchar, therefore, Sims' decision to proceed
meant to do it on the next holiday, October 10 (7:1004).Harenchar testified that after the September 22 LasColinas meeting (when Sims decided to proceed) he in-
structed Albritton to proceed with the plans to produce con-
solidated route sheets (7:1024). Around October 1, Harenchar
testified, he reached the point of confidence, based on
Albritton's progress, that they could handle the transfer ef-
fectively (7:1073).During this same time frame events were proceeding in therepresentation case, Case 16±RC±9078. The parties stipulated
that the September 29 notice of hearing set a hearing date
of October 5 in Tyler. An order issued the next day by
NLRB Region 16 rescheduled the hearing to (Wednesday)
October 12, 1988, at 10 a.m. (7:1026±1028). Harenchar testi-
fied that when the hearing date was moved to October 12 it
created some uncertainty as to whether SCI would proceed
with the consolidation that weekend (7:1028).Albritton earlier had purchased reservations, some non-refundable, for a preset 1-week vacation. He and Harenchar
discussed the situation, and Harenchar permitted Albritton to
leave with the understanding Harenchar might have to sum-
mon him from vacation (7:1025, 1028±1029). Albritton de-
parted on Wednesday afternoon, October 5. The very next
day, a decision having been made to proceed as planned,
Harenchar called Albritton who arrived back on Friday, Oc-tober 7 (6:876, 881±883; 7:1029).b. Transfer implemented and Jacksonvilledriversterminated
That Friday, October 7, Albritton called the team he earlierhad selected. That team, four in all, assembled in Dallas and
worked on Saturday and Sunday coordinating the routes and
maps. The team consisted of Albritton, Joseph A. Gipson,
William L. Nelson, and Leaver Jo Bailey (6:876±877, 884).
Assisting the team was Fred Schmidt who had been working
in preparing route sheets (9:1309±1311).In the meantime Harenchar had contacted the northern andsouthern (Texas, apparently) regional managers of SCI to ob-
tain the drivers needed (7:1029±1030). About 20 drivers
were called in from Dallas, Houston, San Antonio, and Aus-
tin for this special assignment, and they arrived in Tyler Sun-
day night and Monday (6:877, Albritton; 9:1312, Gipson).
Apparently that Monday, the holiday of October 10,
Albritton, Gipson, Nelson, and Bailey reviewed the routes
and maps with the special assignment drivers. Nelson, who
at the time was SCI's Tyler manager, testified that of the 160
to 170 banks covered the first day (Tuesday, October 11), the
special assignment drivers missed only one deadline. Nelson
describes these drivers as SCI's best from the other cities
(7:1110±1111). Albritton testified that a few of the keys were
mixed up but that these problems were corrected (6:924).On Friday, October 7, the Jacksonville employees weretold they were to attend a mandatory meeting the following
Tuesday, October 11. When they arrived at work on October
11 they discovered that new locks had been installed on the
premises and that their old keys to the door would not fit
(1:32, 48, 112; 2:187, 263, 333, 372±373, 400).Eventually the Jacksonville drivers were admitted and ush-ered into a conference room where Allan Balch introducedJames Gibbons. Saying he would get right to the point, Gib-bons stated that he and Balch had been looking at the courier
operation and had concluded that the proper business deci-
sion was to close Jacksonville's courier operation, and that
everyone was separated ``as of now.'' Gibbons further stated
that everyone would receive severance pay through the end
of the week, and he told them they would receive more de-
tails in exit interviews that day.The foregoing description of Gibbons' statement is gen-erally a composite of the testimony of the six drivers4whotestified plus the testimony of Gibbons (4:531, 552±553;
5:642, 645, 717) and Balch (7:1153±1154). Gibbons also tes-
tified that he does not believe he said anything about the
possibility of a motor carrier violation being a reason for the
termination and transfer (5:575).In the General Counsel's posthearing brief at 10, the Gov-ernment's attorneys assert that Gibbons said the decision to
close the Jacksonville courier department had been made for
``economic reasons.'' Counsel cite driver Lance (2:188±190)
as the record support. Lance gave no such testimony. The
closest Gibbons came to a reason appears in his own testi-
mony where he describes that he informed the assembled
employees the closing was ``the proper business decision for
us to make.'' (4:552.)When the General Counsel asked Gibbons if he told themwhen the decision had been made and what he had relied on
in making it Gibbons replied, ``I don't believe I did.''
(4:552±553.) Similarly, Gibbons testified that at the October
12 representation hearing he was asked the reason EDS had
decided to shut down the Jacksonville courier operation.
Asked if he then responded that a possible violation of the
Texas Motor Carrier Act (TMCA) was a factor, Gibbons tes-
tified, ``I don't recall answering that way.'' (5:574±575.) Re-
sponding later to questions by the Respondent, Gibbons testi-
fied that on October 11 he had not named Ben Sims or Mar-
tin Coben nor offered any details of the corporate interest in
leveraging business units and such because he did not think
that information would mean much to the drivers (5:646,
717).The General Counsel also asserts (Br. 10), relying againon the same reference to Lance, that Gibbons told the drivers
that the Jacksonville courier work was being transferred to
SCI in Tyler. Citing Gibbons (5:717), the Respondent asserts
Gibbons said that he and Balch had decided to ``contract''
with SCI (Br. 20). None of the witnesses so testified. How-
ever, drivers Nock (1:113) and Barnes (2:334) testified that
one or more persons present were introduced as being rep-
resentatives from SCI, and driver Samples testified that the
man who spoke (Gibbons) said he, Balch, and a man from
SCI had made the decision (2:374). Driver Chumbley testi-
fied that she does not remember whether the employees were
told that beginning that day SCI would run the courier routes
(1:59).At one point (5:582) Gibbons does assert that Jackson-ville's data processing employees were told, the day of the
transfer, that the courier work had been transferred to SCI.
Respondent cites this passage as support for its statement
that on October 11 ``EDS formally advised the Jacksonville 231ELECTRONIC DATA SYSTEMS CORP.courier department of its decision to contract with SecurityCouriers.'' (Br. 23.) Gibbons explains that he was not
present and that Balch coordinated such meetings with the
employees (5:582±583). Driver Charles Samples testified that
as the drivers left the termination meeting they observed SCI
vehicles with three to five people in them on the premises.
According to Samples, the EDS drivers had not been told
about the purpose of the SCI vehicles and people until Chan-
dler, at that point, told them SCI was going to cover the
Jacksonville routes (2:377).In addition to the fact that SCI representatives werepresent with Balch and Gibbons at the termination announce-
ment, one purpose of the exit interviews by EDS was to in-
form the terminated drivers that they could file applications
at that moment for employment with SCI. Indeed, an SCI
representative was present at the exit interviews with at least
Bonnie Barnes (2:334±335) and Charles Samples (2:375).
Based on these facts, and in light of the agreement in the
briefs of the parties, I infer that on October 11 Gibbons addi-
tionally did tell the Jacksonville drivers that their former
work was being transferred (or contracted) to SCI.I shall not dwell on whether Gibbons said ``transferred''(the General Counsel's term) or ``contracted'' (Respondent'sterm). A variety of words, including ``consolidation'' and
``conversion,'' was used by the witnesses throughout the trial
in describing what happened. I should note, moreover, that
no copy of any purported contract between EDS and SCI,
covering the Jacksonville courier work, was identified or of-
fered in evidence, although Gibbons testified that such was
entered into (4:550±551). On October 7, 1988 ``MTech
Corp.'' and Security Courier Corporation (SCC) entered into
a 1-year agreement, effective October 11, for 19 identified
vehicles (18 being Ford Escorts) to be leased from MTech
to SCC for the total sum of $10 (G.C. Exh. 22; 4:555±559;
5:591±592, Gibbons). Driver Charles B. Samples, who was
hired by SCI, testified that Jacksonville's cars went to SCI
(2:377±378, 384). Al Albritton also confirms, explaining that
SCI-Tyler has ``retired'' some of them because they were not
in good shape when SCI received them from Jacksonville
(6:943).Gibbons testified that for two reasons Respondent decidedto withhold notifying drivers, at Jacksonville or Tyler, or
customers until Tuesday, October 11. First, Respondent did
not know how the Jacksonville drivers would react and ad-
vance knowledge could affect their performance adversely.
Second, EDS wanted its designated representatives to be the
ones notifying its Jacksonville customers (5:584, 642-644,
723±726). Gibbons denies that Respondent followed this pro-
cedure because it wanted to prevent its Jacksonville drivers
from telling its customers they really had been terminated be-
cause of their union activities (5:723).c. SCI hires some of Jacksonville's driversAs I will cover in more detail later, the complaint, in addi-tion to alleging that EDS unlawfully terminated its Jackson-
ville drivers on October 11, also alleges that SCI construc-
tively refused to employ 14-named drivers on and after Octo-
ber 11. EDS admits the termination but denies the unlawful-
ness. Denying the constructive refusal allegation, SCI admits
it required the terminated drivers to file applications as new
employees in order to be considered for employment by SCI.SCI hired some of the EDS Jacksonville drivers, and not allthe terminated drivers applied.As reflected in the evidence, SCI's hiring standards fordrivers are strict. Coben testified that SCI did not want to
hire any drivers who did not meet its employment standards
(6:837). Notwithstanding SCI's status as a wholly-ownedsubsidiary of EDS, and the fact SCI had to obtain drivers for
most of Jacksonville's routes (a few routes were merged with
Tyler routes), the necessary Jacksonville drivers, Harenchar
testified, were not simply transferred from the EDS-Jackson-
ville payroll to the SCI-Tyler payroll for two asserted rea-
sons. First, EDS does not so transfer hourly paid employees
(7:1031±1032), and the Jacksonville drivers were hourly em-
ployees paid semimonthly (7:959, 1033, 1061). Second, even
if EDS had such a transfer policy, Coben testified, SCI prob-
ably would have ignored it because of SCI's strictly enforced
hiring standards (6:836±837).Notwithstanding SCI's strictly enforced hiring standards,Coben did not require Harenchar to undergo SCI's rigorous
hiring procedures because, according to Coben, Harenchar
was hired as an executive and not as a driver (6:842±843).
Indeed, Harenchar did not even have to complete a proba-
tionary period nor fill out an SCI application form because
Coben was hiring someone to report directly to Coben and
it was the ``chemistry'' and skills that were important. Those
distinctions, coupled with Coben's awareness that Harenchar
had worked at EDS for several years, explain the different
treatment Coben, in effect, testified (6:833, 839, 842, 848).SCI had about 15 routes in Tyler (7:1007, 1079) with 15drivers plus Branch Manager William L. Nelson (7:1079).
EDS-Jacksonville had about 22 or 23 routes (2:365; 6:900;
7:1008) with about 23±24 drivers (2:295; 7:1125; 8:1238). In
the conversion process on October 10, SCI combined about
four or five of the routes (7:1007±1008, Harenchar). During
1988 up to October 11, Balch testified, the Jacksonville facil-
ity employed a total of about 80 persons, including man-
agers, drivers, and everyone (8:1238±1239).B. The Supervisor Issue1. IntroductionEDS-Jacksonville employed three dispatchers: Darlene Al-exander, Ken Dennis, and Mort Oliver (8:1239; 10:1341±
1342). The General Counsel alleges, and Respondent denies,
that they are statutory supervisors and agents. Oliver was
added to the complaint's listing of alleged supervisors at the
beginning of the hearing (1:27±28).The General Counsel (Br. 15) relies on cases such asPacemaker Driver Service, 269 NLRB 971, 975±976 (1984),enfd. on supervisor point sub nom. Carrier Corp. v. NLRB,768 F.2d 778 (6th Cir. 1985). Contending that the dis-
patchers' duties and authority are analogous to those of non-
supervisory lead persons, the Respondent (Br. 44±50) relies
on cases such as NLRB v. Health Care Logistics, 784 F.2d232 (6th Cir. 1986), enfg. 273 NLRB 822, 824±825 (1984),
and Gem Urethane Corp., 284 NLRB 1349 (1987). Regard-less of whether they are supervisors within the meaning of
the Act, counters the General Counsel (citing cases), they are
statutory agents of the Respondent.Before describing Jacksonville's managerial structure, Ineed to outline the nature of Jacksonville's business. Allan
Balch testified that the Jacksonville facility performs data 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
processing for banks in the northeast Texas area. Because thework is done at the Jacksonville facility, Jacksonville em-
ploys couriers to pick up the checks, deposits, and other
items, bring the work to the Jacksonville facility for the data
processing, and return those items to the banks. During the
business day the banks have the items. At the close of busi-
ness the banks release the items to the couriers between
about 4:30 p.m. to about 8 p.m. Jacksonville processes the
work overnight, and the following morning the couriers re-
turn the items to the banks before they open for business.
This portion of the data processing work is called batch proc-
essing. During the day Jacksonville will have on-line com-
munications with the banks, but such on-line communications
have no connection with the courier operation. The courier
function is the mechanism by which Jacksonville delivers its
batch processing service to its customers (7:127±1130;
8:1194).The couriers worked a split shift. Their workday tradition-ally began at 5 a.m., although they were permitted to clock
in 15 minutes early. (I discuss later an allegation that EDS
unlawfully eliminated the daily 15 minutes of overtime.)
After delivering their morning routes, the couriers would re-
turn to the Jacksonville center, service their cars, punch out,
and be on break until their afternoon pickup routes (1:21±22,
Chumbley; 1:94±95, Nock; 2:321, Barnes). Driver Queen E.
Chumbley reports that it would take 3 to 6 hours to complete
a route (1:22), and driver Charles B. Samples describes the
average time as 4 to 5 hours with about eight banks on the
average route (2:365±366).It is unclear from the record just when the three-nameddispatchers (Alexander, Dennis, and Oliver) were on duty as
dispatchers and whether they worked the same split shifts as
the couriers. According to Balch, Chandler rotated the dutiesof dispatcher (7:1133; 8:1198±1199). Presumably that means
that only one person at a time served as dispatcher.2. Jacksonville's managerial structureThe complete management structure of the Jacksonville fa-cility is not described in the record. However, it is described
as it relates to the courier operation. As I have noted earlier,
Allan Balch served at the top of the 80-person work force
as the facility manager. Reporting to Balch during 1988 as
operations manager was Tommy Treadwell (7:1131±1132,
Balch). Balch testified that Treadwell's jurisdiction included
everything but customer service, sales, and marketing
(8:1237). Consistent with Treadwell's general jurisdiction
over the courier department (managed by Don Woods, as
earlier noted), one of the persons reporting to Treadwell was
Don Woods (7:1132). The three-shift supervisors from the
data processing center (one supervisor for each of three
shifts) also reported to Treadwell (10:1336). Balch estimates
that Treadwell had 65 to 70 individuals, out of the 80 total,
under his general jurisdiction (8:1238).Don Woods originally was MTech's Tyler facility man-ager when MTech had a facility there. Treadwell, who con-
fesses to a poor memory, recalls that MTech merged its
Tyler facility into its Jacksonville operation in July 1986
(10:1388). Gibbons recalls the transfer of the Tyler group,
which he numbers at 10 to 11 (with 2 or 3 not transferring),
as occurring in about August 1987 (3:435; 5:606±609). Balch
said ``1976,'' but no doubt meant 1986 (7:1147). In any
event, Balch testified that during the period of July 1 throughOctober 11, 1988, Woods's duties included responsibility forthe couriers, with Robert Chandler, as courier supervisor, re-
porting to Woods and Woods reporting to Treadwell
(7:1132±1133).Balch concedes that he did not involve himself in the dailyfunctioning of the courier operation, and that he left the cou-
rier operation to Treadwell who in turn trusted Woods and
Chandler to get the job done (8:1237). Nevertheless, Balch
undertakes a rather detailed description of the courier oper-
ation, the limited authority of Robert Chandler, and the ab-
sence of authority by the dispatchers (7:1133±1134; 8:1195±1218). Although Treadwell also reports Chandler's authority
as rather limited, and the dispatchers as having no authority
beyond calling a prearranged dispatch list and reporting prob-
lems (10:1341±1359), he describes Woods's connection to
the courier function as not beginning until August 1988 and
thereafter as being involved ``hardly at all.'' (10:1387±1389.)Treadwell asserts that it was he who had daily contactwith Chandler and solved any problems (10:1340). Treadwell
agrees with Balch that Chandler prepared the work schedules
for the couriers, and that the duties and authority of the dis-
patchers consisted of seeing that the vehicles were ready, that
the couriers were present, and that the drivers left on time.
But Treadwell asserts that the dispatchers had no authority
to enforce any of these steps other than reporting any prob-
lems to Courier Supervisor Chandler (8:1198, 1202; 10:1338,
1342). Dispatchers and drivers both were hourly paid, and
dispatchers received no extra pay for dispatching because
they were drivers themselves (10:1344, Treadwell). Drivers
and dispatchers wore identical uniforms (8:1206±1207,
Balch; 10:1355±1356, Treadwell), and they were covered by
the same benefit plans (10:1356, 1380). According to Balch
(8:1206) and Treadwell (10:1358), the dispatchers did not at-
tend Treadwell's meetings with his supervisors as did Chan-
dler. If Chandler met with the dispatchers separately from the
couriers, Balch does not know about it (8:1206). Chandler
did not testify, nor did any of the dispatchers.Although the evidence is sketchy respecting when the dis-patchers worked, and unclear as to whether more than one
was on duty at the same time, Balch testified that Chandler
would select a person (dispatcher) to come in early to see
that the couriers are there and the vehicles ready (7:1134).
Treadwell testified that management tried to equalize the
hours worked, and that Chandler would prepare the driver
schedule, and list of substitutes, on that basis. Thus, Chan-
dler would place the driver with the least number of hours
at the top of the list (10:1343±1344). According to Balch,
Chandler rotated the dispatching duties among the senior
drivers (7:1133; 8:1198±1199). Balch (8:1199-1202, 1216)
and Treadwell (10:1342±1345, 1347) essentially agree that if
a driver called in sick the dispatcher simply went to the list
Chandler had prepared and, starting at the top, went down
the list until he found a driver ready and willing to come in.
If none was found, the dispatcher would drive. The dis-
patcher had no authority to order anyone on the list to report
to work. The dispatcher would have to report any problems
to Chandler. If Chandler was not available then the dis-
patcher would contact Woods, according to Balch (8:1203,
1216), or Treadwell according to Treadwell (10:1355). Nei-
ther Woods nor Chandler testified although both were hired
by SCI and presumably available. 233ELECTRONIC DATA SYSTEMS CORP.Treadwell testified that Chandler spent 100 percent of histime on the courier function and that he, Treadwell, devoted
some 25 percent of his time to courier matters (10:1383±
1384). As earlier mentioned, Treadwell testified that Woods
spent practically no time with the courier function. This is
so as to Woods, Treadwell testified, because Woods was oc-
cupied with plans to expand the building at Jacksonville
(10:1389). The building expansion is a separate topic which
I shall discuss later. Notwithstanding Treadwell's testimony
that Woods had almost no involvement with the courier
function, Treadwell thinks that Woods did inform Gibbons
about the union activity among the couriers (10:1362), and
that testimony confirms what Gibbons said occurred about
September 14 (3:449±450). Consistent with Balch, Gibbons
describes Woods as the manager of the courier operation
(3:449). Moreover, it was WoodsÐand not TreadwellÐwho,
Gibbons testified, reported to him about the union activity
among the couriers when (or immediately after) Woods at-
tended the September 15 Las Colinas meeting with
Harenchar and the others concerning the consolidation of the
courier operation (3:451; 4:500). Treadwell testified with an
unfavorable demeanor and I generally do not believe him.3. The evidence regarding Jacksonvillea. IntroductionAlleging and arguing that the Jacksonville dispatchers(particularly Darlene Alexander and Ken Dennis) are statu-
tory supervisors, the General Counsel points to several items
(Br. 13±16). These include (1) participation in modifying the
courier schedule and (2) the fact that on one occasion Ken
Dennis added the correct time to the time card of Martha
Lance when she forgot to clock in (2:194±196). Such evi-
dence is consistent with the status of either a supervisor or
a nonsupervisory leadperson, but it does not establish either.The drivers testified, for example, that the courier sched-ules were prepared by Chandler, Alexander, and Dennis, that
they were subject to change, and that whoever was dis-
patcher could and did modify the schedules if someone
called in sick (1:23, 80, Chumbley; 2:176±177, Lance; 2:245,
Stanwood; 2:321±323, Barnes; 2:366±367, Samples). Their
testimony is consistent with that of Balch and Treadwell that
the dispatchers simply followed a predetermined procedureand driver list. None of that involves the use of independent
judgment. Thus, there is no evidence that the dispatchers did
not have a list of drivers prepared by Chandler and that the
dispatchers, using their own knowledge of the routes and the
drivers, selected substitutes by matching drivers to routes
based on the dispatcher's judgment as to which driver was
better qualified. I find that the driver schedule factor, and the
timecard correction, do not add weight to the supervisor side
of the scales.Among the Government's points are two factors of signifi-cance. One consists of statements attributed to Treadwell and
to Chandler concerning the authority of the dispatchers, and
the second consists of disciplinary events.b. Statements by Treadwell and ChandlerDriver Queen E. Chumbley testified that during the earlysummer of 1988 Chandler held a meeting with the couriers
in his supervisor's area of the courier department. Chandler
told them that whoever is dispatching has the right to ``writeyou up.'' (1:46, 90) Courier Martha J. Lance testified that,after EDS assumed control, Chandler told her anytime he
was absent Ken Dennis would be the supervisor and that thedrivers were to obey his orders (2:182). Courier Bonnie G.
Barnes testified that when she was hired 3 years earlier
Chandler told her the dispatchers had the same authority as
he did to pull timecards, make schedule changes, and to do
whatever needed to be done (2:321±322). After EDS took
over, Barnes testified, no one from management said the au-
thority of the dispatchers had been changed (2:325).Driver Shawn D. Nock testified that at one of the couriermeetings in about March 1988, when the facility was still
MTech, Operations Manager Treadwell told the couriers that
the dispatchers had the same authority as Chandler and could
discipline the drivers. Treadwell told them they were to do
what the dispatchers directed whether it was right or wrong
and that later ``it'' (error by the dispatchers, presumably)
``would be taken care of.'' (1:96±97) Courier Charles B.
Samples testified that about mid-1988 Treadwell told the
drivers they were to do as the dispatchers directed even if
the instructions were wrong (2:366).For his part, Treadwell denies telling the drivers that thedispatchers had the same authority as Chandler, asserts the
dispatchers in fact did not have that authority, denies telling
the couriers that they were to obey instructions of the dis-
patchers even if the instructions were wrong, and denies tell-
ing the couriers that the dispatchers were supervisors
(10:1358±1359). In a Freudian slip moments later, when ex-
plaining that he told Chandler to remain neutral respecting
the union matter, Treadwell exclaimed that he did not discuss
neutrality with the dispatchers because they were not man-
agement, they were ``supervisors.'' (10:1362.)Couriers Chumbley, Lance, and Barnes each testified witha persuasive demeanor and I credit them. Moreover, their tes-
timony stands uncontradicted by Chandler who did not tes-
tify. Conceding the obvious, Balch admits that he has no per-
sonal knowledge of what Chandler had to say to the drivers
respecting the dispatchers' authority (8:1238). Apparently
suggesting that he either was omnipresent or omniscient,
Treadwell proclaims that no ``manager'' (presumably includ-
ing Chandler) at Jacksonville advised couriers that the dis-
patchers had the same authority as Chandler (10:1358±1359).
Elsewhere Treadwell concedes he did not keep abreast of the
daily modifications Chandler made in the courier schedule
(10:1347±1348), and that if the dispatchers exercised any dis-
cretionary authority, which they did not have, he did not
know about it (10:1355). He also admitted that he was not
privy to every conversation Chandler had with the dis-
patchers and he therefore does not know exactly what Chan-
dler told them regarding the performance of their duties
(10:1382±1383).Testifying with persuasive demeanor, drivers Nock andSamples disclosed that in about March 1988, and reinforcing
his admonition about 3 to 4 months later, Treadwell himself
declared to the couriers that the dispatchers had the same au-
thority as Courier Supervisor Chandler. Emphasizing the ex-
tent of the couriers' obligation to obey the dispatchers,
Treadwell exclaimed that the couriers were to do as the dis-
patchers told themÐeven if the instructions were wrong!
Treadwell voiced his ritualistic denial with an unfavorable
countenance, an unpersuasive demeanor, and I do not believe 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Balch identified Donna Speck Sosby as his administrative assist-ant (7:1125; 8:1211).him. Believing Nock and Samples, I find that Treadwell de-clared to the couriers just as Nock and Samples described.c. Disciplinary system and events(1) IntroductionOperations Manager Treadwell testified that MTech-Jack-sonville maintained personnel files for its employees. Among
the documents that would be placed in the files would be
employee evaluations. Such documents would remain in an
employee's personnel file until the employee terminated. At
an employee's termination, documents in the personnel file
were removed and the file closed. The documents removed
apparently were not destroyed, but Treadwell does not de-
scribe where they were stored. When EDS took over at Jack-
sonville, Treadwell testified, changes were implemented con-
cerning what went into personnel files and what documents
were maintained outside the personnel files. Treadwell does
not specify whether the changes were implemented around
July 1, 1988, or later (10:1375±1378, 1385±1386). The
record contains no copies of any of these formal disciplinary
forms.Some of the drivers described the formal disciplinarywarning forms which they were required to sign when re-
ceiving notice of their warnings. Courier Chumbley describes
the document as a white paper which dispatcher Ken Dennis
had her sign in the summer of 1988, when the facility was
still MTech, for failing to report to work one morning. No
penalty was assessed, other than the loss of her hourly pay,
and she does not know what MTech did with the form (1:39,
83±87). Treadwell does not know where the personnel files
of Chumbley and the other separated drivers are, although he
asserts that Balch's administrative assistant, Donna Speck
Sosby,5would know. Neither does he know what has hap-pened to the formal appraisal forms that were used (by
MTech, apparently) for disciplinary action (10:1378, 1382).
Furthermore, Treadwell asserts that he has no personal
knowledge of which drivers received formal discipline after
EDS took over (10:1386).The Government requests (Br. 26) that an adverse infer-ence be drawn against Respondent because the personnel
documents ``were not produced.'' The evidence is insuffi-
cient to show nonproduction. Thus, the General Counsel did
not offer in evidence a copy of a subpeona duces tecum that
had been served on the Respondent but not complied with.
By merely asking Treadwell about the documents, and ob-
taining his protestations of ignorance, the Government does
not establish nonproduction.Courier Shawn D. Nock testified that ``write ups'' camein different colored slips for a person's first, second, and
third offenses (1:101). Presumably the different colored slips
were part of the formal disciplinary system which Treadwell
referred to. Like Chumbley, driver Stanwood describes the
formal slips as white (2:259, 282), although that may have
been the color of the first of the colored-slip warnings. Cer-
tain warnings allegedly issued to couriers Larry Reagan and
Walter Paul Stanwood are in issue and are discussed later.At least as early as 1987, Courier Supervisor Chandlerbegan recording in a brown loose leaf notebook (R. Exh. 12)work incidents, mistakes, and events pertaining to the couri-ers. The notebook, described by most of the witnesses as the
``brown book,'' contained a page for each driver in alphabet-
ical order (1:101, Nock; 2:184, Lance; 10:1368, Treadwell).
Driver Nock testified that Chandler said the notebook's pur-
pose was to ``cover himself'' by having something to look
back to for information when a question arose (1:102).
Treadwell testified that being ``written up'' in the book did
not constitute disciplinary action against the employee
(10:1366). Treadwell concedes, however, that Chandler
would come to him whenever the notations indicated a pat-
tern of conduct possibly warranting discipline, they would
discuss it, and they would impose such discipline as they
thought necessary (10:1366).The General Counsel does not allege or contend that the``brown book'' constituted discipline, but contends that its
significance bears on the supervisor issue (2:214±216). That
position apparently is based on testimony that the dispatchers
could and did enter notations of driver mistakes in Chan-
dler's brown book (1:102, Nock; 2:185, Lance; 2:259±260,
Stanwood; 2:322, Barnes). Chandler kept the book in the un-
locked middle drawer of his desk until about the last of Sep-
tember 1988 when its location was switched to the drawer
of a locked filing cabinet (1:102, 186±187). I do not credit
Treadwell's testimony that to his knowledge the book always
remained accessible to everyone (10:1366), nor do I credit
him when he testified that even the drivers could write in the
book if they so desired (10:1374). Driver Lance found the
manner in which the book was maintained to be intimidating
because entries frequently were made openly and with some
public comments (2:185, 208±209). The book did not bother
driver Nock (1:159), and apparently many of the driversjoked about it (1:102; 2:286). Such joking apparently was in
the nature of gallows humor, for to driver Stanwood the
book was not a joke, but a threat (2:286).On one occasion, in about late September or early October1988, Stanwood persuaded Chandler that a notation that
Larry Reagan left late on his route should be deleted because
the notation was based on incorrect information (2:260±263,
285, 290). The record is unclear whether dispatcher Darlene
Alexander entered the information or whether Chandler did
based on what Alexander reported. Chandler personally
scratched through the entry based on Stanwood's protestation
to him on behalf of Reagan. Even if Alexander did not make
the entry, it is clear Chandler accepted Alexander's word
without investigation. Thus, when Stanwood asked Chandler
why Reagan was written up Chandler replied, ``Darlene said
he didn't show up for his morning route.'' (2:262)(2) Fred Kennedy and Nick Mueller dischargedIn the Government's brief (at 14) the General Counsel as-serts that dispatcher Ken Dennis participated in the termi-
nations of Fred Kennedy and Nick Mueller. No complaint al-
legations pertain to Kennedy or Mueller. Their situations are
relevant only respecting the supervisory status of the dis-
patchers.The Kennedy incident is described first by courierChumbley (1:39±41, 78±83). As reported by Chumbley, she
was present in the summer of 1988 when Kennedy was fired
on a Saturday morning. When Kennedy arrived Ken Dennis
informed him he would have to take a different route from
the one scheduled for him. As neither Chandler nor Dennis 235ELECTRONIC DATA SYSTEMS CORP.testified, we do not know how the change came about.Chumbley asserts that Dennis made the change, but that does
not show Dennis used independent judgment in doing so.Kennedy became irate and abusive toward Dennis whotold Kennedy either to run the route or punch out and go
home. When Kennedy did not leave, Dennis telephoned
Chandler. (This apparently was around the 5 a.m. starting
time and it would appear that Chandler was at home rather
than in the data processing portion of the facility.) When
Chandler arrived he asked Kennedy what the problem was.
Kennedy replied that Dennis had changed his route. Chandler
told Kennedy that if he did not want to run the route to give
Chandler his key (to the Ford Escort, presumably) and to
punch out and go home. Kennedy gave Chandler the key,
left, and never returned. Chumbley concluded that Kennedy
had been fired.Courier Lance's brief description essentially matches thatof Chumbley except she reports that Dennis said he called
Chandler and Treadwell (2:181). Driver Samples, who places
the incident in about June 1988, heard Dennis talking over
the telephone to Chandler and telling Chandler they needed
to do something about Kennedy (2:367).According to Treadwell, Chandler, unable to calm Ken-nedy, called Treadwell. On arriving at the scene, Treadwell
discussed the circumstances with Dennis, Chandler, and oth-
ers (drivers), and then asked Kennedy for the keys but Ken-
nedy refused. At that Treadwell told Chandler to call the po-
lice. Either then or when the police arrived Kennedy surren-
dered the keys, Treadwell terminated him, and Kennedy left
(10:1349±1351). The General Counsel did not call any rebut-
tal witnesses in the case.The General Counsel's witnesses testified with a believ-able demeanor whereas Treadwell did not. Chumbley's cred-
ited version places Chandler at the center of the action with
Kennedy. Lance says Treadwell was called, but no one re-
ports Treadwell as arriving. Even under the General Coun-
sel's evidence, it is possible that Kennedy was not formally
terminated until Chandler conferred with Treadwell later that
day.Dennis told Kennedy to run the route or punch out and gohome. This does not establish that such an order was the
equivalent to discharge. The order is more in the nature of
a situation-control suspension, with consequences to be deter-
mined later. The incident does reveal, however, that, in the
absence of Chandler, dispatcher Dennis was in charge to the
extent of being able to tell a driver to punch out and go
home if he was not going to run a route. The dispatcher was
not required to call Chandler firstÐcontrary to the testimony
of Balch (8:1208) and Treadwell (10:1346) that dispatchers
had no authority to discipline or suspend drivers. Indeed, ac-
cording to Balch (8:1203±1204) and Treadwell (10:1346),
neither did Chandler. Balch and Treadwell differ over to
whom Chandler made his disciplinary recommendations.
Balch says it was to Woods (8:1204, 1208) and Treadwell
claims it was to him (10:1346, 1349). Only when Kennedy
refused to comply did Dennis call Chandler. The incidentconfirms, to some extent, the statements made by Treadwell
and Chandler to the couriers that the dispatchers had the
same authority as Chandler. It also contradicts Treadwell's
assertions (10:1342±1343) that the dispatchers had no author-
ity to see that the couriers left on time or to require a driverto take a route, and that their only authority was to call an-other driver if one refused an assignment.Courier Samples testified that on one occasion (date un-specified) dispatcher Dennis told him he had recommended
that driver Nick Mueller be fired. Mueller was fired (2:367±
368). Asserting that dispatchers had no authority to rec-
ommend termination, and that no dispatcher recommended
that Mueller be terminated, Treadwell testified that it was
Chandler who recommended Mueller's termination and that
Treadwell, after an independent investigation, terminated
Mueller for repeated attendance problems (10:1351±1352).
Although I have found Treadwell not a credible witness, the
Mueller incident amounts to nothing because Dennis appar-
ently did not explain to Samples whether he had made his
recommendation to Chandler, to Woods, or to Treadwell.
Presumably it would have been to Chandler, and Chandler
may have investigated and then reported to Treadwell. More-
over, although Respondent did not object to Samples' testi-
mony, statements demonstrating authority must come from,
or be attributable to, the principal (a statutory supervisor or
agent), not from the person (Dennis) alleged to be a super-
visor or agent. I assign no weight to the Mueller matter.4. Leaver Jo BaileyAt the hearing the supervisor status of SCI-Tyler's LeaverJo Bailey also was in issue. Initially not having Bailey's cor-
rect name, the General Counsel simply included her on SCI's
list of supervisors and agents as ``Lavera (last name un-
known).'' In its answer, Respondent denied the allegation for
lack of information. When the hearing began, the General
Counsel amended the complaint to spell her name Leva Jo
Bailey. Expressing doubt as to the spelling of Bailey's given
name (offering ``Lever''), the Respondent denied the amend-
ed allegation (1:11±12). The Respondent did not elicit evi-
dence on the issue of Bailey's supervisor status. Addressing
on brief the 8(a)(1) statements allegedly made by Bailey, the
Respondent appears to proceed on the basis that Bailey is a
statutory supervisor.William L. Nelson was SCI's branch manager at Tylerfrom July 1985 to February 1989 (6:952; 7:1078). Bailey has
worked at Tyler for over 4 years, and describes her position
as field supervisor, a position she has held for 2 years
(9:1255±1256). Although Nelson had the final hiring author-
ity for Tyler (7:1086), and did nearly all the interviews (ex-
cept for October 1988), Bailey handled about 1 percent of
the hiring interviews herself (about 7 percent in the second
half of October), and was in charge of a variety of matters
including handling absenteeism and vacation schedules. De-
scribing Bailey as the Tyler ``supervisor,'' Nelson testified
that when he was out of the office Bailey ``handled whatever
might come up.'' (7:1090±1093.)5. ConclusionÐdispatchers and Leaver JoBaileyareagents
The evidence fails to demonstrate that the dispatchers ex-ercised independent judgment in directing the work of the
couriers. Based on statements made by Treadwell and Chan-
dler, however, it is clear that the dispatchers possessed thesame authority as Chandler to direct the couriers in their
work and to ``write them up.'' Although such ``write-up''
authority apparently pertained to Chandler's notebook rather 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Chandler wore a courier uniform and occasionally drove a route(8:1239, Balch). According to Treadwell, drivers, managers, and
Chandler himself viewed Chandler as more of a driver than a man-
ager, and Chandler leaned toward the views of drivers rather than
of the managers (10:1339, 1372).than to the formal reprimand system, Treadwell concedesthat he and Chandler would discuss negative patterns re-
corded in the notebook, which Chandler would bring to
Treadwell's attention, and that they have issued discipline
based on such patterns.Operating on a split shift beginning at least by 5 a.m., andextending to about 8 p.m., the 23 or so couriers were present
at times when Chandler was not. Chandler therefore used up
to three dispatchers to assist him. The record is unclear
whether the three dispatchers worked together, in sequence,
rotating with one in the morning and one in the evening and
driving at other times, or what.I need not dwell on the question of the dispatchers' super-visor status. There is no allegation that a dispatcher was fired
and should be reinstated because dispatchers were employ-
ees. The situation is the reverse, with the allegations being
that the dispatchers are supervisors and uttered statements
violative of Section 8(a)(1) of the Act. Consequently, it is
sufficient for such allegations if the evidence shows EDS
placed the dispatchers in a position of apparent authority so
that the drivers reasonably could believe the dispatchers
spoke for management. Finding that to be the case here, I
find that, by clothing the three Jacksonville dispatchers with
apparent authority, EDS constituted them as its agents and is
thereby bound by statements they made in their dispatcher
positions.Respecting Tyler's Leaver Jo Bailey, the evidence containsno description of instances in which she exercised inde-
pendent judgment, nor did Branch Manager Nelson testify
that she had that authority. I therefore find the evidence fails
to demonstrate that Bailey was a statutory supervisor at the
relevant times. As with the Jacksonville dispatchers, how-
ever, I find that Field Supervisor Leaver Jo Bailey was a
statutory agent at all relevant times.C. Alleged Unlawful Statements1. IntroductionComplaint paragraph 9 alleges that Respondent violatedSection 8(a)(1) of the Act by certain statements made by
EDS Courier Supervisor Robert Chandler, EDS dispatchers
Darlene Alexander and Ken Dennis, and SCI Supervisor
Leaver Jo Bailey. Respondent denies the allegations. As I
have mentioned, Chandler, Alexander, and Dennis did not
testify, but Bailey did. The statements at EDS-Jacksonville
allegedly occurred about October 24 when SCI was inter-
viewing certain Jacksonville drivers for possible employment.
Because Bailey's alleged remarks are tied to events at Tyler,
I postpone summarizing her alleged statements until I cover
the Tyler events.The General Counsel's complaint alleges that Respond-ent's unlawful conduct began in August 1988 when dis-
patcher Darlene Alexander ``told employees they would lose
their jobs and that the company would be closed down if the
union activity continued.'' Complaint paragraph 9(a)(1). Su-
pervisor Chandler, according to the complaint, began his un-
lawful conduct about September 10 when he ``instructed an
employee to obtain certain information at a union meeting
and report said information to him the following day.'' Para-
graph 9(b)(1).Aside from contending the statements were never made,Respondent argues that if made, as per the testimony (sum-marized below), they are not coercive under the law becauseAlexander's remarks are descriptions of her personal experi-
ences (Br. 57) and Chandler's reflect a desire not to coerce
the drivers, whom he identified with,6but to protect them(from perceived management hostility, presumably) (Br. 59±
61). As was Chandler, Dennis was sympathetic to the union
organizing drive and his statement or statements reflect pro-
tective concern rather than unlawful coercion (Br. 61±63).2. Darlene AlexanderÐAugust 1988 closure threattoShawn D. Nock
Placing Darlene Alexander's remarks in context requiressome background. At one time a dress manufacturerÐMr.
FineÐhad a plant in Jacksonville (2:359, Nock; 8:1233±
1234, Balch). Courier Bonnie G. Barnes testified that she and
Darlene Alexander had worked at Mr. Fine for about 5 years
before the factory closed (2:359). Shawn Nock's mother also
had worked with them at Mr. Fine (1:136; R. Exh. 1 at 4;
2:361). From sketchy details in the record, it appears that
union organizing began at Mr. Fine, and higher wages appar-
ently were mentioned in the campaign (1:134). The union is
not identified by name in the record. The plant closed, appar-
ently during the organizing campaign, and Mr. Fine opened
a plant in Mexico where the Company could get labor and
materials cheaper (1:134; 2:361).Based on remarks the witnesses attribute to Darlene Alex-ander when the union organizing began at EDS-Jacksonville,
it is clear that Alexander blamed the earlier union organizing
at Mr. Fine for the closing of the Jacksonville plant of Mr.
Fine. Certain EDS employees disagreed, although the distinc-
tion expressed may show little difference or may not be fully
articulated.I present the incidents chronologically, rather than all theallegations in series as they pertain to one alleged supervisor.
Thus, incidents involving Darlene Alexander are interspersed
with those of Courier Supervisor Robert Chandler. The Gen-
eral Counsel offered evidence of remarks in addition to those
alleged.Complaint paragraph 9(a)(1) alleges that in about August1988 Alexander ``told employees they would lose their jobs
and that the company would be closed down if the union ac-
tivity continued.''Courier Shawn D. Nock testified that in late August she,driver Walter Paul Stanwood Jr., and other drivers began dis-
cussing the matter of unionizing. These conversations, favor-
ing the idea of unionizing, frequently occurred in the
breakroom in the presence of dispatchers Alexander and Ken
Dennis (1:109). Nock testified that Alexander was the only
person who argued against bringing in a union. In these fre-
quent conversations Alexander said that if the drivers kept
talking union there would be no jobs, no courier department,
no nothing (1:109±110). Nock testified without contradiction
and I credit her.As Alexander made these remarks in late August (possiblyearly September), the timing appears to have been before ei-
ther Stanwood asked Chandler, about September 11, for per- 237ELECTRONIC DATA SYSTEMS CORP.7Despite the assertion in the Government's brief (at 6) that themorning of September 13, 1988, Chandler asked Nock to ``come
into his office,'' neither the specific date nor the specific location
of the conversation is identified in the record. As the Union's first
meeting, September 13, 1988, was well publicized, it seems probable
that the conversation did occur on September 13 before the union
meeting, and I so find.mission to use the bulletin board for posting notice of thefirst union meeting, or before Treadwell admittedly learned.
Thus, Alexander's reaction, at this point, appears to have
been an expression of her personal animus rather than a re-
flection of any hostility by management. Although a super-
visor's or agent's threat is not permissible simply because it
is personal opinion, the circumstances must be coercive for
the statement to violate the Act. In light of the timing and
the fact the employees freely raised the subject in the pres-
ence of Alexander in the breakroom, I find the evidence in-
sufficient to show coercive circumstances. I therefore shall
dismiss complaint paragraph 9(a)(1).3. Courier Supervisor Robert Chandlera. PrefaceThe General Counsel alleges that Courier Supervisor Rob-ert Chandler's remarks on or about September 10, September
14, and on ``a date in September'' violated the Act. The first
two dates appear in the complaint as issued, and the third
was added at the hearing (9:1250±1251). The dates described
in the evidence do not match the dates alleged for each inci-
dent, but the variations are slight. No prejudice is shown, and
the matters were fully litigated without objection.b. September 12, 1988 questions and remarkstoBonnieG. Barnes
Complaint paragraph 9(b)(2) alleges that about September14 Supervisor Robert Chandler ``threatened an employee
with changed employment conditions because of the union
and interrogated said employee regarding her intention to
sign a union card.''Courier Bonnie G. Barnes testified that she signed a unioncard about (Wednesday) September 14 (2:326±327). That is
the date reflected on her card (G.C. Exh. 12). About 2 to 4
days earlier as she and Supervisor Chandler sat in the
breakroom, Barnes testified, Chandler asked her what she
thought about the Union, whether she was going to sign a
card, whether she was for the Union, and ``several questions
about it.'' Barnes ``really didn't give him an answer one way
or another, but I let him think I wasn't for the union.'' Chan-
dler said there would be a lot of changes before the Union
``ever gets in'' at Jacksonville and that ``they'' would not
accept the Union in Jacksonville (2:326). Barnes concedes
Chandler never said he would try to get her fired if she
signed a union card (2:355).Chandler's interrogation of Barnes was sustained and ac-companied by a statement of changes and nonacceptance of
the Union. Clearly management was probing for details. By
closely wording the nonacceptance and the changes, plus the
sustained interrogation, Chandler created an atmosphere in
which an employee reasonably could fear reprisals based on
her answers and from EDS in the form of changed conditions
because of the Company's nonacceptance of the union activi-
ties of the drivers. I find that EDS, by the September 12,
1988 interrogation and threat, violated Section 8(a)(1) of the
Act, as alleged.c. September 13, 1988 request to Shawn D. NockComplaint paragraph 9(b)(1) alleges that about September10 (a Saturday) Chandler ``instructed an employee to obtaincertain information at a union meeting and report said infor-mation to him the following day.''Courier Shawn D. Nock testified that everyone had fre-quent conversations with Supervisor Robert Chandler, and
that the topics included the Union. Chandler made no threats,
Nock testified. Indeed, he said he thought ``it'' (unioniza-
tion) might be a good thing and good for everyone (1:130±
131).Nock further testified that before (date unspecified) thefirst union meeting (September 13, as I summarized earlier)
Chandler asked her to get answers from the Union to some
questions and to return the answers to him the next morn-
ing.7The questions were (1:110±111, 131±132, 147±149; R.Exh. 1):1. Is it a Teamsters union?2. Under the Union, would the routes be operated bydriver seniority?3. Would union dues be paid by individuals direct orby payroll deduction?4. Would there be ICC physicals?
5. Would the routes continue to be driven on a splitshift or would there be no split?Nock's list (R. Exh. 1, exh. c) includes a couple more whichshe could not recall that pertained to wages, pay scale, and
vacations.That evening UAW representative John Colliflower toldNock the Union was the UAW and not the Teamsters, and
that the other answers would be presented in the form of the
Union's contract proposal once the Union was (voted) in
(1:111). The next day, apparently, Chandler asked Nock if
she had obtained the answers. Nock told him the Union wasthe UAW, not the Teamsters, and that the other information
would appear in the Union's contract proposal once the
Union was in. Chandler made no further comment to Nock
about the questions (1:111, 132). I credit Nock's
uncontradicted testimony.I do not find Chandler's conduct coercive. Nock, soon tobe named in the UAW's notification letter, openly held con-
versations with Chandler about the union, and Chandler ap-
peared supportive. Even though an employee reasonably
could believe that Chandler was staging a front on behalf of
management in order to elicit information, the questions
Chandler asked focused on identification of the union, not
the employee supporters, and went to contract-type mattersÐ
as UAW representative John Colliflower understood by the
answers he relayed through Nock. I shall dismiss paragraph
9(b)(1).d. September 1988 ``better walk light'' remarksAdded by amendment at the trial (9:1250±1252), com-plaint paragraph 9(b)(3) alleges that about a date in Septem-
ber Chandler ``threatened an employee with loss of employ-
ment because of the union activity.'' The General Counsel 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Apparently a courier named elsewhere as Nila Scully, althoughLance does not so explain. SCI Supervisor Leaver Jo Bailey names
Nila Scully as one of the EDS-Jacksonville drivers SCI hired at
Tyler (9:1270±1271).9As we soon shall see from other evidence, it seems clear the ref-erence is to courier Bonnie G. Barnes.10The reference to Mr. Fine was beyond Lance's knowledge be-cause Lance did not live in Jacksonville at the earlier time (2:203).11Although Stanwood does not report the given name and initialof Schultz, complaint par. 15, which Respondent's answer admits,
names Daniel R. Schultz as one of the terminated drivers.offered the amendment to conform the pleadings to the evi-dence elicited from courier Charles B. Samples.A low partition separated the breakroom into two sections,one for smokers and one for nonsmokers. Chandler did not
have a private office. He and the dispatchers used a desk sit-
uated in the nonsmokers' area. (1:45, 65; 2:186, 221, 232,234.) One day in September couriers Charles B. Samples and
Walter Paul Stanwood Jr., and possibly other drivers, were
seated on the smokers' side of the breakroom discussing the
Union. Apparently overhearing the conversation of Samples
and Stanwood, Chandler looked in and said (2:369±371):
``You better walk light because Security Couriers is trying
to get your jobs anyway.''Stanwood does not describe this incident, and on cross-ex-amination Stanwood testified Chandler made no threats to
him. Even so, Stanwood added, Chandler did tell him, short-
ly after Stanwood began talking about the union, that al-
though Chandler said he would ``go for it,'' the drivers were
likely to get into trouble over it. These remarks of Chan-
dler's are not in Stanwood's pretrial affidavit because
Stanwood, not considering the remarks significant, did not
report them to the Board agent who took the affidavit
(2:281±282). I credit the undisputed testimony of both Sam-
ples and Stanwood.Unlike the previous allegation, this conduct of Chandler Ifind coercive. It is immaterial that Chandler personally may
have meant only a friendly warning to the drivers. The driv-
ers reasonably could have feared that Chandler's remark, an
implied threat that EDS would subcontract their jobs to SCI
if they did not drop the union talk, was a reflection, even
a quote, of management's thinking. As the drivers painfully
learned some 2 weeks later, Chandler's implied threat of
EDS retaliation accurately reported the plansÐand motiveÐ
of EDS. The implied threat violated Section 8(a)(1) of the
Act, as alleged.4. Darlene AlexanderÐSeptember 1988a. September 14, 1988 remarks to Martha J. LanceComplaint paragraph 9(a)(2) alleges that about September10 Alexander ``interrogated an employee regarding her at-
tendance at a union meeting and threatened employees with
loss of their jobs for attending the union meeting and/or if
the union was successful.''In its brief the Government does not point to the testimonythe General Counsel relies on in support of this allegation,
but apparently it is the testimony of Martha J. Lance. Al-
though the date alleged, September 10, precedes the first
union meeting, and the time Lance specifies fits closer to
September 14, the variance is slight and immaterial in any
event as there was no objection.Recall that the first union meeting was held Tuesdayevening, September 13, at a Holiday Inn with seven employ-
ees attending. Courier Martha J. Lance testified that shortly
after the first union meeting Darlene Alexander, who was
dispatching that morning, engaged Lance in conversation
when Lance came in from driving her route. Just the two
were present in the dispatcher's area. As Lance was doing
her paperwork, Alexander inquired whether Lance had at-
tended the meeting. Lance asked what meeting and Alex-
ander specified the union meeting. ``No,'' replied Lance
(2:182±183, 202).Alexander said that Nila8and Bonnie9both know betterthan to do what they are doing because both had worked at
Mr. Fine before union activities there closed the Company.10Alexander went on to say that the names of the employees
attending the union meeting would be placed on a list, the
list sent to the executive office, and the jobs of those persons
would be in jeopardy. In her final remarks, Alexander, after
looking over her shoulder, stated that Security Couriers want-
ed this job (work) and if the union activity continues and is
``enforced'' that most likely they will get this job and the
EDS-Jacksonville drivers would lose their jobs. On cross-ex-
amination, and without objection, Lance testified that she did
not really feel intimidated by what Alexander had said.
(2:183, 202±205.) I credit Lance's uncontradicted testimony.Alexander's September 14 remarks revealed the future.Doom lay in store for the drivers if they continued their
union activities. Clearly Alexander was disclosing what local
management had told the dispatchers. As we see later from
credited testimony, on October 11 Alexander reported Allan
Balch's reaction to the UAW's notification letterÐ``The hell
with the whole courier department.'' Although the Jackson-
ville management, plus Gibbons, had successfully held off
SCI in the past because of the $20,000 bullet, clearly the ini-
tial reaction of EDS to news of the union activities was ad-
verse. Lance's personal courage in the face of this intimida-tion is not the test of whether the remarks are unlawful. I
find then unlawful, as alleged, because they reasonably may
be understood as threatening reprisals because of protected
activities.b. September 14, 1988 breakroom remarksComplaint paragraph 9(b)(3) alleges that about September14 Darlene Alexander ``threatened employees with closure of
the company and loss of employment because of the union
organizing effort.''Courier Bonnie G. Barnes signed her UAW authorizationcard on September 14 (2:327±328; G.C. Exh. 12). Courier
Walter Paul Stanwood Jr., in the presence of Darlene Alex-
ander, distributed union cards that day in the breakroom to
drivers Barnes, Nila Scully, and Daniel R. Schultz11and se-cured their signatures (2:253±254). Before Barnes signed the
card, Alexander said that Barnes knew better because she
knew what had happened when Barnes and Alexander had
worked at Mr. Fine where the company had closed and
moved when employees tried to bring in a union. If the EDS
employees kept on, Alexander added, ``they'' would close
EDS because of the Union. Stanwood asked Alexander if she
thought EDS would shut down. Pointing her finger in their
faces, Alexander replied, ``Just watch and you'll all be
sorry.'' (2:253±255, Stanwood; 2:330, Barnes.) I credit the
undisputed testimony of Stanwood and Barnes. 239ELECTRONIC DATA SYSTEMS CORP.12SCI Supervisor Leaver Jo Bailey testified that James Mell wasone of those hired by SCI after they were terminated on October 11
by EDS (9:1269).Drivers Barnes and Shawn D. Nock describe a similarconversation that occurred in the breakroom, apparently
around the same date. Other employees were present, includ-
ing Stanwood, Scully, and Margaret (Hendricks). Darlene Al-
exander and Shawn Nock were discussing and disputing the
merits of unionizing EDS-Jacksonville. Alexander said that if
the drivers persisted with their organizing ``they'' would shut
down ``MTech.'' When Nock inquired why Alexander
thought so Alexander replied that it was because it was what
Mr. Fine had done when the employees tried to organize
there. Nock (whose mother, recall, had worked at Mr. Fine
at the time) disputed that, saying that Mr. Fine was in a fi-
nancial bind and had closed and moved to Mexico where it
could obtain labor and materials cheaper and make a profit.
(1:133±138, Nock; 2:359±362, Barnes.) According to Nock's
pretrial statement (R. Exh. 1 at 5), at this point Alexander,
saying Nock did not know what she was talking about, arose
and left.Alexander's remarks and finger-pointing in the first con-versation establish a violation. Her threatening remarks, tied
to the ``they'' of management, and coupled with the physical
intimidation of finger-pointing, combine into coercive con-
duct. I find that, as alleged in paragraph 9(b)(3), her conduct
violates Section 8(a)(1) of the Act. The second conversation,
if actually a different conversation, is similarly violative. I
consider it encompassed by paragraph 9(b)(3).5. Ken DennisÐSeptember 1988a. September discharge threat about WalterPaulStanwood Jr.
Complaint paragraph 9(c)(1) [there is no subparagraph (2)]alleges that about ``a date in September'' Ken Dennis ``told
an employee that another employee would be discharged un-
less he stopped his talk about the union.'' Courier Bonnie G.
Barnes testified in support of this allegation.Barnes testified that on several occasions in Septemberand early October Dennis told her that ``if Paul Stanwood
didn't shut his mouth about the Union, that he was going to
get fired.'' (2:328±329) Crediting the undisputed testimony
of Barnes, I find a violation, as alleged. Even if Dennis in-
tended to act as a friend in conveying the warning, employ-
ees could reasonably believe that Dennis was expressing
what management was saying among themselves. The remark
unlawfully threatens discharge.b. There is a ``snitch''Courier Walter P. Stanwood Jr. described a Septemberconversation he had with Ken Dennis in the parking lot at
Jacksonville. The General Counsel offered the evidence on
the issue of knowledge and not to amend the complaint
(2:256). On brief the Government expands to contend that
the ``snitch'' comment ``created a definite impression of sur-
veillance, tending to foster distrust and suspicion among the
couriers regarding the Respondents' source of information.''
(Br. 19.)Dennis previously had expressed support for the orga-nizing although saying he could not get involved because he
was a supervisor (2:281, 290±291). On this occasion in the
parking lot Dennis warned Stanwood that the drivers had to
be careful because (courier) James Mell was a ``snitch'' whohad told Allan Balch about the union activity.12Stanwoodreplied that their union activity was no secret because if Den-
nis knew about it everyone did. Dennis said he thought the
drivers were doing the right thing but to be careful, that the
drivers were walking on ``thin eggs'' and were going to get
into trouble because the company does not like it (2:255±
257, 290±291).Whether this conversation occurred about September 15,as stated in Stanwood's pretrial affidavit (2:291), or about
``the latter part of September'' as Stanwood testified (2:255),
is unclear because Stanwood had elements of two conversa-
tions in his overall testimony. He concedes he did not in-
clude in his affidavit the statement by Dennis about getting
into trouble despite its importance. He credibly explains his
failure on the basis he simply did not recall it then but does
now (2:291±292). Stanwood testified with a favorable de-
meanor on this and I credit him.As I view the credited testimony, the principal significanceof the ``snitch'' remark is that it shows management prob-
ably began receiving insider information from James Mell
even before Stanwood approached Chandler, 2 days before
the first union meeting, requesting permission to post a no-
tice of the first union meeting. The ``trouble'' remark, of
course, accurately notified the employees of management's
hostile sentiments.6. Unalleged statementsa. PrefaceIn addition to the September ``snitch'' and ``trouble'' re-marks by Dennis to Chandler in the parking lot, remarks notlitigated as unfair labor practices, there are other comments
described in the record and not alleged in the complaint for
which the General Counsel does seek violation findings. One
of those, a remark attributed to Allan W. Balch, was ad-
dressed by Balch when he testified.As we shall see, the comments summarized here occurredon October 11, the day James L. Gibbons, in the presence
of Balch and SCI representatives, notified the Jacksonville
couriers that they were terminated because the courier work
had been transferred to SCI-Tyler. It is undisputed that the
three dispatchers (Alexander, Dennis, and Oliver) were
among those terminated. The three former dispatchers were
hired by SCI-Tyler as SCI's Supervisor Leaver Jo Bailey tes-
tified (9:1269). Thus, even assuming Alexander and Dennis
were supervisors or agents of EDS when they were dis-
patchers, when they made the statements I am about to de-
scribe they no longer were employed by EDS. Even if EDS
and SCI are alter egos, and even if the hire dates of the three
former dispatchers by SCI are October 11, they apparently
were hired by SCI as drivers, not dispatchers. In short, after
their October 11 termination by EDS, the three dispatchers
no longer could speak for EDS. Southern Maryland Hospital,288 NLRB 56 fn. 1 (1988); Fed.R.Evid. 801(d)(2)(D). For
years the General Counsel's Casehandling Manual (available
to the public) has reflected the principle that former super-
visors are not agents of the employer. 1 NLRB CasehandlingManual 10056.5 (March 1983). The complaint does not al- 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lege any of the posttermination statements of the former dis-patchers. Even so, the General Counsel cites them in theGovernment's brief (at 10±11, 20) in arguing that Alexander,
after her separation, further threatened and coerced the Jack-
sonville couriers. The General Counsel possibly seeks no
findings of Section 8(a)(1) violations (Br. 20 is unclear), and
no specific findings for these matters are included in the
General Counsel's proposed order. I shall make no findings
of violations as to these unalleged statements of Alexander
and Dennis.Notwithstanding the hearsay nature of the October 11 re-marks by Alexander and Dennis, the Respondent did not ob-
ject to the testimony. Unobjected-to hearsay is competent
evidence and may be given whatever weight its inherent
quality justifies. Passaic Daily News v. NLRB, 736 F.2d1543, 1554 fn. 15 (D.C. Cir. 1984); S.E. Nichols, Inc
., 284NLRB 556, 568 (1987), enfd. as modified on other points
862 F.2d 952 (2d Cir. 1988). Moreover, the quotation attrib-
uted to Balch was fully litigated.At the first reference to the dispatchers Respondent did ob-ject that statements by the dispatchers are hearsay because
they are not supervisors. I overruled that objection on the
basis it would be decided by the proof (1:25±30). Respond-
ent did not thereafter object that statements by the former
dispatchers are hearsay because they no longer had a rela-
tionship to EDS, nor did Respondent object that evidence of
posttermination statements are immaterial because not al-
leged in the complaint. Thus, the statements were tried by
implied consent.b. Darlene AlexanderÐ``I knew it''When Gibbons told the couriers they were terminated,driver Queen E. Chumbley was sitting next to Darlene Alex-
ander at the back of the room. Chumbley credibly testified
that Alexander turned to her and said (1:32, 68):I knew it, I knew it. The same thing happened to usat Mr. Fine. Every time they try to get a union they ei-
ther move the place or they'll fire you.After asking Chumbley about the remarks and the ensuingconversation on cross-examination, Respondent moved to
strike the testimony as irrelevant on the basis no connection
was shown between EDS and Mr. Fine. I denied the motion
(1:69±70).Driver Martha J. Lance credibly testified that, while thedrivers were still in the room after the announcement by Gib-
bons, Alexander said to several of the drivers that the dis-
patchers had been told not to sign anything and not to par-
ticipate in any union activities. Alexander repeated this later
that day when they were gathered at Stanwood's home
(2:183±184, 208).A little later that morning the employees went to their exitinterviews in downtown Jacksonville. Chumbley and Bonnie
G. Barnes rode with Alexander in Alexander's pickup truck
(1:33, 72; 2:330±331). As they were driving to the exit inter-
view location, Alexander said (2:330±331):I told you this was going to happen. I knew it wasgoing to happen but we weren't allowed to say any-
thing to you all about this.Alexander said that this was the same thing that had hap-pened at Mr. Fine only there they moved the company and
terminated all the employees. When Chumbley asked her
what had happened at Mr. Fine, Alexander explained that the
employees there had tried to get a union and the company
did the same as here except it also moved the whole com-
pany. ``It was all because of the union. Every time it hap-
pens,'' said Alexander (1:33, 72).Because Alexander said ``we weren't allowed to say any-thing to you all about this,'' I assign some weight to Alexan-
der's remarks. I do not overlook Alexander's strong personal
feelings based on her perception of events at Mr. Fine. In
light of her perception of events at Mr. Fine, if her just
quoted phrase stood alone, the statement could be understood
as meaning only that the dispatchers were told to say nothing
about the subcontracting. But her statement does not stand
alone. It must be considered in light of the other statements
alleged as to her, Chandler and Dennis, plus the findings of
discrimination I make concerning a formal warning to driver
Stanwood and a discriminatory reduction in paid working
time. All those findings demonstrate that EDS harbored ani-
mus against the unionizing, and that the remarks of Chandler
and the others reflect management's hostility against the
unionizing. Based on these considerations, I find that Alex-
ander's ``we weren't allowed'' remark is not limited to the
fact of subcontracting and loss of jobs, and I infer that it
means also that management told the dispatchers that the rea-
son the drivers were going to be terminated and the courier
work subcontracted to SCI was because the Jacksonville
drivers were unionizing.c. Allan W. BalchÐ``The hell with ....''
After Alexander, Chumbley, and Barnes left their exitinterviews the trio went to the unemployment office and
from there to (Walter) Paul Stanwood's home. At
Stanwood's home Alexander stated that she knew when the
Union's letter hit Allan Balch's desk and he saw the seven
names he said (1:34±35, 74±75; 2:331): ``The hell with the
whole courier department.''Addressing this matter during Respondent's examinationof him, Balch denies saying this or anything like it. Nor did
he say that employees involved with the union would be ter-
minated or that the union activity of the drivers would result
in the termination of the Jacksonville courier operation and
the transfer of that operation to SCI (8:1231±1232). Rein-
forcing testimony given earlier on questions by the General
Counsel, Balch stresses that Paul Simms had told him by
telephone to do nothing, and that he was further instructed
on what he could and could not do (7:1143±1144; 8:1232±
1233).Other than testimony by Bonnie Barnes that Alexandersaid she saw a paper with the seven names (2:331), there is
no evidence Alexander was present when Balch returned
from the out-of-town convention and read the Union's notifi-
cation letter of September 14. Alexander's remarks are sus-
ceptible to a dual interpretation respecting whether (1) she
heard Balch make the statement at some point or (2) that
some member of management reported to her that Balch had
so reacted.Operations Manager Tommy D. Treadwell, called duringthe Respondent's case, testified that Balch, rather than saying
``the hell with ...,'' reacted with a serene (10:1362):
 241ELECTRONIC DATA SYSTEMS CORP.``Well, that's their right. If they want to have a union that'sfine, no problem.''Treadwell also denies uttering or sponsoring any threats,surveillance, or interrogation (10:1363±1364). Balch and
Treadwell each testified with an unfavorable demeanor. Be-
cause I do not believe Balch and Treadwell, I accept the
credited testimony of the drivers on disputed points. Thus, I
specifically find that Balch made the statement Alexander at-
tributed to him. As I find the drivers credible witnesses, it
is not necessary that I determine exactly how Alexander
learned of Balch's angry expression of condemnation. In-
deed, if job termination can be equated to a living hell, then
Balch's verbal consignment of the drivers to the category of
the damned was transformed into reality in less than a
month. Balch's remark is particularly significant because it
reveals his willingnessÐeven decisionÐto drop his past re-
sistance to proposals that the courier work be subcontracted
to SCI-Tyler.d. Ken DennisÐ``Lost jobs because of the Union''At some point on October 11 following their termination(former) courier Charles B. Samples and (former) dispatcher
Ken Dennis went to the home of Dennis. In their conversa-
tion there they discussed their opinions of why they had been
terminated. Dennis said he was sure the reason they had lost
their jobs was because of the Union (2:371). Crediting the
uncontradicted testimony of Samples, I attach no weight to
it. The circumstances shown indicate nothing more than the
exchange of personal opinions.D. Alleged Discriminatory Discipline1. IntroductionEarlier, in relation to the issue of supervisory status of thedispatchers, I summarized Respondent's disciplinary system
at Jacksonville. That discussion included a description of Su-
pervisor Robert Chandler's ``brown book.'' Although
Treadwell testified that being ``written up'' in Chandler's
brown book did not constitute disciplinary action against the
employee, Treadwell, as I noted, admitted that Chandler
would come to him whenever the entries indicated a pattern
of conduct possibly warranting discipline. At that point
Chandler and Treadwell would discuss the matter and they
would impose such discipline as they thought necessary.As I further described, Respondent's formal disciplinarysystem consisted of written forms of different colors. One
color, white, was either the employee's copy, or else it
served as a first written warning. The record is not fully de-
veloped respecting these matters. In any event, at the trial theGeneral Counsel took the position that evidence as to the
``brown book'' was not offered to show that the entries con-
stituted discipline, but only to assist in showing supervisory
status of the dispatchers (2:214±216).As we see in a moment, the General Counsel apparentlyrelies in large measure on Respondent's answer to the com-
plaint, at least as to Larry Reagan (who did not testify).2. Larry Reagana. September 21, 1988Ðleaving checksComplaint paragraph 10 alleges that on or about Sep-tember 21 EDS issued a warning to Larry Reagan for leavinga box of checks. (Pars. 19 and 20 allege the warning violatedSec. 8(a)(1) and (3) of the Act.) In its answer, Respondent
admits the allegation ``only to the extent that on September
28, 1988, Larry Reagan was cited for unsatisfactory work
performance.''Larry Reagan did not testify. The name Larry Reagan isone of the seven listed in the Union's September 14 notifica-
tion letter to Balch (G.C. Exh. 39). There is no express evi-
dence that the Larry Reagan of complaint paragraph 10 is the
Larry Reagan named in the Union's September 14 letter.
Even so, the courier department (the petitioned-for unit) was
small, around 23 or 24 drivers, and the likelihood seems re-
mote that the Union would have two couriers bearing the
same name. At no point has Respondent raised a question re-
specting the identity. I find that there was only one courier
named Larry Reagan and that all references to that name are
to the same person.The evidence on this allegation is rather skimpy. ShawnD. Nock testified that Larry Reagan was written up (in Chan-
dler's ``brown book,'' presumably) in late September for
failing to take a bulk file. The dispatcher is required to mark
the trip sheet with such special instructions. Darlene Alex-
ander was the dispatcher that morning, but she failed to indi-
cate on the trip sheet that Reagan was to take the bulk file
(1:100).Driver Stanwood, confirming that Reagan was ``writtenup'' for leaving a bulk file, testified that in the past others
have left bulk files and not been written up. However,
Stanwood attributes the different treatment, in past cases at
least, to favoritism shown by Chandler and the dispatchers
to, presumably, their friends (2:259±260).The pages (R. Exh. 12) introduced in evidence from Chan-dler's ``brown book'' (10:1366±1368) contain a page for one
Larry ``Regan.'' Everything on the pages is in handwriting,
with most surnames abbreviated to a letter. I find that the
Larry Regan is the same person as Larry Reagan, whatever
the correct spelling.Two entries appear on the page for Larry Reagan. Thesecond is crossed out, and I discuss it in the next section.
The first entry reads:9±28±88did not check hall for work. Did not take bulk file.Although asserting that the ``suspicious nature'' of this in-cident (and the others alleged as to Reagan and Stanwood)
``certainly supports an inference of illegal motive,'' and con-
tending that the issuance of the ``warnings'' was inconsistent
with Respondent's past practice so as to support ``an infer-
ence of discriminatory motive'' (Br. 25), the General Coun-
sel fails to analyze the pages and entries in Chandler's
``brown bank.'' Making that analysis, the Respondent con-
tends the entries do not support a contention that ``dis-
cipline'' increased after the advent of union organizing ef-
forts (Br. 69±70).Recall from my earlier summary of Darlene Alexander'sremarks on September 14 that she told driver Martha J.
Lance that both Nila Scully and Bonnie G. Barnes knew bet-
ter than to support a union. In the breakroom that same day
Stanwood distributed UAW cards to drivers Bonnie Barnes,
Nila Scully, and Daniel R. Schultz in the presence of Darlene
Alexander. Dispatcher Alexander blasted the judgment of 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
persons, such as Barnes (and Scully), who had worked at Mr.Fine yet were now signing union cards. Pointing her finger
in all their faces, Alexander prophesied: ``Just watch and
you'll all be sorry.''Did Alexander's union animus carry over to those whosigned the cards in the breakroom? The page in Chandler's
book for Barnes contains seven entries (not counting one that
Chandler voided). Of these, only one comes after the UAW
organizing began (on October 1 for failing to unload items
at Bank 34; the items remained in her vehicle over the week-
end).Nila Scully's page has two entries, both predating theunion activity. The first is very similar to the one at issue:
on August 24 she forgot a bulk file at ``#61 on Route #5.''
The second, also on the same date, is also similar: ``did not
get all work at Bank #80 Kilgore.''Daniel ``S.'' is, I find, Daniel R. Schultz. His page, asScully's, has two entries, both in 1987. On September 15,
1987, he, it is recorded, forgot to get ``#73 Bulk File'' from
his vehicle, and on October 19, 1987, he allegedly was
``riding'' the time clock.In the Government's brief the General Counsel appears toequate entries in Chandler's brown book as formal written
warnings. This is done, for example, respecting the second
``warning'' Larry Reagan received in September±October
and which Stanwood was able ``to shame Chandler'' into
tearing up. (Br. 25.) As I described earlier, that is the entry
Chandler, at Stanwood's protestations, crossed through.
There is no evidence that Respondent had Reagan sign a for-
mal written warningÐa procedure Respondent used, as we
see in more detail in a moment, as to Stanwood.The General Counsel contends Respondent's answer ad-mits it issued ``disciplinary warnings'' to Stanwood and
Reagan. (Br. 24.) Although a bit ambiguous on this precise
point, Respondent's answer admits (as to par. 10) ``only to
the extent,'' then, specifying the date of September 28
(which matches the first date on Reagan's page in Chandler's
book), further admits that on that date Larry Reagan was
``cited'' for unsatisfactory work performance.Whatever presumption of a warning Respondent's answerestablishes, I find that it is dispelled by the evidence. Finding
that the evidence falls short of establishing a prima facie
case, I shall dismiss complaint paragraph 10.b. September 26, 1988Ðtardy for workComplaint paragraph 12 alleges that on or about Sep-tember 16 Respondent EDS issued to Larry Reagan ``a warn-
ing for failing to arrive for a 5 a.m. run, which warning was
later rescinded.'' In its answer Respondent admits the allega-
tion except ``the appropriate date is on or about October 3,
1988.''The only evidence of a ``warning'' is the entry in Chan-dler's book for the date of ``10±3±88.'' On the protestations
of driver (Walter) Paul Stanwood Jr., which I described ear-
lier, Chandler scratched through the entry. The scratch-out,
with what appears to be Chandler's initials, appears on the
exhibit in evidence (R. Exh. 12 at 20). Stanwood argued to
Chandler that the 10 a.m. time shown was for leave time
(leaving the EDS facility) not the pickup time at the bank,
and that therefore Reagan had not been tardy. After offering
the excuse Alexander had said that Reagan had not shownup for his morning route, Chandler crossed out the entry.(2:261±263, 285, 290.)If Chandler had been disposed to discriminate againstReagan it seems unlikely he would have agreed to strike the
entry. If the issue is Alexander's motivation, the inference is
just as strong that she made a mistake as it is that she in-
tended to discriminate against Reagan for his UAW senti-
ments. If EDS intended to discriminate against Reagan be-
cause he is one of the seven employees named on the
UAW's September 14 letter to Balch, it would seem that it
would have told Chandler to refer any inquiries by Reagan
(or anyone on his behalf) to Woods, Treadwell, or Balch.As with the other allegation pertaining to Reagan, any pre-sumption created by Respondent's answer to the complaint
is dispelled by the evidence. Finding that the evidence falls
short of establishing a prima facie case, I shall dismiss com-
plaint paragraph 12.3. Walter Paul Stanwood Jr.a. IntroductionComplaint paragraph 11 alleges that on or about Sep-tember 21 ``Respondent EDS issued to Paul Stanwood a
warning for failing to take a viewer on a run.'' In its answer,
Respondent admits ``the allegations contained in paragraph
11 of the complaint only to the extent that on September 28,
1988, Paul Stanwood was cited for unsatisfactory work per-
formance.'' As the General Counsel observes in the Govern-
ment's brief (at 25), the correct date is of little concern be-
cause either date falls after Respondent received the UAW's
September 14 letter listing (in first place) Stanwood's name.
Stanwood associates the date of September 21 with the inci-
dent (2:257, 292±293). Driver Queen E. Chumbley recalls
the event occurring about a week after the September 13
union meeting (1:30, 59, 92), while driver Shawn D. Nock
places it around late SeptemberÐearly October (1:98; 2:171).Chandler's page (R. Exh. 12 at 23) for Stanwood (``PaulS.'' which I find to be the designation for Walter Paul
Stanwood Jr.) contains five entries. The first three (describ-
ing purported mistakes) predate September 1988. The fourth
entry is dated September 27 (assertedly took the 11 p.m.
clipboard rather than the one for 11 a.m.), and the last entry
is for September 28, 1988 (a Wednesday). As that date is in
writing, as it coincides with the general date driver Nock re-
calls, and as the date is not a significant dispute, without fur-
ther analysis I simply accept Chandler's entry date. Chan-
dler's entry for Stanwood reads:9±28±88Did not check Hall for work. Did not take viewer toBank 7.b. EvidenceRespondent's bank customers use a piece of equipmentcalled a ``viewer'' to look at microfiche (1:60; 4:553). Pre-
sumably the items appearing on the microfiche, and dis-
played on a viewer, are checks and other documents
photocopied by the banks. In any event, a viewer is small,
about a foot wide, and not heavy (1:63). Apparently as part
of its range of customer services, EDS-Jacksonville repaired
broken viewers (2:178). Indeed, as of Gibbons's testimony 243ELECTRONIC DATA SYSTEMS CORP.on March 17, 1989 (Gibbons testified on three dates), one ofRobert Chandler's current jobs for EDS was to repair these
viewers (4:553).Accepting September 28 as the day of Stanwood's warn-ing (``cited''), we first must consider driver Martha J.
Lance's testimony about the day before. On September 27
Lance drove route 4 which included bank 7. At bank 7
Lance picked up a viewer and returned it, for repair, to the
EDS facility. The viewer was to be repaired overnight and
returned to bank 7 the morning of September 28 (2:178). For
cross-training purposes, EDS assigned drivers to different
routes frequently or even daily (1:22; 2:391; 8:1221). Con-
sistent with that practice, the morning of September 28
Lance learned that Stanwood, not she, was assigned to drive
route 4 (2:178). Thus, if everything and everyone had per-
formed according to the cross-training switch, it would be
Stanwood who would have returned the viewer to bank 7.That morning of September 28 a viewer, tagged with a``7,'' was sitting in the hall (2:257). Apparently this was the
viewer, now repaired, that Lance had brought in the previous
evening. It was common practice for such items to be tagged
and placed in the hall for delivery by the couriers (2:283,
Stanwood; 8:1193, Balch). It also is the duty of the dis-
patcher or Chandler to mark on the trip sheet, or master list,
when there was a piece of equipment in the hall to be deliv-
ered to a bank (1:99; 2:177). Stanwood testified that it is part
of a courier's duties to check the hallway for items because
sometimes the trip sheet would not be marked even when
there was equipment in the hall to be delivered, although on
some of those occasions the dispatchers would tell the driver
(2:283). Driver Shawn Nock testified that it was Respond-
ent's practice to put repaired viewers in the hall. Drivers for
that route (where the viewer was to be delivered) would take
the viewer if they were so told. If the drivers were not told
to take the viewer, the drivers, Nock testified, would leave
the viewer in the hall (2:171). When they testified, neither
Balch nor Treadwell addressed the point.On this morning, Stanwood, on observing the tagged view-er, went to the trip sheet to check for any special instruc-
tions. Finding none, Stanwood loaded his vehicle, exchanged
greetings in the parking lot with Darlene Alexander (the dis-
patcher that morning) and left on his assigned route. Driver
Shawn D. Nock, who left just after Stanwood, also had seen
the viewer and found the trip sheet unmarked with any spe-
cial instructions (1:99, 100, 158). On returning after his
morning run, Stanwood heard he was in trouble for not de-
livering the viewer (2:257±258).As driver Lance went to her vehicle that morning she no-ticed that driver Melvin Wood, driving route 7 that day, had
a viewer in his vehicle. She told Wood the viewer was for
bank 7, not route 7. Darlene Alexander, who was standing
next to Lance, remarked that the driver had already gone and
that she would ``hot shot'' the delivery herself rather than
radioing the route 4 driver (Stanwood) to return (2:179).Alexander carried the viewer back to the courier's office(1:62). Courier Queen E. Chumbley, who had been standing
behind Lance and Alexander, was waiting for her route to be
prepared. The bags for her route not yet ready, Chumbley
followed Alexander to the office. Wondering aloud who was
supposed to take the viewer, Alexander inspected the sched-
ule (the trip sheet, apparently). Chumbley testified, on cross-
examination, that when Alexander looked at the schedule shefound that Stanwood was scheduled to take the viewer(1:65). However, Chumbley did not say she inspected the
schedule, or trip sheet, along with Alexander. Thus, the opin-ion elicited from Chumbley that perhaps Stanwood
``goofed'' (1:65) rests on a foundation of assumptions as to
what the trip sheet showed.In any event, in Chumbley's presence Alexander remarkedthat if Stanwood could get his mind off the ``damn union''
and think about what he is supposed to be doing then he
could do his job better. Alexander said Stanwood would defi-
nitely be written up for this (1:31, 64±67). Driver Nock re-
turned from her run before Stanwood. Nock heard Alexander
talking with other drivers in the office about the viewer. Al-
exander said Stanwood would be written up because he
should have taken the viewer to bank 7 (1:100).Hearing the ``trouble'' report on his return, Stanwoodwent to the office where Supervisor Robert Chandler, throw-
ing a piece of paper on the table, said ``Sign this.'' When
Stanwood asked what it was, Chandler replied, ``Just sign
it.'' Stanwood saw that it was a disciplinary notice, written
on white paper, stating that he had left without the viewer.
Stanwood signed the warning form and then told Chandler
that he had not been assigned to take the viewer. Chandler
replied that it was so marked on the sheet. Inspecting the
sheet, Stanwood said that the mark was not there that morn-
ing. Chandler answered, ``Darlene said it was.'' ``Darlene's
lying,'' Stanwood replied. Saying he was signing the form
under protest, Stanwood stated he intended to confront Alex-
ander about the matter. When Alexander returned from a trip
Stanwood confronted her. Alexander became ``hyper,'' ac-
cused Stanwood of failing to check the trip sheet, and stated
she had tried to stop him in the parking lot. Stanwood testi-
fied that Alexander did not try to stop him (2:258±259).Recall from my summary of Respondent's disciplinaryprocedure that the record does not contain copies of any dis-
ciplinary warnings. Operations Manager Treadwell testified
he does not know what happened to the forms (reflecting dis-
ciplinary action) that were written up on the drivers
(10:1382), nor does he know which drivers had discipline
imposed on them after EDS took over from MTech (10:1377,
1386). From Respondent's answer we know it admits that
Stanwood was ``cited.'' Unlike cases involving merely an
entry in Chandler's book, we know that here Stanwood was
directed to sign a disciplinary warning and that, under pro-
test, he signed.The witnesses who addressed the point testified that evenwhen mistakes are made the employees are not always writ-
ten up (1:41, Chumbley; 2:177, Lance; 2:260, Stanwood). As
the General Counsel observes (Brief at 25), dispatcher Ken
Dennis made a serious mistake when he left an $85,000 cash
letter in his car's trunk. Although this apparently resulted in
a cash penalty to the Company for interest lost by the bank,
Dennis purportedly was not written up (1:43, Chumbley;
2:275±276, 293±294). Chandler's book, Treadwell testified,
contains pages not only for the drivers but for the dispatchers
and Chandler as well (10:1367). The page (R. Exh. 12 at 10)
for Ken Dennis contains a single entry, for March 8, 1988,
reflecting that Dennis ``Did not Drop Chandler work off on
way up.'' Although the entry makes no express reference to
a cash letter, it is conceivable the entry refers to the cash let-
ter described by the witnesses. 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Chumbley testified she was not written up when she lefta bulk file around July 1988 (1:41±42), and the five entries
on her page (R. Exh. 12 at 9) pertain only to attendance.
Stanwood testified that driver Margaret Hendricks left a bulk
file but was not written up (2:260), and Chandler's page (R.
Exh. 12 at 13) contains only a single entry (respecting not
checking keys in April) for her.Driver Martha J. Lance mistakenly switched the keys toroutes 1 and 9. Dispatcher Ken Dennis told her it cost the
company $50,000. Although she does not give the approxi-
mate date, she states that an entry was made for them in
Chandler's book (2:184, 210±212). Lance's page (R. Exh. 12
at 15) in Chandler's book has several entries (most pertaining
to attendance) predating September 1988. For September 27,
1988 the entry states that Lance mixed the keys to routes ``9
& 1,'' causing a ``mix up.'' Although the entry says nothing
about MTech sustaining a loss of money, MTech apparently
had to pay penalties based on the statement Ken Dennis
made to Lance. Despite MTech's financial loss, Lance was
not issued a formal disciplinary notice, for she testified the
only writeup about the matter was the entry in Chandler's
book (2:212).As I discussed earlier on the allegations respecting LarryReagan, Chandler's book also contains entries (predating the
union activity) about drivers leaving bulk files and making
other mistakes. From the credited testimony of the witnesses,
we see that Chandler did not always enter mistakes that were
made. In short, Chandler's past practice of recording events
in his notebook appears to have been sporadic (or based on
favoritism as Stanwood asserts), resulting in a mixed bag
with little, if any, probative value.Respecting the past practice on formal disciplinary warn-ings, all we know is that Respondent did have one, that the
employees (as Stanwood here) would sign their acknowl-
edgements of being warned (copies apparently were not al-
ways given to the employees), and that the disciplinary no-
tices were forwarded to the executive offices (in Dallas, pre-
sumably). Indeed, on several occasions Chandler even
showed driver Martha J. Lance disciplinary notices respect-
ing other drivers and told her the forms were being sent to
the executive offices (2:213±214). Recall Darlene Alexan-
der's statement about September 14 to driver Lance, when
Lance was completing her paperwork, that the names of
those attending the union meeting would be sent to the ``ex-
ecutive offices'' and the jobs of those drivers would be in
jeopardy. The formal disciplinary system existed, it was used
under both MTech and EDS, and Stanwood was served
under that system with a formal disciplinary notice which he
signed under protest.c. DiscussionRespondent defends on the basis no prima facie case isshown because the drivers joked about Chandler's notebook
and no disparity is shown by the entries before and after the
union activity started (Br. 68±70). Contending the examples
show disparity, that Alexander's remarks to Chumbley (about
Stanwood) and Lance (jobs of attendees at union meeting in
jeopardy), the General Counsel argues that the evidence es-
tablishes a prima facie case which the Respondent did not
rebut (Br. 25±26).The General Counsel offers no resolution of the seemingdifferences in the testimony of drivers Chumbley and Lance.According to Chumbley, Alexander went inside and, inspect-ing the schedule, declared that it was Stanwood who was to
have taken the viewer. According to Lance, when Lance stat-
ed that the viewer was to go to bank 7, not route 7, Alex-
ander exclaimed that the driver had already gone. Under
Lance's report, Alexander either knew that Stanwood was the
driver who went to bank 7 that day, and knew that he al-
ready had gone, or she knew only that bank 7 was on route
4 and that the route 4 driver, whoever he was, already had
left. As I find both Chumbley and Lance credible, I shall at-
tempt to reconcile their testimony.I also credit Sharon Nock and Paul Stanwood respectingtheir testimony that the trip sheet was not marked before
Stanwood left. Recall that the viewer was marked with a
``7.'' That the drivers interpreted the reference as route 7,
not bank 7, is shown by Stanwood's leaving the viewer (after
checking the trip sheet) and Melvin Wood's taking the view-
er for route 7.When Alexander, followed by Chumbley, went inside theoffice, this, I find, is what happened. Alexander walked to
the schedule. Observing that Stanwood had route 4, Alex-
ander circled bank 7 and, at the same time, declared that the
viewer was Stanwood's assignment. She then uttered her re-
marks about the union and the writeup. The jeopardy threat
Darlene Alexander voiced in the office to driver Lance about
September 14 reveals that Respondent's management har-
bored animus against the UAW's supporters notwithstanding
the personal sentiments of Supervisor Chandler and dis-
patcher Dennis. Consequently, Alexander's remark about
Stanwood's shifting his mind from the union to his work re-
flects not only her personal animus, but that of Respondent's
management as well.Moreover, rather than simply recording this seeminglyminor event in his book, Chandler, based solely on Alexan-
der's report, prepared and tendered to Stanwood a formal
disciplinary notice and told him to sign it over his protest
that the trip sheet had not been marked that morning. Even
aside from whatever the correct sequence was respecting Al-
exander and that mark, in light of management's union ani-
mus as described by Alexander's jeopardy remark of Sep-
tember 14, Chandler's pouncing on this minor event as an
opportunity to issue Stanwood a formal disciplinary warning
implies a motive other than the stated one of penalizing im-
proper performance. Finding the stated motive false, I infer
that the real motive was the unlawful one of providing a pa-
perwork insulation protecting Respondent from an unfair
labor practice charge when EDS discharged Stanwood in the
future. Shattuck Denn Mining Corp., 362 F.2d 466, 470 (9thCir. 1966).The surrounding facts, which I have described, tend to re-inforce that inference. Further reinforcement lies in the words
of Alexander. Without checking with Chandler, she remarked
that Stanwood definitely would be written up. One interpreta-
tion is that Alexander meant she would do it, or have it
done, because Chandler accepts her version without question.
What her statement actually reveals, I find, is that Alexander
had been alerted by Chandler that any reported mistake of
Stanwood would be accepted for discipline. In short, Paul
Stanwood was a marked man at EDS.The General Counsel established a prima facie case, butthe Respondent failed to carry its burden of showing that it
would have formally warned Stanwood even absent his union 245ELECTRONIC DATA SYSTEMS CORP.13When at least four witnesses had testified about the announce-ment of the elimination of clocking in 15 minutes before the sched-
uled runs, I raised the question of whether it was necessary to liti-
gate that point because it appeared that the only dispute (as sug-
gested by the answer) was not the announcement but the purpose of
it. I asked Respondent's counsel, George Cherpelis, if I was correct.
Attorney Cherpelis responded, ``Yes.'' I then stated, ``Very well. I
think it's just the purpose behind the announcement is what will bein contention, not the actual fact of the announcement.'' The Gov-ernment's attorney then stated that she would go to her next ques-
tion. (2:332) On brief the General Counsel refers to the foregoing
as a stipulation (Br. 23). If the exchange amounted to a stipulation,
the General Counsel waived the stipulation by not objecting to the
questions posed to Balch or moving to strike his denial of a change.
The Government also contends Balch's denial ``serves to discredit
his testimony and also supports an inference that his misleading tes-
timony was intended to conceal an improper motive'' (Br. 23). I
consider that argument in my discussion.activities. Therefore, I find that the Respondent, as alleged,violated Section 8(a)(3) and (1) of the Act when it issued
Paul Stanwood a formal disciplinary notice on September 28,
1988. I shall order the Respondent to expunge that warning
from its files and to notify Stanwood, in writing, that it has
done so.E. Reduction of Paid Time by 15 Minutes1. PleadingsComplaint paragraph 13 alleges that on or about Sep-tember 26 ``Respondent EDS changed its prior existing pol-
icy of allowing employees to clock in 15 minutes prior to
their scheduled run time, thereby reducing the hours for
which employees were paid.'' In its answer Respondent ad-
mits the allegation ``only to the extent that on or about Sep-
tember 26, 1988, Respondent EDS implemented new report-
ing procedures for its couriers. Pleading further, Respondents
aver that the reporting procedures were based on legitimate
and non-discriminatory business reasons.''2. EvidenceThe drivers testified that before 1988 they were permittedto clock in 15 minutes before their scheduled reporting times.
This 15 minutes would be used for tasks such as checking
their route sheets, loading the vehicles, and checking the tires
and fuel gauge of their vehicles. After their rather open
union organizing began, the drivers were instructed, by post-
ed notice, to clock in at their 5 a.m. starting time. According
to the notice (no copy was identified or offered in evidence),
the change was because of economic conditions. Orally they
were told it was to cut down on the overtime. (1:111±112;
2:194, 269±270, 284, 331, 339, 355.)According to its answer, EDS implemented new reportingprocedures about September 26. The testimony of Managers
Allan W. Balch and Tommy D. Treadwell is rather different.
They described an overtime problem that developed in the
spring of 1988. Although the cause originated in the data
processing section, the impact on the couriers was to cause
them to sit around, on the clock, waiting for data processing
to complete its function. The result was ballooning overtime
in the courier department. Balch and Treadwell reduced the
overtime by calling the couriers later rather than having them
report at set times and by resolving the data processing prob-
lem (8:1170±1176, Balch; 10:1356±1357, 1379±1380, 1385±
1386, Treadwell).Asked by Respondent's counsel about the allegation ofcomplaint paragraph 13, and whether he was aware of any
such 15 minute change, Balch testified, ``None whatsoever.''
(8:1177) Going further, Balch testified that there had been a
previous policy of allowing couriers to clock in 15 minutes
before their scheduled runs, and that such policy was not
changed.13The spring overtime procedures, which carriedinto September, simply were designed to avoid having couri-ers sitting around waiting while they were on the clock
(8:1177±1178). Balch denies that such (springtime) changes
were implemented to penalize the drivers (8:1178). Treadwell
confirms Balch's position that the extra 15 minutes were not
eliminated, and that the only change (made in the spring,
long before the union activity) respecting the couriers was in
tightening up on their reporting timesÐbut they still were
permitted to clock in 15 minutes before those reporting times
(10:1373±1374). Neither party identified, nor offered in evi-
dence, timecards and schedules of the drivers.3. DiscussionFirst, I credit the drivers (Nock, Lance, Stanwood, andBarnes) who testified on this point. Their testimony was spe-
cific and the demeanor of each was favorable. By contrast,
the demeanor of Balch and Treadwell was poor as to each.
I do not believe their denials respecting the elimination of
the 15 minutes, nor do I believe Balch's denial of a motive
to penalize the drivers.Second, I construe Respondent's unamended answer tocomplaint paragraph 13 as an evidentiary admission of what
it statesÐthat a change was made about September 26 in re-
porting procedures. That change, I find, was the elimination
of the early 15-minute clocking-in practice.Third, I construe as an evidentiary admission the statementof Respondent's counsel, George Cherpelis, that the dispute
was not over the fact of a late September announcement
about elimination of the 15 minutes, but only as to its pur-
pose. In the interest of candor, attorney Cherpelis could eas-
ily have moved to amend the answer or sought to modify his
apparent stipulation.Finding that EDS eliminated the 15 minutes, as alleged, Ifurther find, contrary to Balch's discredited denial, that the
reason EDS eliminated the 15 minutes was to penalize the
couriers for their union activity. Following and in the same
time frame as threats (reflecting management's hostile senti-
ments) by Supervisor Chandler and dispatchers Darlene Al-
exander and Ken Dennis, the purpose, I find, of Respond-
ent's eliminating the 15 minutes was to reveal to the drivers
the economic fist of EDS and to emphasize to them that ex-
ercising their Section 7 rights would result in adverse eco-
nomic consequences for them.The evidence establishes a prima facie case by the GeneralCounsel. EDS having failed to rebut the Government's prima
facie case by showing that it would have taken the same ac-
tion in any event, I find that EDS violated Section 8(a)(3)
and (1) of the Act by eliminating its couriers' 15-minute paid
time before their scheduled shifts. 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
F. The Discharge and Refusal to Hire Allegations1. The October 11, 1988 termination allegationsThe termination events are alleged as follows. Complaintparagraph 14 alleges that on or about October 11 ``Respond-
ent EDS closed its Jacksonville, Texas facility and trans-
ferred its business to its wholly-owned subsidiary Respond-
ent Security in Tyler, Texas.'' Not surprisingly, Respondent,
in its answer, denied the allegation. As we know from my
background summary, EDS did not close the entire Jackson-
ville facility, data processing and all, but only the courier op-
eration. Saying that, however, is misleading because EDS did
not close it in the sense of selling it. What EDS actually did
was to subcontract the Jacksonville courier operation to SCI-
Tyler.Respondent admits paragraph 15 which alleges that on orabout October 11 EDS terminated the following 15 named
courier drivers and other ``similarly situated'' Jacksonville
drivers:Bonnie BarnesLarry Reagan
Queen E. ChumbleyWalter P. Stanwood

Margaret HendricksNila Scully

Martha LanceDaniel R. Schultz

James C. MellCharles Samples

Ray MyrickClayton White

A. L. McDanielKenneth Wheeler
Shawn D. NockIn conclusionary paragraphs of the complaint, the GeneralCounsel alleges that Respondent violated Section 8(a)(1) and
(3) of the Act by closing its courier operation at Jacksonville,
transferring it to SCI-Tyler, and terminating its Jacksonville
drivers. Motive is the crucial element, of course, and I dis-
cuss that element later in conjunction with the alter ego alle-
gation. Accordingly, I defer my discussion and conclusions
until later.2. SCI's alleged constructive refusal to hirea. The allegationsComplaint paragraph 16 alleges that on or about October11 SCI required all drivers terminated that day by EDS to
file applications as new employees to be considered for em-
ployment. SCI admits this allegation.Also on or about October 11 and thereafter, complaintparagraph 17 alleges, ``as a result of the closure of the EDS
Jacksonville, Texas facility and the transfer of its [EDS] cou-
rier work to Respondent Security in Tyler, Texas, Respond-
ent Security has constructively refused to employ'' the fol-
lowing 14 named employees:Bonnie BarnesShawn D. Nock
Queen E. ChumbleyLarry Reagan

Willie DotyDaniel R. Schultz

Margaret HendricksWalter Stanwood

John JeffreyRobert Thompson

Martha LanceClayton White

A. L. McDanielMelvin Wood
Respondent denies the allegations of complaint paragraph17. Aside from the portion of paragraph 17 reciting that EDS
closed the entire Jacksonville facility (rather than just thecourier operation), there is a dispute whether SCI construc-tively refused to employ the EDS drivers named. The con-
cluding paragraphs of the complaint allege that SCI so acted
because of the union activities of the EDS drivers and that
SCI thereby violated Section 8(a)(3) and (1). Respondent de-
nies such allegations.Note that paragraph 17 alleges a constructive refusal toemploy. The General Counsel does not allege that SCI ex-
pressly refused to hire the EDS drivers because of their
union activities. That potential allegation would have been
complicated by SCI's hiring of Charles B. Samples, one of
the terminated drivers. At his hiring interview with SCI's
William L. Nelson, Samples admittedly wore in plain view
his UAW cap and UAW buttons (2:387, 394). After Nelson
interviewed him, Samples was sent for a ``DOT'' (U.S. De-
partment of Transportation) physical examination, a poly-
graph examination, a background check, and then hired in
late October subject to a 90-day probationary period (2:375±
376, 382, 387±388). Samples never had to undergo a poly-
graph while at MTech/EDS (2:387). Some of the employ-
ment forms he signed, such as IRS Form W-4 and a medical
consent form, identified the employer as EDS (2:381±382).
Samples' paycheck stubs from EDS-Jacksonville (G.C. Exh.
13a) and SCI (G.C. Exh. 14) have the same format and both
bear the name of EDS (2:378±380). Although Samples testi-
fied Nelson told him that benefits and insurance would be
discussed with him after a 90-day probationary period
(2;382), Al Albritton testified that benefits were effective im-
mediately for the Jacksonville drivers and no probationary
period was imposed on them (6:938).b. SCI's employment standardsSCI's Martin V. Coben testified that SCI would try to ac-commodate EDS the same as it would any other customer
and therefore would try to hire the Jacksonville drivers.
However, they had to meet SCI's employment criteria
(6:835, 837). George T. Harenchar, SCI's executive incharge of the transfer, testified he ``indicated'' that SCI-
Tyler would hire any of the terminated drivers who met
SCI's standards (7:1030). Harenchar's guidance to his hiring
managers was that SCI had (would have) a sufficient number
of well qualified applicants and that it would be unwise for
SCI to hire someone with, for example, a criminal record
(7:1035, 1047). After all, Harenchar testified, most of Re-
spondent's customers are banks and the couriers frequently
have keys to the banks (7:1035±1036). He testified that SCI
contemplated hiring 18 to 20 driversÐnearly all of the Jack-
sonville drivers if they qualified (7:1042).Al Albritton, the manager in charge of the transfer, testi-fied that he told SCI-Tyler manager Nelson to hire as many
of the Jacksonville drivers as qualified (6:898). Albritton tes-
tified that Nelson and Joseph Gipson did the actual inter-
viewing and had final hiring authority (6:901±902). Nelson
testified that he had the final hiring authority (7:1086) and
did 90 percent of the interviewing that was done in the sec-
ond half of October, with Leaver Jo Bailey doing 7 percent,
and Joseph's Gipson 3 percent (7:1093). Bailey testified that
she did not interview any of the Jacksonville drivers
(9:1261). She helped telephone to arrange for them to be
interviewed by Nelson (9:1265, 1279±1280). Joseph Gipson
testified that twice when Nelson was busy he asked Gipson
to interview a Jacksonville driver. The two Gipson inter- 247ELECTRONIC DATA SYSTEMS CORP.viewed are Daniel Schultz and Walter Paul Stanwood(9:1314±1315, 1326).Harenchar testified that he understood Jacksonville's hiringstandards to be very lax in comparison to SCI's (7:1036).Certainly Jacksonville's standards were quite simple. At
Jacksonville, Operations Manager Treadwell testified, if an
applicant passed a personal interview as ``qualified'' and had
a valid driver's license, and if a good report was obtained
on the applicant's driving record, then the applicant was
hiredÐwithout a check for a possible criminal record
(10:1359). Apparently because EDS-Jacksonville's courier
operation was not regulated as a common carrier, driver-ap-
plicants there did not have to pass a DOT (Department of
Transportation) physical examination.SCI's employment standards for drivers are extensive, asdescribed by several witnesses (Coben, Harenchar, Albritton,
Nelson, Bailey, and Gipson). The steps and standards are: (1)
application, (2) valid driver's license, (3) personal interview,
(4) MVR (motor vehicle records check of driving record for
accidents or driving violations), (5) background check, (6)
polygraph, (7) drug screening test, and (8) DOT physical.
Because of the new federal law restricting polygraphs,
Harenchar testified, SCI ceased using preemployment poly-
graphs in late December 1988 or January 1, 1989 (7:1034±
1035). As described by Harenchar, the background investiga-
tion specifically looked at whether the applicant was over-
extended on credit or who had large debts, and a minimum
age of 25 was set by the insurance carrier (7:1034). The
background investigation would be compiled while the other
steps were in progress, with the entire hiring process requir-
ing about 3 weeks, Albritton testified (6:937).For the Jacksonville drivers, Albritton (6:937) and Bailey(9:1272) testified, SCI waived the waiting period on the
background report and hired them subject to an acceptable
report. The same was true as to the drug test report, Bailey
adds (9:1272).As Harenchar testified (7:1035, 1047), and as the form re-flects (G.C. Exh. 36, Bonnie Barnes; R. Exh. 8, Walter P.
Stanwood), SCI's employment application form inquires
whether the applicant has ``ever been convicted of any
crimes other than traffic violations?'' If yes, the applicant is
asked to explain. A list of 16 questions (R. Exh. 10)
Harenchar, Albritton, Nelson, Gipson, and one or two others
specially prepared on October 10 and 11 (7:1041±1042,
1089±1090; 9:1326±1327) to ask the Jacksonville drivers in-
quires (question 5) whether the person has been convicted of
a criminal offense in the past 7 years or (question 6) used
illegal drugs in the last 7 years. Although Albritton testified
that a disqualifying criminal record means conviction of a
felony (6:929, 949), the application and interview questions
are not so restrictive, and Harenchar testified that conviction
of any crime would disqualify (7:1048). Because of the safe-
ty factor, Harenchar testified, past use of marijuana could
disqualify an applicant (7:1048). Indeed, Nelson disqualified
Clayton White because, as Nelson wrote in his December 15
report (R. Exh. 11), White admitted to having smoked mari-
juana after having taken and passed an EDS drug screen and
background check when Nelson told White he would have to
take a polygraph. (Nelson's reference to an EDS drug screen
and background investigation is unclear. There is no evi-
dence EDS, on or after July 1, required the Jacksonville driv-
ers to undergo such checks.)Even traffic offenses could disqualify, with either a singleDWI, two moving violations, or one accident plus one mov-
ing violation on the driving report (the report covers 3 years)
disqualifying (6:926±927, 930±931; 7:1033). Interview ques-
tion 2 asks for this information also (R. Exh. 10).The question about a criminal conviction is particularlyrelevant to Stanwood. Although answering on the form that
he had no conviction, Stanwood disclosed that he had been
placed on 5-years probation, with 2 years left (R. Exh. 8;
9:1317±1318). When Albritton called and reported this to
Harenchar, Harenchar responded that SCI needed to hire the
best qualified person for any vacancy (7:1057±1058). Ac-
cording to Harenchar, he was told that Stanwood had not in-
quired about the status of his application. Thus, the matter
never came to a decision as to Stanwood and Stanwood was
never told he would not be hired (7:1074±1075). I discuss
Stanwood's application interview in more detail later.c. Some were hired and some were rejectedNelson testified that he received some completed applica-tions from some of the terminated Jacksonville drivers. On
receiving the applications he and Leaver Jo Bailey began
telephoning the applicants to arrange interviews. About 2
days later, or around October 13, the applicants began com-
ing in for the interviews (7:1095±1096, 1107; 9:1265, 1279).As I mentioned earlier in this decision, there were 23 or24 drivers at Jacksonville. When the numbers and names of
those hired and not hired are added and compared, it appears
that the number of 23±24 does include the three dispatchers.
In any event, Al Albritton (6:925) and George Harenchar
(7:1043) testified that SCI-Tyler hired nine from Jackson-
ville. SCI-Tyler Supervisor Leaver Jo Bailey testified that
SCI hired as drivers the following nine Jacksonville
drivers/dispatchers who applied (9:1269±1271). The three
who were dispatchers at Jacksonville are marked with aster-
isks:Darlene Alexander*Mort Oliver*
Ken Dennis*Charles Samples

Lewis J. LeinbackNila Scully
James MellKenneth Wheeler

Arlen (Ray) MyrickA December 15 internal report (R. Exh. 11) by Nelson,SCI-Tyler manager at the time, describes the application/hir-
ing results respecting the 14-named employees in complaint
paragraph 17. Nelson's December 15 report discloses that no
applications were received from the following four:Willie DotyShawn D. Nock
A. L. McDanielRobert Thompson
Of those four only Nock appeared as a witness. Nock tes-tified that at her exit interview, before Don Woods and a
woman from EDS (Dallas), Nock declined the opportunity to
fill out an application for SCI. Nock testified that her hus-
band and daughter also were working and they had only one
vehicle for the three (1:115), and that she told the EDS
woman no, that she could not afford it (the extra cost of
transportation, presumably) because of the family situation
(1:146). The EDS woman said that Nock might be missing
a good opportunity. Nock told her ``no thank you,'' that she
would stay home and collect unemployment compensation to 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14As I noted earlier in discussing the union organizing, I haveused the spelling of Hendricks as it appears in the complaint, al-
though Nelson's December 15 memo spells it ``Hedricks'' as does
the UAW's September 14 letter (G.C. Exh. 39) to Allan Balch.clear her land. Nock explained that she made the statementbecause the EDS woman had said the terminated employees
were eligible for unemployment until they found jobs, and
that she would draw unemployment compensation until she
found a job. Nock found a job at a plastics company in Janu-
ary 1989 (1:146±147).In about early November Nock was in Tyler on personalbusiness and, on impulse, went to the SCI office, obtained
an application form and took it home. The woman dispensing
the application said SCI was not hiring but to bring it back
and SCI would keep it on file. Nock does not tell us whether
she gave her own name or identified herself as one of the
terminated EDS-Jacksonville, drivers. At home Nock com-
pleted the applicationÐthe employer was identified as EDS
on the formÐbut she never submitted it (1:115±116; 2:165±
170).Nelson's December 15 report reflects that SCI declined tohire three Jacksonville drivers (R. Exh. 11):John JeffreyWalter Paul StanwoodClayton WhiteThe report reflects that Nelson interviewed Jeffrey and re-jected him because of a ``terrible'' appearance, a ``demand-
ing'' attitude, and because ``he indicated that he would need
to make more money in order to make it to work and back
every day. Since I had other applicants that I felt were better
suited for the job, I did not hire John at that time.'' As for
the other applicants, at the same time Nelson began inter-
viewing the Jacksonville drivers, Bailey interviewed five ap-
plicants who came in ``off the street'' (9:1262, 1279).Nelson's entry for Stanwood reflects that Joseph Gipsoninterviewed him, and that Stanwood was not hired ``because
of an assault conviction for which he is currently on 5 years
probation, he was very sloppy in appearance, and his attitude
left a lot to be desired.'' The parties adduced a substantial
amount of evidence respecting Stanwood. I shall summarize
the relevant portions later.As I mentioned earlier, Nelson's entry as to Clayton Whitereflects that White failed to get past the oral interview be-
cause he admitted to having smoked marijuana recently.Seven others applied but did not complete the applicationprocess. As to some the evidence is skimpy. The seven are:Bonnie BarnesLarry Reagan
Queen ChumbleyDaniel Schultz

Margaret HendricksMelvin Wood

Martha LanceBarnes, Chumbley, and Lance testified, and I shall summa-rize their situations shortly. According to Nelson's report,
Hendricks found other employment (R. Exh. 11; 9:1266).14Stanwood denies this, testifying that Hendricks has been re-
ceiving medical care because of an injury received while
working for EDS (2:316). Larry Reagan reportedly did not
appear for a scheduled interview (R. Exh. 11). Gipson inter-
viewed Schultz who wanted part time work because he al-ready was working at the Rusk State Hospital (9:1320±1321).Whether Schultz had the hospital job while working at EDS
is not disclosed in the record. When part time work became
available, Nelson's report states, SCI could not reach him to
take a (DOT) physical and a polygraph. Bailey testified she
tried calling him several times, but she apparently could not
recall whether that was for his initial interview or for some-
thing else (9:1267±1268). According to Nelson's report, Mel-
vin Wood is a pastor who wanted to devote full time to hischurch for the balance of 1988. Wood expressed an interest
in working after the first of 1989 (R. Exh. 11).The foregoing survey covers the 23 drivers/dispatchersnamed in the record. I turn now to the testimony of those
who appeared as witnesses.d. Drivers Chumbley, Lance, and Stanwood(1) Queen E. ChumbleyAt her exit interview courier Queen E. Chumbley acceptedan SCI application from one of the EDS representatives,
completed it, and tendered it. About 2 or 3 days later a
woman (whose name Chumbley cannot recall) called to ar-
range an interview appointment at SCI. Bailey testified that
she called Chumbley (9:1265±1266). Chumbley lives in
Rusk. As a map shows, Rusk is a town 14 miles generally
south of Jacksonville (G.C. Exh. 37). Chumbley told Bailey
that her car was in the shop and that she had no transpor-
tation from Rusk to Tyler. Bailey told Chumbley to give her
a call when her car was repaired and she would see if any-
thing was still available. It was some 4 to 6 weeks before
Chumbley was able to get her car out of the shop. She then
telephoned SCI and inquired whether there were any courier
openings. A woman (unidentified either by name or as the
person Chumbley had spoken with in October) told
Chumbley that all the positions were filled (1:19, 36±38, 52±
58). Bailey's description is essentially the same as
Chumbley's for the October call, but she testified that
Chumbley never called back (9:1265±1266).Chumbley does not say she identified herself on her No-vember call to SCI, nor does she say it was the same person
she talked with 4 to 6 weeks earlier. Bailey testified that she
shared her office with four other people and that there is a
reception area (9:1288). Albritton testified that the first per-
son a job applicant speaks to could be the receptionist, Linda
Arnold, or the clerk (6:857±859, 935). Albritton testified that
as new drivers were hired (from Jacksonville) SCI would re-
lease the temporary drivers to return to their home SCI
branches (6:900). Joseph Gipson arrived at Tyler on Sunday,
October 9. He was at Tyler a little over a month and, among
other tasks, worked with the branch managers to determine
how long Tyler could keep their drivers without affecting the
branches (9:1311, 1313).If Gipson left shortly after the last temporary driver did,that would mean that SCI had hired drivers for all of the
Jacksonville routes by early November. (The record does not
contain a listing of the drivers hired at SCI-Tyler for the
Jacksonville business or the dates of their hire.) By about the
last week of October, Harenchar testified, a majority, perhaps
all, of those needed to drive the Jacksonville routes had been
hired (7:1057). In short, by the time Chumbley called around
mid to late November, the driver positions in fact had been
filled. And if Linda Arnold, the receptionist, had received an 249ELECTRONIC DATA SYSTEMS CORP.anonymous call inquiring about driver vacancies, she wouldhave told Chumbley there were none.(2) Martha J. LanceAt her exit interview driver Martha J. Lance received,completed, and tendered an SCI application, but was not
contacted by SCI. On November 11, she testified, she called
SCI and spoke with SCI-Tyler manager William (Bill) Nel-
son who said no positions were then available (2:190±191,
216±218). Nelson's December 15 internal report asserts, as
to Lance, ``We tried to contact her by phone but were not
able to reach her.'' (R. Exh. 11.) SCI-Tyler Supervisor Leav-
er Jo Bailey could give no information about Lance (9:1266).
In his own testimony, Nelson did not address the Lance ap-
plication.Although Nelson's December 15 internal report (R. Exh.11) was received without objection (9:1323), the entry for
Lance, in using ``we,'' does not identify who tried to tele-
phone Lance, when the call was placed, and whether there
was only one call. Finding Lance to be a credible witness
who testified with a favorable demeanor, I credit her testi-
mony. I attach little weight to Nelson's memo entry. Indeed,
I find that SCI-Tyler called Lance no more than once as a
perfunctory attempt to reach her.Lance concedes that when she spoke with Nelson (he iden-tified himself) on November 11 that she did not give her
name or explain that she was a former Jacksonville courier
(2:216±219). She did not do so because she felt she would
not get an honest answer if she identified herself because of
her union activities (2:241). Recall that Lance was one of the
seven drivers named in the UAW's September 14 letter (G.C.
Exh. 39) to Allan W. Balch. Not one of the seven was hired
by SCI.(3) Walter Paul Stanwood Jr.At his exit interview with Don Woods and a woman rep-resentative (perhaps from EDS but Stanwood does not know
and cannot recall her name), driver Walter Paul Stanwood Jr.
declined the offer to fill out an SCI application. Saying he
could not see hiring out for the same company that had just
fired him, and that he did not want to work for people who
treated their employees like animals, Stanwood said he
would continue his union activities until the end. The woman
representative replied that such was Stanwood's prerogative
(2:265±266, 301±303).Changing his mind a few days later, Stanwood went toSCI-Tyler where he obtained an application from a Bill Nel-
son, took the application home, filled it out, and returned
with it the next day (2:270±271). Although Stanwood and
Nelson dispute several points, Nelson agrees that a few days
after October 11 Stanwood came to the Tyler office and re-
quested an application from Nelson. ``Request'' is a mild
term, Nelson testified. According to Nelson, Stanwood said
that he had sworn to himself he would never drive to Tyler
to go to work, but now it looks as if he might have to
change his mind. ``Get me an application,'' Stanwood sup-
posedly said. Nelson complied and the following day
Stanwood returned with it for an interview (7:1114±1115).As Nelson further describes the scene (because there wereno rebuttal witnesses, Nelson's testimony stands un-
contradicted), Stanwood's shirt was wrinkled, with the shirttail out, and he projected an overall sloppy appearance(7:1115). Stanwood's application (R. Exh. 8) has two places
for his signature and date. The first is on the initial pagewhere he acknowledges he has read the disclosure under 15
U.S.C. §1601 et seq. (that SCI will request that an investiga-

tive consumer report be prepared ``which may include infor-
mation as to your character, general reputation, police record,
personal characteristics, and mode of living''). The second
signature and date are on the final page. The date of the first
signature is October 18, and the second, October 19.Although there is agreement Stanwood returned the nextday (October 19), there is a dispute over whom he talked
with. Stanwood testified that when he returned the applica-
tion he gave it to Nelson who, saying he would have to look
over the application, interviewed Stanwood for about 10 min-
utes. Nelson asked Stanwood why he wanted to go to work
for SCI. Because he needed a job and had been working at
EDS, Stanwood replied. After going through the balance of
the interview (not described by Stanwood), Nelson said
``We'll possibly call you'' and advised Stanwood he would
have to take a polygraph and a physical examination (2:271,
276±277, 304). (The application form states that the appli-
cant agrees to such examinations.) Although Stanwood's ap-
plication shows the handprinted name of ``Joe Gipson'' as
the October 19 interviewer, Stanwood testified such is incor-
rect because Nelson was the interviewer. Another man was
standing behind Stanwood on the other side of the room, but
Stanwood has no idea who that person is (2:304, 306±307).After waiting 2 or 3 days for Nelson to call, Stanwoodcalled Nelson. Identifying himself, Stanwood said he was
calling about his application. Nelson left the telephone a
minute, returned and said they had decided to put things on
hold, that ``We're going to let things cool off,'' that they
were not going to hire anyone right then, but that he would
get back with Stanwood. ``In other words,'' Stanwood re-
plied, ``don't call you; you will call me.'' ``That's the gen-
eral idea,'' or ``something like that,'' Nelson responded, end-
ing the conversation. Nelson never called after that, and
Stanwood never contacted Nelson again, Stanwood testified
(2:271±272, 310±311).Nelson testified he had scheduled several interviews forOctober 19 and could not interrupt them to interview
Stanwood when Stanwood returned with his application. Nel-
son asked Joseph Gipson to interview Stanwood, and Gipson
did so and Nelson was not in the room, Nelson testified
(7:1097±1098, 1114). Leaver Jo Bailey testified that when
Stanwood showed up that day without an appointment he
was wearing a dirty blue or green shirt, his pants were wrin-
kled, and he did not have the appearance of someone looking
for a job. As Nelson had to interview Mort Oliver, Gipson
interviewed Stanwood (9:1266±1267).Joseph A. Gipson testified that he interviewed Stanwoodwhen Nelson, who was busy, asked Gipson to do so
(9:1314±1315, 1326). Stanwood was dressed sloppy, Gipson
testified. Gipson proceeded through his list of 16 questions
(R. Exh. 10). To question 5 on the list, asking whether
Stanwood had been convicted during the past 7 years of a
criminal offense, Gipson testified that Stanwood said he had
a felony assault charge and was given a 5-year probation of
which there were 2 years left. Gipson does not recall whether
Stanwood said he had been convicted. Respecting
Stanwood's answer to that question on his application (no 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
conviction but on probation), Gipson did not ask Stanwoodhow he could be on probation without having been convicted
(9:1316±1318).Gipson testified that Stanwood expressed no career goalsother than that of ``to retire'' which he listed on his applica-
tion. The interview lasted 10 to 15 minutes. Afterwards,
Gipson told Nelson he did not think Stanwood had a strong
desire to work for SCI, that Stanwood still had 2 years left
from a probated sentence, and that he, Gipson, did not know
if SCI hired drivers who are on probation for a criminal of-
fense (9:1319±1320).Confirming that Gipson reported these matters to him butmade no recommendation (7:1113, 1114±1115), Nelson testi-
fied he made the final decision not to hire Stanwood based
simply on his observation of Stanwood's sloppy appearance
and his unprofessional attitude. As to the latter, Nelson
itemized, in addition to Stanwood's demanding an applica-
tion, his statement that he did not want to drive to Tyler to
work. ``That did not set well with me.'' Nelson testified he
did not review Stanwood's application after the Gipson inter-
view, that he does not recall having a telephone conversation
with Stanwood regarding the application nor having one with
him after the application was filed, but that he never heardfrom Stanwood (7:1098±1099, 1113±1116).According to Nelson at the hearing, Stanwood's probationand possible conviction did not really figure into his decision
not to hire Stanwood because Nelson was so unimpressed
with Stanwood's appearance and conduct. Nelson testified he
will not have any of his people looking like that or behaving
in that manner (7:1115±1116). Notwithstanding Nelson's tes-
timonial disavowal of any reliance on Stanwood's probation
in a criminal case, as we know from the earlier quotation
from Nelson's December 15 memo (R. Exh. 11), Nelson list-
ed the ``conviction'' and probation first when giving the rea-
sons he did not hire Stanwood.In their briefs the parties devote little space and no anal-ysis to this dispute. Although I credit Stanwood respecting
his conversation with Nelson when he picked up his applica-
tion, and his telephone conversation with Nelson about Octo-
ber 21, I do not find that the October 19 interview was with
Nelson. Memory plays strange tricks, and it is possible that
on October 19 Nelson asked Stanwood a few questions be-
fore turning him over to Gipson. However, I need not resolve
the mystery of how Stanwood, an otherwise credible witness,
could have been mistaken as to this.e. Bonnie G. Barnes, Leaver Jo Bailey, andcomplaintparagraph 9(d)
(1) AllegationsComplaint paragraph 9(d) alleges that SCI, acting through``Lavera'' (litigated as Leaver Jo Bailey), did the following
at Tyler on or about October 24:(1) Told an employee that they had lost their jobsand not been permitted to transfer from Respondent
EDS to Respondent Security because of the Union.(2) Interrogated an employee about whether she fa-vored the Union.(3) Told an employee that they did not want theUnion in that office or around the Tyler office.In its answer Respondent denies the allegations. The GeneralCounsel's supporting witness is Bonnie G. Barnes.(2) EvidenceDuring her exit interview with EDS representative GlenManning and an SCI representative (name unknown to
Barnes), Barnes was given an SCI employment application
by the SCI representative. Barnes completed the form and re-
turned it at the interview to the SCI representative (2:334±
335, 340±341).The record contains a ``Security Couriers'' application foremployment form (G.C. Exh. 36) completed on October 11
for Bonnie Grace Barnes of New Summerfield, Texas. Re-
ceived later in the hearing (6:914), the form differs in some
respects from the one (R. Exh. 10) completed by Stanwood
a week later. The General Counsel adduced evidence show-
ing that different employment forms were used about this
time. At the hearing I expressed a desire that the parties ad-
dress the relevance of this in their briefs (9:1302±1303). The
parties did not pause to do so. A significant difference be-
tween Stanwood's application and that of Barnes is that
Stanwood's has a page for a second signature by the appli-
cant plus a section to be completed by the interviewer. There
is no such page attached to the application of Barnes. Wheth-
er there is such a page, which did not get attached for the
exhibit, is not expressly disclosed in the record. If there is
not one, however, it means that Barnes did not sign to certify
the truth of her answers nor agree to medical and polygraph
examinations. Considering that highly unlikely, I find that
the exhibit for Barnes is incomplete.Around October 20, Barnes testified, Robert Chandlercalled her. As of that time Barnes had not heard from SCI.Chandler told Barnes she needed to go to SCI because SCI
was hiring people off the street. Barnes then called SCI and
spoke to ``Bill'' (Branch Manager William Nelson) who set
an interview appointment for her (2:335). In his December
15 internal memo (R. Exh. 11), Nelson states that he did
interview Barnes.Barnes went to Tyler and interviewed with Nelson who ar-ranged for Barnes to take a polygraph test and a physical ex-
amination (2:336). Whether Nelson called himself or had
some one else call is not disclosed by Barnes. Leaver Jo Bai-
ley testified that she called to make the appointments for
Barnes (9:1262±1263, 1280, 1282, 1286±1287).On the date set for her examinations Barnes had a coldand congested lungs. The polygraph firm, Andrews Poly-
graph in Tyler, informed Barnes they could not test her be-
cause her congested lungs would produce false readings. The
man at the firm, Andrews apparently, advised her to call him
and set another appointment after she got over her cold.
Barnes then went for the medical examination which she re-
ceived along with some medicine for her congestion. From
there Barnes went to the SCI office (2:336, 341±343, 345±
346). To this point there is no major difference in the testi-
mony of Barnes and Bailey. The major disagreements begin
in the account of what happened on Bailey's return to the
office. Nelson does not address the topic in his testimony, al-
though he does so in his December 15 internal memo (R.
Exh. 11).Arriving at the SCI office on this second occasion, Barnesentered and met a woman in an office. Wearing a uniform
with captain's bars, the woman identified herself as a super- 251ELECTRONIC DATA SYSTEMS CORP.15Bailey does not address the point of captain's bars. Albrittontestified that Bailey's uniform does not differ from the one worn by
other drivers. He concedes, however, that at one time captain's bars
were worn to indicate dispatchers, utility drivers, ``anything,'' al-
though not everyone wore them (6:950±951). When Barnes was in
Bailey's office, a second woman entered briefly. She was wearing
the same uniform as Bailey. Although Barnes is not sure the wom-
an's uniform had no bars, she did not notice any (2:357).16Barnes does not know where Bailey got her information, but sheaccepted what Bailey said (2:359).visor. Barnes understood her name to be ``Lavera Jo.''15Barnes gave Bailey (I find it was Bailey) the medical results,reported what the polygraph agency had said, and asked if
she could speak with ``Bill'' because she had a question to
ask him. Bailey escorted Barnes to Nelson's office, but Nel-
son was busy with someone. They returned to the front
where Barnes sat at a table and Bailey joined her. At the
table, Barnes testified, and Bailey denies, the two held a con-
versation (2:336, 343, 346, 356±357).After Barnes and Bailey had conversed for a few minutesat the table, Barnes asked Bailey if it would not have been
a lot simpler to transfer the EDS drivers from Jacksonville
to the EDS department in Tyler. Bailey said ``You know
why.'' ``No I don't,'' Barnes replied. Bailey then said
(2:337, 347): ``It's because of the union. We do not want the
union in Tyler.'' ``That is why,'' Bailey continued, the Jack-
sonville drivers could not be transferred, because of the
union people at Jacksonville.16Bailey then asked: ``Are youfor the union?'' ``No,'' replied Barnes, testifying that she
lied because she felt it was none of Bailey's business and be-
cause Barnes knew she would not be hired if she told the
truth (2:337, 347).Eventually, after 15 to 20 minutes, Nelson was availableand Barnes went and asked him why SCI had given Darlene
Alexander a starting hourly rate of $5.25 but was going to
pay Barnes only $4.70. Nelson said it was because that was
what Alexander had been paid at Jacksonville while Barnes
had been paid only $4.62. Barnes told Nelson about the poly-
graph, that she would have to take it later. Nelson said that
was okay. Barnes said nothing to Nelson about the union and
she did not tell Nelson what Bailey had just told her about
the union (2:344, 348±349).When Barnes arrived that day at the Andrews Polygraphfirm she had to produce her driver's license. The receptionist
there noticed that the license had expired. Barnes testified
that so far as she knows there was no outstanding warrant
for her. Her license has been reinstated, she testified (2:349±
350). According to Nelson's December 15 internal report,
Barnes told him her license had expired and there possibly
was an arrest warrant over her failure to appear as promised.
Offering (unobjected to) hearsay from Cindy Andrews, the
receptionist at the polygraph firm (9:1262, 1283), Baileystates that Barnes had gotten a ticket, applied for a defensive
driving course [to avoid the fine, apparently], but through ig-
norance had not perfected the necessary steps. As a result,
a warrant was issued for her arrest and she could not get her
license renewed without paying the fine (9:1263±1264,
1285).Nelson concludes his report about Barnes by stating (R.Exh. 11):I told her to get her driver's license renewed and [to]take care of her business concerning the warrant and
everything would be fine. She was then rescheduled to
take the polygraph at a later date. I told her that if she
was still not feeling well on the day the polygraph was
scheduled to give me a call so I could cancel the ap-
pointment. She did not show up for the polygraph, she
did not call me, and I have not heard from her since.Barnes testified that she did call the polygraph firm andmake another appointment, but she did not keep it. She never
went back, Barnes testified, because she knew that if they
found out she was for the union she would be fired again.
Also, ``I have to drive 60 miles from New Summerfield'' to
SCI at Tyler, Barnes testified (2:338, 342). As the map in
evidence reflects that the one-way distance between New
Summerfield (southeast of Tyler) is 29 miles (G.C. Exh. 37),
Barnes was giving the roundtrip distance from her home to
the SCI office. She testified that from her New Summerfield
home to Tyler is 13 miles (2:338). Thus, the extra daily com-
muting distance would be 17 miles one way or 34 miles
roundtrip.Field Supervisor Leaver Jo Bailey denies ever speakingface to face with Barnes (9:1264, 1284). Respecting the hir-
ing process for the Jacksonville drivers, Bailey testified that
her function was limited to calling the applicants and arrang-
ing interviews and examination appointments. She had noother contact with them other than to see them when coming
and going through the Tyler office, although in that manner
she probably saw Barnes (9:1261±1262, 1265, 1279±1280).Bailey thinks she telephoned Barnes to give her the datefor the first polygraph appointment, but she is not certain
(9:1263). It was Bill Nelson who told Bailey that Barnes was
too sick to take the polygraph (9:1264, 1285). ``So she called
back,'' Barnes testified (9:1262). Apparently that was a cou-
ple of days later because Bailey at that time made a second
appointment with the polygraph agency. The second appoint-
ment was set for about a week after the first (9:1262, 1285).
Bailey called Barnes, identifying herself as ``I'm Jo Bailey
with Security Couriers.'' At no time did she tell Barnes she
was a supervisor. She notified Barnes of the appointment
(9:1262, 1285). According to Bailey, the only time she talked
with Barnes was over the telephone (9:1284). Some 30 min-
utes after Barnes was due for her second appointment, Cindy
Andrews called Bailey and reported that Barnes had failed to
show. Bailey testified that Barnes had not called (SCI, appar-
ently) to cancel and that she had not called SCI since then
(9:1263, 1285). Bailey testified that she assumes Barnes
passed the oral interview and was considered hirable because
SCI does not spend money for polygraphs and medical ex-
aminations unless it intends to hire themÐcontingent on a
valid driver's license and the other checks (9:1287, 1303).Bailey denies that Barnes gave her the medical test results,testifying that Barnes gave it to Nelson (9:1282±1283). Ac-
cording to Bailey, she never told Barnes that the reason the
Jacksonville drivers were not transferred to Tyler was be-
cause of the union. Although she knew Jacksonville had
union supporters, she denies asking Barnes if she was for the
union, and she denies telling Barnes that SCI did not want
the union in Tyler (9:1264±1265). Nelson discloses that
about 2±3 months before October 11 he overheard a discus- 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Weinreb Management, 292 NLRB 428 (1989); Fugazy Conti-nental Corp., 265 NLRB 1301 (1982), enfd. 725 F.2d 1416 (D.C.Cir. 1984). As Chairman Stephens has expressed it, without the mo-
tive factor, the alter ego test is indistinguishable from the single em-
ployer test. Precision Builders, 296 NLRB 105 fn. 1 (1989).sion among the Tyler couriers that union pamphlets had beendistributed at Jacksonville (7:1104±1105).(3) DiscussionCourier Bonnie G. Barnes testified with a favorable de-meanor and I credit her. Moreover, even though Barnes be-
came confused at one point in the sequence of events, she
testified with more coherent consistency than did Bailey. I do
not credit Field Supervisor Leaver Jo Bailey, whose de-
meanor was unfavorable, and whose testimony was marked
by a certain jumbled presentation. Frequently it is unclear
whether she is testifying from personal knowledge or from
another source, and the points she describes are sometimes
not detailed so as to explain clearly the incident she attempts
to describe.Finding that Field Supervisor Bailey remarked as allegedin paragraphs 9(d)(1), (2), and (3), I further find that such
remarks and interrogation by statutory agent Bailey, to a
driver recently fired by EDS in the midst of a union cam-
paign, were coercive and violative of Section 8(a)(1) of the
Act. Clearly Barnes was justified in fearing that pursuing her
application at SCI would be futile.3. Discussion deferredBefore discussing the constructive refusal to hire allega-tion, I first shall summarize the alter ego allegation. In the
final section, Analysis and Overall Conclusions, I discuss the
transfer and termination allegations plus the constructive re-
fusal to hire allegation.G. The Alter Ego Allegation1. IntroductionComplaint paragraph 4 alleges that on or about October 11EDS established SCI, its wholly-owned subsidiary, ``as a
subordinate instrument to and a disguised continuance of Re-
spondent EDS for its courier business.'' ``By virtue of'' such
conduct, complaint paragraph 5 alleges, EDS and SCI are
``alter egos and a single employer within the meaning of the
Act.'' Respondent (EDS and SCI) denies the allegations of
paragraphs 4 and 5.The allegation of ``alter egos and a single employer,'' un-fortunately a typical phrasing for this type of case, is ambig-
uous. Is the Government here using ``single employer'' as a
synonym for alter ego, or is the General Counsel alleging a
dual concept? The two doctrines are conceptually distinct.
Marino Electric, 285 NLRB 344, 351 fn. 29 (1987). At thehearing the General Counsel stated that the Government was
not alleging single employer as an independent theory
(3:421). Although the two doctrines, in determining their ap-
plicability, consider, with one exception, essentially the same
factors, the analytical focus is different. Marino, supra at351. For single employer cases the focus is ``the interrelated-
ness of the employers,'' whereas for alter ego analysis the
focus ``is on the existence of a disguised continuance or an
attempt to avoid the obligations of a collective-bargaining
agreement through a sham transaction or technical change in
operations.'' Carpenters Local 1846 v. Pratt-Farnsworth,690 F.2d 489 (5th Cir. 1982).In resolving questions of alter ego status, the Board con-siders a number of factors, no one of which is controlling.
Distilled from the cases,17the factors usually listed include:(1) common ownership, control, management, andsupervision;(2) common business purpose, customers, and oper-ationsÐthat is, whether the employers constitute the
same business in the same market;(3) common premises and equipment;
(4) absence of ``arms length'' transfer;
(5) motive for the transfer was to evade responsibil-ities under the Act.2. Common ownership, control, management,andsupervision
Both MTech and SCI are wholly owned subsidiaries ofEDS. I refer to MTech because there is no evidence MTech
has been dissolved as a corporate entity. For all practical
purposes EDS has been operating EDS/MTech-Jacksonville
as a division of EDS.Ultimate control follows ownership. Managerial control ofSCI potentially rests with EDS. The EDS roster of officers
and directors appears at page 16 (G.C. Exh. 47) of EDS's
1988 annual report. SCI's listing of officers and directors is
in evidence (G.C. Exh. 30). As already noted, Martin V.
Coben is the chairman of SCI's board of directors as well
as SCI's president and CEO (6:740±741, 817). SCI's other
three directors are Lester M. Alberthal Jr., J. Davis Hamlin,
and Dean Linderman (G.C. Exh. 30). Alberthal is the presi-
dent, CEO, and a director of EDS, Hamlin is a senior vice
president, chief financial officer, and a director of EDS, and
Linderman is a senior vice president and a director of EDS
(G.C. Exh. 47). Four EDS officers hold four of the eight vice
president positions at SCI: John R. Castle Jr., Claude K.
Chappelear, J. Davis Hamlin, and Anthony E. Weynand
(G.C. Exhs. 30, 47).EDS is organized along an ``industry group'' basis(5:594±595, 675) with SCI included within the Financial
Services Division (FSD) (5:595; 6:776; G.C. Exh. 31). We
have seen from the testimony of Gibbons and his reporting
to Connor and then to Ben Sims that MTech also fell within
the FSD. As previously summarized, during the critical time
period of July through October 1988 Ben Sims was in charge
of the FSDÐand the FSD organizational chart so reflects
(G.C. Exh. 31). That division is part of the Financial Indus-
tries Group, or FIG (5:649±650). Sims testified that Coben
runs SCI on a day-to-day basis (5:712). In March 1989 Sims
was moved from FSD and put in charge of the commercial
insurance division (5:649). Bob Lund succeeded Sims as
head of FSD (6:774). Coben testified that he has seen Lund
only half a dozen times since he began reporting to Lund
(6:789). Coben recalls that Lund took over about October
1988 (6:752, 808). Lund has been to Coben's office only
once, and when Coben has gone to Lund's he discussed
numbers and not how Coben operates SCI. According to
Coben, his contract gives him the right to manage SCI 253ELECTRONIC DATA SYSTEMS CORP.18As earlier noted, the 1988 gross revenues for all of EDS exceed-ed $4.8 billion.19Stipulation (3:426±427).(6:817). Even so, we have seen that an EDS executive (BenSims at first) controls policy, and Lund inquires whether
Coben has any problems or issues which they need to discuss
(6:816).Also as previously noted, SCI hired George T. Harencharfrom EDS as Coben's ``alter ego,'' general manager, and
heir apparent. Harenchar went to SCI after being ``con-
tacted'' by Ben Sims about switching to SCI (7:960±961).
The first person Coben has ever hired in an executive posi-
tion, Harenchar did not even fill out an employment applica-
tion (6:832, 847). Recall that Coben's employment contract
is for 5 years only with no assurance of a renewal (6:849±
850). Coben testified that EDS probably has no intention of
acquiring expertise in the courier business (6:844). Notwith-
standing Coben's view that EDS probably does not plan to
acquire expertise in the courier business, it is clear that EDS
placed Harenchar, one of its own people, at SCI so he could
learn that business and take full charge when Coben departs
when his 5-year contract expires. I so find.Aside from Harenchar's presence as general manager andheir apparent to the CEO position at SCI, routine manage-
ment and supervision of SCI's daily courier business, so far
as the record reflects, is conducted by SCI's local and re-
gional managers. (However, the evidence focuses on SCI-
Tyler rather than on an in depth study of SCI's
corporatewide operation.)Common ownership by a very large corporation such asEDS usually brings to the wholly owned subsidiaries stand-
ardized benefits. That is so here. Previously we saw how the
MTech-Jacksonville employees were informed in meetings of
their new package of EDS benefits. Coben testified that the
EDS package of benefits (including insurance, medical, and
pension) also covers SCI, and SCI employees are paid by
payroll checks from EDS (6:753). As both Al Albritton
(6:931±932) and Leaver Jo Bailey (9:1289, 1292, 1301) testi-
fied, SCI now uses certain EDS registration forms in the em-
ployment application process, and the parties stipulated
(8:1242) that an EDS employment agreement form (G.C.
Exh. 46) is used by SCI.3. Common business purpose, customers,andoperations
In the traditional alter ego case the business, or the majorportion of it, is transformed by sham paper transfers into a
disguised continuance that, ordinarily, matches the size and
shape of the entity from which it came. Comparing business
purpose, customers, and operations is visibly logical in the
traditional alter ego case. Usually the disguised continuance
is in the form of a new corporation as in Watt Electric Co.,273 NLRB 655 (1984). That situation does not prevail here
because SCI has been in business for many years.Comparing EDS and SCI, Respondent contends the two donot share a common business purpose or nature of operations
(Br. 35). Certainly their central business character or purpose
is different. With 50,000 employees worldwide (5:712), and
total revenues of Sims' FSD division nearing $1 billion
(5:701),18EDS provides data processing and data commu-nication services. EDS represents, Ben Sims testified, the fin-
est quality of product and service in the area of informationtechnology (5:713). Operating mostly in Texas with about350 employees (G.C. Exh. 23), SCI is tiny by contrast with
EDS. SCI's business purpose, and apparently its sole busi-
ness function, is to transport, for customer financial institu-
tions (banks, primarily), business information point to point
(6:814, Coben; G.C. Exh. 23; pleadings). SCI does no data
processing (6:814). Like EDS, MTech was engaged in pro-
viding data processing services, primarily to certain banks
(3:447, Gibbons; 5:701±702).Ben Sims gave extensive testimony about EDS'sleveraging of MTech's $350 million (purchase price) busi-
ness into the EDS operation and how that merger would
vastly improve EDS's service to its customers by leveraging
MTech's MPACT EFT (electronic funds transfer) network as
well as picking up the expanded business (5:698±703). Simi-
larly, although SCI's book value was only an ``infinitesimal''
part of MTech's $270 million book value (5:658, 700), and
SCI only a ``small piece'' of MTech (5:698), Sims testified
that EDS wanted to leverage SCI's transportation expertise
in EDS throughout Texas and elsewhere in the country, and
as quickly as possible (5:670, 676, 683, 689, 699). Although
the primary business functions of EDS and SCI are therefore
different, SCI's courier service most certainly is complemen-
tary to EDS's operation. Indeed, that is the way Gibbons de-
scribes SCI as to its acquisition by MTech (5:629).Perhaps the comparison should not be between SCI andEDS, but of EDS/MTech-Jacksonville's courier operation to
SCI-Tyler. With that comparison we see that SCI-Tyler ac-
quired practically everything except the union supporters.
SCI took over the work of servicing the customers the EDS
drivers had been serving,19and did so using the same vehi-cles. (The EDS vehicles were leased to SCI although pos-
sibly some were used on SCI's other routes.) SCI must pick
up and deliver to and from the EDS/MTech facility at Jack-
sonville. The record does not disclose whether the SCI driv-
ers use the break room at Jacksonville. Perhaps they do not
because driver Martha J. Lance, when she and Bonnie Barnes
returned their uniforms a few days after the drivers were ter-minated, observed that the tables, chairs, and vending ma-
chines already were being moved out (2:193, 219).Coben testified that EDS accounts for only 5 percent to 10percent of SCI's business (6:813, 840). Even so, former
Tyler Branch Manager William Nelson testified that before
Tyler took over Jacksonville's work the EDS portion of Ty-
ler's business was about 30 percent. After the October 11
consolidation, Nelson testified, the EDS percentage jumped
to 65 percent to 70 percent of SCI-Tyler's business (7:1105).4. Arm's length negotiationsWhen the negotiations were arms length between MTechand SCI the result was ``No deal.'' The $20,000 factor was
too big an obstacle. Even after MTech and SCI were part of
the EDS corporate family the disagreement continued. Ben
Sims, the corporate parent, broke the sibling impasse by de-
ciding (the nature of the decision is in question) in favor of
SCI-Tyler and consolidation. The controlling viewpoint was
that of the corporation. ``It's all my money,'' Ben Sims de-
clared. In that respect the revealing statement of Sims bluntly
reflects a maxim of the real world of corporate relationships:
where subsidiaries are wholly owned, the parent firm takes 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the view that it owns all the cash. Marino Electric, 285NLRB 344, 352 (maxim stated by witness Barineau).At the level of Ben Sims, there was no arm's length nego-tiations. EverythingÐall considerationsÐsubmitted to the ab-
solute control of EDS for whatever Ben Sims saw as being
in the best interest of EDS. Exercising the absolute control
that complete ownership gives, Ben Sims decided in favor of
SCI-Tyler. The arm's length factor points toward an alter ego
conclusion.5. Motive(a) Coben's August 3, 1988 memoBen Sims decided that Jacksonville's courier businessshould be transferred to SCI-Tyler. Of that there is no dis-
pute. The questions are, when did he decide it and why. Be-
fore the UAW activity at Jacksonville did Ben Sims tell Mar-
tin Coben to get busy leveraging? I have found that he did
so at the July 1988 staff meeting. But was anything said
about Jacksonville, that place with a built-in $20,000-a-
month obstacle to any transfer of its courier business? Re-
spondent says yes, citing testimony of Sims at 5:687 (Br.
38). As his full testimony at that point makes clear, Sims
made a general exhortation, not a reference to Jacksonville
(5:687±688).At that July staff meeting, Coben testified, Sims inquiredhow Coben was doing with ``taking over the transportation
generally.'' Coben replied there were a number of places SCI
was looking at and Jacksonville was one of them (6:759).
Coben understood the acquisition of MTech by EDS to be
a ``golden opportunity'' (6:792) [for leveraging] because it
opened up ``some sales opportunities'' for SCI to ``go callon those customers [EDS units] and get some business.''
(6:761) Coben does not claim that specifically at the July
staff meeting he mentioned any problems associated with ob-
taining Jacksonville's courier business. Coben expressly de-
nies that Sims ever told him to consolidate Jacksonville with
Tyler (6:760, 791).As we saw from the earlier quotation of Coben's August3 memo (G.C. Exh. 26) to Ben Sims, Coben there reports
on his plans. The first item he discusses on his agenda in
that of Jacksonville. (We do not have whatever listing fol-
lows except for the first paragraph of a reference to Chi-
cago.) Recall the August 3 memo as containing the cryptic
``I have assigned Tom Harenchar the duties of converting
this [Jacksonville] operation to our format as of this date.''
The completion date was set for September 3.Coben's August 3 memo is ambiguous. In the first para-graph he mentions the financial obstacle to any assumption
of the work. Apparently referring to a time after the EDS ac-
quisition of MTech, Coben states, ``We have subsequently
evaluated this operation and determined'' that the financial
roadblock is too much. Then, strangely, Coben writes of as-
signing Harenchar the task of ``converting'' Jacksonville to
``our format.'' Coben testified that by ``our format'' he
meant to convert Jacksonville to one of SCI's customers
(6:810). Does that mean Ben Sims, as of August 3, had de-
cided to transfer Jacksonville's courier business to SCI-Tyler
and assigned that task to Coben? For several reasons I find
the answer to be, No.(b) Did Ben Sims and Martin Coben discusstheAngenend letter?
As mentioned a moment ago, Coben denies ever receivingan express assignment to take over Jacksonville's courier
business. For his part, Ben Sims never directly testifies that
he made that decision or assignment, although in a back-
handed fashion Sims does say he did. Thus, in reference to
the Angenend letter (G.C. Exh. 25b) casting doubt on the
lawfulness of Jacksonville's courier operation, Sims testified
that in about July Coben told him of the letter. Accordingto Sims, on that occasion he told Coben that the letter (em-
phasis added) (5:667):[G]ave us another piece of evidence and indication thatthe decision that we previously had made, to consoli-date that activity into Security Couriers, was a solid
piece of business strategy.What ``decision'' is Sims referring to? As I have noted,Coben expressly denies that Sims ever told him to consoli-
date the Jacksonville courier service with that of SCI-Tyler
(6:760, 791). Sims apparently refers to other testimony he
gave about an April conversation with Coben. Actually, Sims
goes back to March, saying he first met Coben during the
``due diligence'' process when they had a general discussion
about EDS's taking advantage, in Texas and around the
country, of SCI's courier services (5:688±689).Coben says the two did not meet until after the initial ac-quisition stage of April 19 when Sims came to introduce
himself and they talked about such things as Coben's CEO
position and his contract (6:843). That also would have been
a logical time to discuss direction and goals for SCI. Coben
elsewhere recalls, apparently referring to this same visit by
Sims, that he spent some time explaining the courier business
to Sims and Sims was delighted EDS now had SCI's trans-
portation expertise. Coben understood Sims to be of the
opinion that SCI should take advantage of [leveraging] op-
portunities within EDS. Coben saw the acquisition as a
``golden opportunity'' for SCI to acquire the Jacksonville
courier business (6:791±792). (Coben does not testify he
mentioned Jacksonville on that occasion to Sims.)Coben's description of the first meeting seems to fitSims's description of the extended conversation (which Sims
nudges into ``March/April'' and then into April, 5:690) in
which they made a ``decision'' to integrate SCI's resources,
to leverage those resources, and to ``figure out a plan that
allows us to go forward and do this as quickly as possible.''
``It was ... it was a business decision that appeared so in-

tuitively correct and obviously correct that, as we talked to
each other about initiatives we wanted to undertake, that was
always on the list of things that were logical, made sense,
and we wanted to move forward with.'' (5:689±690.)I find that this initial get-acquainted meeting, and goal-dis-cussing conversation, occurred in Coben's office in April, a
few days after April 19. I further find that Jacksonville was
not mentioned. Indeed, it is debatable whether there was
much discussion at all about SCI's taking advantage of
(leveraging) opportunities within EDS because Coben, testi-
fying earlier in response to questions by the General Coun-
sel, tells us he is not sure he and Sims ever discussed sales
opportunities. ``I think it was an assumed thing. We're in
that business and we're looking for opportunities and they 255ELECTRONIC DATA SYSTEMS CORP.20``Naturalness is persuasive, artificiality is the contrary.'' Aris-totle, Rhetoric III:1:20 (1954, The Modern Library at 167, trans. byW. R. Roberts).just gave us the opportunity in talking with ... in now
being acquired by EDS, that they had all these customers
around that hopefully we could go call on those customers
and get some business. And that's the net of it. It opened
up some sales opportunities for us.'' (6:761.)And notwithstanding the grandiose testimony by Ben Simsabout the benefits of leveraging MTech, with the same con-
cept applying to SCI (5:705), Coben tells us there has not
been, to his knowledge, any effort to provide EDS sales and
customer service representatives with training on (how to le-
verage) SCI's expertise (6:782). Not only is that so within
the FSD (the division now run by Bob Lund), as just de-
scribed, but also respecting even discussions at the officer or
senior manager levels in any of the other EDS divisions
(6:760).Ben Sims testified that the decision to leverage SCI wasa ``no brainer'' from the start. That is, Sims did not spend
a lot of time deciding the smart thing to do with SCI's ex-
pertise would be to integrate its services (5:695±696). Re-
gardless of whether the matter qualifies as a ``no brainer,''
it seems to have been given ``back burner'' status for several
months. The question, however, is whether a decision was
madeÐbefore September 22Ðthat SCI-Tyler should take
over Jacksonville's courier business. At several points Ben
Sims testified he doubts that anyone could have mustered the
courage to bring to him, at his corporate viewpoint level,
such a provincial outlook of a mere $20,000 a month loss
by Jacksonville if SCI-Tyler assumed Jacksonville's courier
work (5:682, 697, 705) when, at Sims' corporate level, ``It's
all my money'' (5:709). In Harenchar's words, it is just like
taking money from one pocket of Ben Sims and putting it
in his other pocket (7:988, 1022).Sims' pompous puffery is unpersuasive.20Had the issue ofSCI-Tyler taking over Jacksonville's courier business been
raised at the July staff meeting, Connor surely would have
raised the $20,000 factor. As we know, eventually the two
factions did bring the problem to Sims. No good reason ex-
ists to suggest they would not have done so soonerÐat the
July staff meetingÐhad there been cause to do so. There was
no reason to do so, I find, because Jacksonville, to the extent
it was mentioned at all there, was mentioned only as an SCI
target. That was nothing new to the EDS/MTech faction.
What would have been new would have been a discussion
about getting the situation ``legal'' at Jacksonville. That logi-
cally would have prompted Connor to raise the $20,000 a
month bullet. As the $20,000 bullet was not raised before
Ben Sims until September 22, we know it was not mentioned
at the July staff meeting of Ben Sims. It follows that any
mention there of Jacksonville was nothing more than as an
SCI sales target. I so find.According to Coben, at some point after the April 19 ini-tial acquisition, and ``way before'' his August 3 memo to
Ben Sims, he took the March 14 Angenend letter to Ben
Sims and discussed the legality question with Sims (6:788,
791, 793±794, 818). Sims places the event (5:695) as being
around a July (5:666±667) or early summer timeframe
(5:706). Sims has no recollection that they went into all the
specifics, but Coben indicated that the contemplated change,in line with his earlier (April) decision, would cure the legalproblem (5:714±715).As I noted earlier, Sims testified that in his July conversa-tion with Coben, concerning the Angenend legal opinion, he
told Coben that the legal opinion was more evidence that the
earlier ``decision'' to consolidate ``that activity'' [Jackson-
ville] was a solid piece of business strategy. Continuing,
Sims supposedly told Coben (5:667):And I can recall saying that even if we hadn't con-cluded that relative to the business case, earlier in the
year, just the inference that that operation was possibly
in violation of the law would give us all of the reasons
that we would ... would need to move to correct that

situation.Yet what move did Ben Sims make to correct the situation?EDS did not produce any memo to Connor or Gibbons (the
EDS managers having jurisdiction over Jacksonville) to com-
ply with the Texas Motor Carrier Act (TMCA) or transfer
the courier operation to SCI.The August 18 memo (G.C. Exh. 33) from Perry Burnettand Al Albritton to Harenchar concludes, ``If a decision is
made to convert ....'' As with the earlier feasibility stud-
ies by MTech and SCI, I find the August 18 memo to be
simply an updated feasibility study made in connection with
an intention by Coben, reflected in his August 3 memo to
Sims, to redouble his efforts, now through Harenchar, to ac-
quire part or all of Jacksonville's courier business.Coben claims that Ben Sims ``probably'' told him to ``getit legal'' (6:793, 830) and to submit an ``action plan''
(6:809±810), which Coben did with his August 3 memo to
Sims (6:810). It is not certain that this asserted conference
occurred at the same July staff meeting at which Ben Sims
inquired about Coben's progress in leveraging. It seems un-
likely that the Angenend memo conversation would have
come first, (or surely it would have been mentioned at the
staff meeting), although the vagueness of the testimony ren-
ders any sequence possible. In any event, if it occurred at the
July staff meeting then Tim Connor not only was made
aware of the matter, but in fact Sims' ``get it legal'' would
be consistent with an interpretation either (1) that Jackson-
ville should get its courier business in compliance with the
TMCA or (2) that SCI-Tyler should assume Jacksonville's
courier work. If the Angenend memo conversation occurred
privately after the staff meeting, and was to be interpreted
as a decision for Jacksonville to turn over its courier business
to SCI-Tyler, then corporate protocol logically would have
required that Sims notify Tim Connor who in turn would in-
form Gibbons.But it was not until mid-September that Gibbons learnedof the ``decision.'' Gibbons testified he learned of the trans-
fer decision from Tom Harenchar when Harenchar called to
arrange the Las Colinas meeting of September 15 (4:524±
525; 5:639±640). Gibbons recalls no conversation in which
anyone said that the transfer of Jacksonville's courier oper-
ation to SCI-Tyler would cure a perceived violation of the
Texas Motor Carrier Act (TMCA) (5:722). Sims testified that
he believes in operating in the center of a square (5:668), yet
there is no memo in evidence from him to anyone announc-
ing a decision that Jacksonville would be converted either to
comply with the TMCA or be transferred to SCI-Tyler. Why 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21One must wonder why Computer Bank's operation could still bea concern in March 1988, as Gibbons testified (5:635±637), if
Coben, as he claims, in 1986 reported Computer Bank to the Texas
regulatory authorities.would Sims restrict his announcement to Coben? Coben hadno managerial authority over Jacksonville.The General Counsel contends that EDS is advancing theneed-to-comply-with-the-TMCA defense as an afterthought
of something it had ignored for months (Br. 42, 52±53). Gib-
bons concedes that at the October 12 representation hearing,
when he was asked the reason EDS decided to close its Jack-
sonville courier operation, he did not list a possible TMCA
violation as a factor (5:574±575).For all Coben's assurances at the hearing that in (appar-ently) July Ben Sims said to ``get it legal'' and to submit
an action plan (6:793, 809±810, 830), his repeated pontifica-
tions that legality was his own first concern (6:750, 805, 821,
826), his claim that in 1986 he had ``blown the whistle'' to
the Texas regulatory authorities on another firm, Computer
Bank, for operating as MTech did (6:795, 818±821), his
pious protestations that he would not be part of or participate
in an organization if the parent company had an illegal oper-
ation (6:751, 821, 826), and his personal requirement that the
Jacksonville matter be cleaned up (6:751), what did Coben
do? He did solicit the March 14 Angenend letter (6:749)Ð
before the EDS acquisition. Coben does not tell us what he
thereafter did with the Angenend letter (other than his claim
that he showed it to Ben Sims in July). Gibbons tells us by
March 17 memo to Balch (G.C. Exh. 25a), and at the hear-
ing, that Coben sent a copy to Tim Connor whom Gibbons
reported to (5:633±634). In turn Gibbons sent a copy to
Balch (G.C. Exh. 25a), remarking that he presumed it applied
to two competitors, one being Computer Bank in Mt. Pleas-
ant, Texas (5:635),21and another copy by March 22 memoto MTech Staff Attorney Bill Deckalman (5:633). The text
of the memo to Attorney Deckalman reads (G.C. Exh. 24):Attached please find a March 14 letter from PaulAngenend to Marty Coben of Security Courier.If I am reading this correctly, it seems Paul's viewof our Jacksonville courier operation is that we may be
operating outside the provisions of the Texas Motor
Carrier (Act).Since this view is somewhat stronger than the posi-tion we took approximately two years ago when you,
Allan Balch and I met on the same subject, I would
like to reassess our present situation.For instance, if we do need to turn this business overto Security Courier to protect the interest of MTech,
what do we do about the in place contracts with these
banks? Courier service is an itemized component of the
contract and service.I would appreciate any ideas you might have on thissubject.Whatever ideas Deckalman expressed to Gibbons are notdisclosed in the record. If Gibbons or MTech took any action
based on Coben's letter or Deckalman's response, that action
is not described. So far as any documentary evidence is con-
cerned, the issue became a ``dead letter'' because of Jack-
sonville's competitors, such as Computer Bank (operating, as
Jacksonville, unregulated and without charging tariff rates),and because of the $20,000 a month bullet facing Jackson-ville if it elected to charge tariff rates.So far as appears, therefore, Coben did not follow up with-in MTech. In April EDS made the first part of its acquisition
process of MTech. When Ben Sims and Coben had their late
April get-acquainted and goal-setting conversation, Coben
said nothing about a legal cloud over Jacksonville, nor did
Coben follow that meeting by writing of such to Sims.
Coben just let it lie until July when, he claims (6:788, 791,
793), he discussed the Angenend letter with Ben Sims.Believing neither Ben Sims nor Martin V. Coben, I findthat they never (before the union activity began) discussed
either the Angenend letter, the legal opinion of Attorney
Angenend, or the concept of questionable legality of Jack-
sonville's courier operation. True, it is a logical topic for dis-
cussion. Logically, however, Coben would have mentioned it
in April when he and Sims discussed goals. If not at that
first meeting, then Coben logically would have followed up
with a memo to Sims transmitting a copy of the Angenend
letter. But we have no memos from Coben or from Sims.
And Gibbons, the executive over Jacksonville, admittedly did
not learn of the transfer ``decision'' until mid-September,
and then not from Ben Sims to whom he then was reporting.
For whatever reason, Coben, I find, did not raise the matter
with Sims.Neither Sims nor Coben testified with anything approach-ing precision. Sims in particular was given to long-winded
generalities and self-serving statements as he carelessly
merged events and conversations. Rather than responding di-
rectly and succinctly, he would deliver speeches describing
in grandiose terms the value of leveraging MTech, and how
the same concept applied to SCIÐyet he never gave a single
example of steps EDS had taken to assist SCI in leveraging
SCI anywhere, much less ``throughout'' EDS. Indeed, Coben
tells us it has been, in effect, all up to him with no help from
EDS. Sales opportunities, yes, but ``door to door'' sales op-
portunities. There is a reason we do not have the balance of
Coben's August 3 memo. That reason, I find, is that it would
show two things. First, hardly any targeted units beyond
Jacksonville, Texas, and, second, other than the fact EDS
possibly furnished SCI with a list of names and addresses of
its units, a description of how SCI was on its own in at-
tempting to sell its courier services or expertise to those EDS
units. Coben tells us as much when he describes, as I men-
tioned earlier, the lack of leveraging support he has received
from EDS. Finally, Ben Sims testified with an unfavorable
demeanor, and because of that I do not believe him.Coben's testimony is likewise marked by an inability toseparate conversations, not to mention his habit of placing
them in broad timeframes. Vagueness and uncertainty charac-
terize his testimony even on important points. Thus, in their
Angenend letter conversation, Sims ``probably'' told him to
``get it legal'' (6:793). Later in his testimony Coben rendered
Sims's words in firmer fashion, ``for sure we want to be
legal.'' (6:830) Coben's vagueness and uncertainty leave me
unconvinced, and his self-serving expressions of his require-
ment of legality ring hollow in light of his inaction after
April 19. In any event, his demeanor was unpersuasive at
crucial times. I credit only limited parts of his testimony. 257ELECTRONIC DATA SYSTEMS CORP.22On his first day of testimony a month earlier, Gibbons said thathe had not seen any plansÐjust working plans drawn by staff mem-
bers in Jacksonville (3:464).(c) Plans to enlarge the Jacksonville building(1) EvidenceA substantial amount of evidence was adduced concerningplans to enlarge the Jacksonville building. Controversy sur-
rounds those plans. There is no dispute that such plans ex-
isted. The dispute concerns the stage they had reached and,
more important, the significance of the plans in relation to
the decision to transfer the courier work and to terminate the
Jacksonville couriers.James Gibbons testified that MTech leased the land atJacksonville but owned the building, and to his knowledge
such condition prevails under EDS (3:435). The need to ex-
pand the building dates at least from the time that MTech
moved its Tyler operation to the Jacksonville facility. As ear-
lier noted, Gibbons places this event as occurring about Au-
gust 1987 (3:435; 5:606). Despite Treadwell's recollection ofthe event as July 1986 (10:1388), with Balch agreeing as to
1986 (7:1147), an April 28, 1987 status report (G.C. Exh.
20), for events that April, from Balch to Gibbons appears to
support the 1987 date. A line of the report refers to com-
pleting plans ``for Tyler to Jacksonville merger for data
comm network,'' and Gibbons explains that such entry refers
to the merger that subsequently occurred (5:621±622).By early 1988, and for most of early 1988 Gibbons testi-fied, expansion discussions became serious (3:463; 5:610;
G.C. Exh. 20). The business had grown and that plus the ar-
rival of the Tyler group had caused the building to be over-
crowded (4:505±506; 5:608±612). Gibbons testified that by
early summer 1988 Balch, and possibly Don Woods, had
showed him some preliminary drawings for the expansion.
Gibbons said any expansion would have to be made a budget
item (3:465±466). At some point after EDS took over on
July 1, Gibbons testified, Don Woods had two contractors
come to the site for an inspection in conjunction with pos-
sible bids by the contractors. No decision had been made to
proceed because there had been no approval of any capital
expenditure (3:467±468; 5:615).Balch testified he assigned Don Woods to begin the draw-ings (7:1148). As earlier noted, when Woods received re-
sponsibility for the courier department in late August 1988,
Treadwell testified, Woods never became much involved
with that department because he spent so much time on the
building expansion plans (10:1387±1389).Gibbons testified that he reported to Ben Sims, on an in-terim basis, from about September 1 to mid to late October
1988 (5:578). Beginning about late October or early Novem-
ber he then reported for a short time (perhaps only a few
days) to Randy Fluitt when Ben Sims made an organizational
realignment (4:496; 5:613). During the short time he reported
to Fluitt, Gibbons discussed with Fluitt the expansion plans
for Jacksonville. In late October [thus, after the October 11
terminations], Gibbons testified, Woods took his drawings to
a Jacksonville firm which (professionally) prepared an ex-
panded version on larger sheets of paper.22It was this ex-panded version that Gibbons presented to Fluitt. Explaining
to Gibbons that EDS has a real estate group which evaluatessuch matters, Fluitt advised Gibbons to contact that group(5:605,613±614).Gibbons notified Balch about the EDS procedure of goingthrough the real estate group (5:614; 7:1150). Representativesof the EDS real estate group first contacted the Jacksonville
people, and possibly then visited the facility, in late Novem-
ber to early December (5:605). Gibbons testified that he has
not had personal contact with the real estate group because,
apparently under the EDS procedure, the group's contact is
directly with Jacksonville (3:469). Even so, Gibbons under-
stands that the real estate group has completed its survey
and, apparently, has determined that expansion rather than
relocation is the better choice (5:615). Gibbons is a bit un-
certain as to this, first testifying that the question of expan-
sion or renovation is still being considered and then, after
saying the real estate group had selected expansion as the
wiser choice, testified that the group has contacted ``some
potential contractors to try to determine the cost of the facil-
ity expansion, et cetera.'' (5:614±615.) His uncertainty no
doubt reflects the fact his information comes from his Jack-
sonville contacts rather than direct from the real estate group.
Balch, who testified later, does not say, and Treadwell, the
last witness, simply says that expansion discussions continue
(10:1365).The drivers are specific that about 2 weeks before theirtermination, or about late September, Don Woods posted a
blueprint of the expanded facility. Woods said they were the
plans, or proposed plans, for expanding the building, and he
solicited their comments (1:106-107, 119-126, Nock; 2:268,
297, Stanwood). As Chandler explained to the drivers, the
blueprint included expanded break areas (smokers and non-
smokers) for the drivers and a private office for Chandler
(1:106, 125; 2:191, 228-229,382). The blueprint was still
posted on the Friday before the drivers were terminated
(2:268, 383, 400). When terminated driver Martha Lance re-
turned her uniforms and picked up her check on October 15,
the blueprint was still posted (2:193).The record does not contain a copy of either the blueprintthat Don Woods posted or the one, purportedly expanded,
which Gibbons submitted to Randy Fluitt around late Octo-
ber or early November. EDS did not call Woods to testify.
Included in the record is a sketch (R. Exh. 5) Stanwood
made November 17 from memory based on the drawing
Chandler displayed about 2 days before the Woods blueprint
was posted. Chandler told Stanwood that the drawing he had
was to be used for the blueprint (2:294, 296±298). When Re-
spondent showed Stanwood a different document (R. Exh. 6)
at the hearing, Stanwood testified it has a substantially dif-
ferent configuration and was neither the one Chandler had
showed him or the one Woods posted (2:299, 301).Notwithstanding Stanwood's specific rejection of Respond-ent's Exhibit 6 (not offered or received in evidence), and
Gibbons' own apparent lack of personal knowledge, Gibbons
undertook to testify that Respondent's Exhibit 6 is one of
two copies of the ``on-site'' (posted) document, that it shows
no specific area designated as ``couriers,'' although it does
show one for ``Dispatch.'' (2:469±471) Actually, Stanwood's
sketch (R. Exh. 5) does not contain an area designated as
``Couriers'' or even ``Dispatch.'' Clarification came from the
statements Woods and Chandler made to the drivers explain-
ing how Chandler and the couriers would enjoy more space
in the blueprint of the building enlargement. 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Around the posting timeframe, Woods said he was goingto get some bids (2:267±268), and two different contractors
visited the facility (1:107). Chandler told driver Charles Sam-
ples on one of these occasions that the contractor was there
to make a bid (2:382±383). Balch confirms the number
(7:1150) as does Gibbons, although Gibbons suggests an ear-
lier timeframe and adds that no approval for actual con-
tracting had been given (5:615). Asked by Respondent's
counsel to what extent the decision as to expansion or re-
modeling was involved in Respondent's consideration of
whether Jacksonville was going to continue its courier oper-
ation, Gibbons answered [hesitation in original], ``None ...

almost none certainly.'' (5:614.)The drivers testified persuasively. The demeanor of eachwas favorable, and I credit them. Gibbons, Balch, and
Treadwell testified unconvincingly, and each displayed an
unfavorable demeanor. On disputed points, I credit the driv-
ers, and I disbelieve Gibbons, Balch, and Treadwell. I do not
discredit Gibbons respecting his taking expansion plans to
Fluitt in late October or early November. Even without the
couriers, the Jacksonville facility apparently was over-
crowded. The intended use of the expanded space, however,
is a different matter.(2) DiscussionI have found that as of late September, and into October,Respondent had posted a blueprint plan which included (by
expressed intention if not on paper) expansion of the courier
area, with Chandler to have his own office. Analysis by the
parties in the briefs is rather abbreviated. Respondent dis-
misses the subject as preliminary plans (Br. 23). The General
Counsel, after describing the basic facts (Br. 11), rhetorically
asks why plans were underway to expand the driver areas if
EDS knew the in-house courier function was shortly to be
eliminated (Br. 40), and concludes by saying the blueprint
facts belie Respondent's claim that the transfer decision had
``already'' been made (that is, before the notice of union ac-
tivity) (Br. 51).Elsewhere the General Counsel argues (Br. 49) it was atthe ``emergency'' meetings in September when the actual
Jacksonville decision was made, and it was made to thwart
the union campaign. If that is so, the decision could have
been at the meeting of September 22 when Ben Sims pre-
sided. The week of October 3, Gibbons testified, several
management meetings took place (4:534, 536). As I summa-
rized earlier, Respondent decided not to inform the Jackson-
ville couriers until the day of their termination. Albritton was
called on Thursday, October 6, to return from vacation
(6:876, 881, Albritton; 7:1029, Harenchar). Despite all the
evidence and writing about this topic, its significance re-
mains ambiguous. Testimony by Woods would have clarified
the situation. I draw the inference from Respondent's failure
to call Don Woods that his testimony would have been ad-
verse to EDS.(d) Conclusions as to motiveThe credited findings show that EDS management waswell informed of the union organizing at Jacksonville almost
as soon as it began. Although the local managers at Jackson-
ville made no remarks to the drivers, Chandler and Statutory
Agents Alexander and Dennis made statements which reflectthe thinking of EDS. That thinking was hostile toward anyunionizing. Darlene Alexander's comments reflect, as I have
found, not only her personal opinion but also management's,
and the hostile opinion of management focused early on jobs.
Before September was out, Supervisor Chandler made his co-
ercive remark to drivers Charles Samples and Walter Paul
Stanwood, that they had ``better walk light'' because SCI
was trying to get their jobs. Chandler's threat doubtlessly is
based on comments he heard from managementÐthat the
work should be subcontracted to SCI-Tyler in order for EDS
to keep its courier business union free.Although none of the known UAW supporters were firedbefore the mass termination on October 11 (one day before
the representation hearing in Case 16±RC±9078), there was
no need to do so in late September or early October when
the EDS plan was to terminate the whole group on October
11. In the meantime, Ken Dennis' warning to Bonnie Barnes,
that Stanwood would be fired if he did not cease talking
about the Union, was an accurate gauge of Respondent's
hostility toward the UAW's leading adherent.Respondent's animosity, generally held in check while thesenior management and executives at EDS devised a plan,
slipped in late September when the local management at
Jacksonville eliminated the extra 15 minutes of paid time
each day and issued a warning to Stanwood in violation of
Section 8(a)(3) and (1) of the Act. The September 14 finger-
pointing warning by Darlene Alexander in the breakroom to
Stanwood and others bears repeating: ``Just watch and you'll
all be sorry.''The first hint of how true Alexander's warning, in realitya revelation of EDS's felt hostility, would be is manifested
in the formal warning imposed on Walter Paul Stanwood in
late September. Alexander's prophecy of doom was dis-
played in its full bitterness less than a month later when EDS
terminated the drivers. Adding insult to injury, EDS allowed
SCI representatives to be present at the announcement. Rub-
bing salt in the just-inflicted wounds of the couriers, EDS
told the terminated drivers that the courier business they did
before that morning was now being contracted to SCIÐthe
same SCI whose representatives were standing there in the
room.I find that EDS did not make a decision before the unionactivities at Jacksonville that SCI should take over Jackson-
ville's courier business. The incidents of unlawful conduct in
September assist in showing that the true motive EDS had
in transferring Jacksonville's courier work to SCI-Tyler was
to escape from the UAW. I so find.Earlier I discussed my reasons for not believing D. Ben-jamin Sims or Martin Coben. Similarly, I credit neither
Harenchar nor Gibbons in their testimony. Both testified with
an unfavorable demeanor. The takeover decision they de-
scribe did not occur until after the union activities began at
Jacksonville. SCI's activity before that was in conjunction
with SCI's revitalized focus on Jacksonville as a sales target.
For that purpose SCI had launched a new and expanded fea-
sibility study. For this feasibility study it used Albritton and
Joseph A. Gipson, among others. Before EDS learned of the
UAW activities at Jacksonville, however, all of SCI's efforts
were geared toward developing a convincing case for win-
ning the Jacksonville courier work at some future staff meet-
ing with D. Benjamin Sims. With notice of the UAW activi-
ties at Jacksonville, Sims simply seized on SCI's current fea- 259ELECTRONIC DATA SYSTEMS CORP.23``All warfare is based on deception.'' Sun Tzu, The Art of Warat 66, Chap. 1, No. 17 (1963, Oxford Univ. Press, trans. by S.B.

Griffith).sibility work as convenient proof that a decision had beenmade much earlier for SCI-Tyler to take over the Jackson-
ville courier work.6. Conclusions as to alter egosAlthough not alter egos in the usual manner in which anew company is created to shelter the business of the old,
the situation here nevertheless yields the same result as an
alter ego relationship. Ben Sims of EDS exercised the control
that absolute ownership of both MTech and SCI gave EDS.
Ben Sims manipulated the corporate details to serve the in-
terests of EDS. That means a $240,000 annual loss for Jack-
sonville. The corporate shell game is useful, however, be-
cause it moved the courier operation 27 miles north. It takes
no imagination to realize that the additional commuting mile-
age for the drivers (assuming they could get hired at SCI)
would likely deter most from seeking employment at SCI in
Tyler. To the extent EDS gambled on that, it won.If I were to decide the point, I would find that EDS andSCI are alter egosÐas to the Jacksonville courier matter.
Some of the traditional criteria do not fit, but that matter of
form should not blind anyone to the reality of the corporate
shell game EDS has used in attempting to defraud the Jack-
sonville couriers of their statutory rights. Nevertheless, I do
not reach the decision point. As I discuss shortly respecting
alter egos and principal actors, an alter ego finding is unnec-
essary when a corporate parent is a principal actor. It is clear
that EDS acted in this case as a principal actor. Its liability
is direct rather than derived from an alter ego concept.H. Analysis and Overall Conclusions1. The subcontracting and terminationsAs the parties recognize in their briefs, the transfer of thecourier work at EDS-Jacksonville to EDS/SCI-Tyler is based
on a subcontract from the former to the latter. The General
Counsel describes the subcontracting as a convenient ``de-
vice'' by which EDS, exercising its complete ownership and
control of both Jacksonville and SCI-Tyler, simply moved
the courier work from Jacksonville to Tyler in order to es-cape the UAW (Br. 37).To Respondent, the contracting arrangement is a standardbusiness agreement and valid because it was done simply to
implement a decision Ben Sims made before the union ac-
tivities began at Jacksonville (Br. 20, 37±38, 78±81). The
thrust of Respondent's argument is that although the imple-
mentation of its earlier decision came shortly after learning
of the union activity, the fact of that union activity was sim-
ply coincidental and had nothing to do with the subcon-
tracting which followed. As the General Counsel puts it in
characterizing the coincidence argument, the timing was
``just bad Karma.'' (Br. 45.) As already discussed, rejecting
as false Respondent's contention that it earlier had decided
to subcontract the work, I have found that EDS did not make
the decision to transfer (subcontract) the courier work from
Jacksonville to SCI-Tyler until after it learned of the UAW
activity at Jacksonville, and that a motivating reason for sub-
contracting the work and terminating the drivers was to es-
cape the UAW. Thus, subcontracting was the device chosento be the deception for masking Respondent's unlawful mo-tive.23The next question is whether EDS carried its burden ofshowing that it would have subcontracted the work (and ter-
minated the drivers) in any event. The desire to subcontract,
whether by MTech or by EDS, always ran up against the
$20,000 a month bullet. At the July staff meeting, I have
found, Martin Coben mentioned Jacksonville as one of his
sales targets. There was no decision there by Ben Sims that
SCI take over Jacksonville's courier business. Coben pro-
ceeded on the basis of a sales approach, assigning Harenchar
the task. Harenchar, I have found, commissioned Perry Bur-
nett and Al Albritton to do a feasibility study.The August 18 feasibility study by Burnett and Albrittonarrived at a very busy time for Harenchar. Before Harenchar
could act on it by negotiating with Gibbons and Jackson-
ville's Allan Balch, the UAW activities began. The decision
which followed was based on the UAW activities. EDS
never demonstrated, certainly not by any credible evidence,
that it would have reached the same decision by somehow
overcoming the $20,000 bullet.Ben Sims did testify that the question of legality, reflectedby the March 14 Angenend letter, would have been sufficient
by itself to have persuaded him to order the transfer because
he believes in operating lawfully (5:668, 707). As already de-
scribed, the demeanor of Sims was unfavorable. I do not be-
lieve him. Also, I have found that Sims and Coben did not
discuss the Angenend letter in July. There is no credible evi-
dence they ever did before the September notice of union ac-
tivities.Gibbons testified at the October 12 representation hearing.He there was asked the reason for the closing of the Jackson-
ville courier operation. Gibbons concedes here (5:574±575)
that in responding to that question at the October 12 rep-
resentation hearing he did not list, as a factor for the decision
to close the Jacksonville courier operation, a possible viola-
tion of the Texas Motor Carrier Act (TMCA). So far as ap-
pears in the record, the Angenend letter, and the legality
question, simply lay dormant until this hearing when (first in
response to a question I asked, 4:516±517) Gibbons men-
tioned the Angenend letter and then identified it (5:572, 602).
Thus, the Angenend letter, which had lain dormant for sev-
eral months, was not raised as an issue until this hearing.I therefore find that EDS has failed to show that it wouldhave subcontracted Jacksonville's courier work and termi-
nated the drivers in any event. The economics of subcon-
tracting, tied to resolution of the $20,000 bullet, is not sepa-
rated in this record from the taint of Respondent's motive to
retaliate against its Jacksonville drivers for becoming active
for the UAW. Accordingly, I find that, as alleged, Respond-
ent EDS violated Section 8(a)(3) and (1) of the Act on Octo-
ber 11, 1988, when it (1) terminated its Jacksonville, Texas
courier drivers and (2) subcontracted their work to the Tyler,
Texas office of its wholly owned subsidiary, SCI. I discuss
the appropriate remedial orderÐrestoration and reinstate-
mentÐin the Remedy section of this decision. 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24According to the Burnett/Albritton feasibility memo of August18, average employment time of EDS couriers was 2.5 years with
average hourly pay of $4.41 compared to SCI's $5.45 (G.C. Exh.
33). The memo appears to compare Jacksonville figures with those
of Tyler.2. The constructive refusal to hireThe authority the General Counsel cites for the construc-tive refusal to hire allegation is the constructive discharge
case of Industrial Supply Co., 289 NLRB 639 (1988). TheGeneral Counsel does not convert the test in constructive dis-
charge cases into language to be applied here. Apparently,
however, it would read something as follows. Respondent, as
alter egos EDS and SCI, offered a job opportunity under
such adverse conditions as to support the conclusion that (1)
the burdens imposed on the terminated employees wouldcause, and were intended to cause, working conditions so dif-
ficult or unpleasant as to prevent the terminated employees
from applying at SCI-Tyler, or if they applied and were
hired, such employees soon would resign, and (2) the bur-
dens were imposed because of the employees' union activi-
ties.Taking first items first, let us consider the burdens. Cer-tainly the extra commuting distance is a burden. As the
record does not give the residence location of all the Jack-
sonville drivers, although showing that at least one lives
south of Jacksonville and another east, I shall assume a ran-
dom scattering around Jacksonville. With that scattering fix-
ing the center of Jacksonville as the average center point of
residence, I shall count the 27-mile distance from Jackson-
ville to Tyler as the average extra commuting distance for
each driver. Assuming a 45-mile-per-hour average driving
speed over the 27-mile distance, from start up to slow down
(and assuming some traffic), the extra one-way commuting
time would be approximately 36 minutes. Double that and
the extra daily commuting time would be 1 hour 12 minutes.Using the IRS standard mileage rate of 24 cents for taxyear 1988 (IRS publication 17 at 101, rev. Nov. 1988), and
we see that the additional commuting cost imposed by hav-
ing to commute the 54-miles roundtrip to Tyler would be
$12.96 a day or $64.80 per weekÐwhich, using standard
IRS practiceÐI round up to a weekly figure of $65.The paycheck stub (G.C. Exh. 14) of Charles Samples re-flects that, in his brief tenure at SCI-Tyler, he was paid a
total of $245.93 for the week beginning October 27, 1988.
Regular pay is shown as $213.85 and overtime pay at
$32.08. In an unmarked column the figure of 45.50 is shown,
presumably for hours. Although the General Counsel asserts
that the stub reflects an hourly rate of $4.55 I am unable to
deduce that figure (unless it derives from the 45.50), and the
record does not otherwise show his hourly pay rate. Various
computations do not yield a perfect solution because I cannot
reconcile the overtime pay. ($213.85 divided by $4.55 gives
47 hours; divided by 45.50 hours it yields $4.70 per hour.
However, applying a premium rate of either $2.275 or $2.35
for 7 hours or 5.5 hours produces less than one half the
$32.08.) Recall that Bonnie Barnes was to be paid an hourly
rate of $4.70 at Tyler (2:344). As $4.70 appears to be rough-
ly correct, I shall use that figure. Thus, for a regular 40-hour
week (which apparently would be the normal average) Sam-
ples would have gross weekly pay of $188. SCI applied a
total tax rate (for Federal income withholding and FICA) of
only 15.35 percent. Applying that percentage to the $188, the
tax deductions would total $28.86, leaving a net weekly
check of $159.14. From that weekly check of $159 would
have to be deducted the extra commuting cost of $65, leav-
ing, for a 40-hour week, a true net check of a mere $94.Comparing Samples' pay at Tyler with his earnings atJacksonville is difficult because the record is even less clear
about his pay rate at Jacksonville. Samples' paycheck stubs
from Jacksonville show regular gross pay of $404.84, but on
a semi-monthly basis (G.C. Exhs. 13a, b). Harenchar testified
that Jacksonville employees are paid an hourly rate semi-
monthly (7:959, 1033, 1061). Doubled to a monthly $809.68,
multiplied to an annual, then divided, Samples' hourly rate
at Jacksonville calculates to be $4.67. That is close to the
$4.62 rate Bonnie G. Barnes was earning (2:344). Samples,
at 3 years 4 months, had worked a few months longer than
Barnes who was just short of 3 years (2:320, 364).24AtJacksonville, however, payroll taxes were deducted from
Samples' pay at a rate of 17.9 percent (G.C. Exh. 13a).Using a 40-hour week at Jacksonville of $4.67 per hourproduces a figure of $186.80. Less taxes (Federal income
withholding and FICA) at 17.9 percent leaves a net 40-hour
check of $153.36. Rounded to $153, that 40-hour net pay at
Jacksonville would be $59 more than the after-commuting
net of $94 at Jacksonville. Stated differently, the net weekly
loss of $59 corresponds to a net weekly pay cut for Samples
of 39.0 percent! The General Counsel argues that Respond-
ent, by transferring these jobs from Jacksonville to Tyler,
succeeded in reducing the couriers' earnings so much that it
would have been impractical for them to work at SCI-Tyler
(Br. 55).Other burdens were added for the Jacksonville driverswhen they had to apply as new hires at SCI-Tyler. They had
to undergo physicals, polygraphs (subsequently eliminated),
and background checks. Compared to Jacksonville's past hir-
ing standards, SCI-Tyler's are stringent. Although Samples,
wearing his UAW cap, was hired by SCI, Bonnie Barnes ex-
perienced coercive interrogation by Leaver Jo Bailey. Less
circumspect that Nelson, Bailey revealed the underlying atti-
tude at Tyler: SCI did not want a union at Tyler.In short, the burdens imposed on the terminated driverswere physically unpleasant (over an hour's additional driving
time each day), personally demeaning (apply as new hires
and submit to polygraphs and background investigations),
and economically devastating (with the extra commuting
cost, a reduction in 40-hour net pay of some 39 percent)Ð
all in an environment suggesting that union supporters were
unwelcome at Tyler.I find that the burdens imposed meet the objective stand-ard of abuse. Did EDS and SCI intend that the extra burdens
keep the Jacksonville drivers from working at Tyler? Perhaps
not as far as applying is concerned because SCI applications
were offered to the drivers at their exit interviews. No one
burden demonstrates the intent; it is the cumulative effect of
everything. Moreover, EDS's antiunion animus demonstrates
that its motive was to eliminate the union threat at Jackson-
ville. This animus extended to the corporate level because,
I have found, it is what motivated Ben Sims to decide that
the courier operation should be subcontracted to SCI-Tyler.The corporate animus did not disappear once the work wassubcontracted. Subcontracting the work to Tyler would solve
the immediate union problem at Jacksonville, but it also 261ELECTRONIC DATA SYSTEMS CORP.25See Esmark, Inc. v. NLRB, 887 F.2d 739 (7th Cir. 1989), re-manding 289 NLRB 423 (1988).would export a potential future problem to Tyler if a substan-tial number of the Jacksonville drivers went to work at Tyler.
I infer that, at the September 22 meeting, Sims, Coben, and
the others concluded that the additional commuting time and
expense would likely deter a significant number of the driv-
ers from completing the application process, and that those
two factors probably would quickly discourage any union
supporter who was hired from enduring the commuting has-
sle for very long. Certainly the odds would seem to support
the (inferred) conclusion of Sims, Coben, and the others.Nevertheless, did SCI (or EDS through SCI) discriminateagainst the terminated drivers? The complaint alleges two
unlawful acts by SCI: (1) requiring the terminated drivers to
file applications as new employees, and (2) constructively re-
fusing to employ the terminated drivers. Findings of unlawful
motive must bear on the allegations.The General Counsel alleges (complaint par. 16) that SCIviolated Section 8(a)(1) and (3) of the Act by requiring the
terminated drivers to file applications as new employees to
be considered for employment for SCI. That is, the applica-
tion requirement is alleged as an independent violation rather
than as further evidence of a constructive refusal to hire.The General Counsel's evidence is insufficient to supportan independent violation respecting the application require-
ment. SCI is a legitimate subsidiary and a certificated motor
carrier. Even before the union activity SCI's Richard
Rozzell, in February 1988, informed Jacksonville's Allan
Balch that any Jacksonville drivers hired by SCI (should SCI
take over Jacksonville's courier work) ``must go through our
complete processing for a new hire.'' (G.C. Exh. 28 at 1.)
Thus, SCI's application process not only predates the UAW
activity at Jacksonville, but MTech was told that Jacksonville
drivers seeking employment at SCI, in a takeover by SCI,
would have to apply as new hires.The General Counsel's proposed order, at 1(n), would di-rect Respondent to cease requiring the terminated couriers to
file applications as new employees to be considered for em-
ployment. The Government does not seek an order directing
SCI to cease requiring applications as new employees in all
subcontracting situations. At least, I do not read the com-
plaint allegations or the General Counsel's position to attack
SCI's normal procedure. As I understand the General Coun-
sel's allegations and position, the Government alleges and ar-
gues that Respondent EDS and Respondent SCI, as alter
egos, used SCI's stringent hiring procedures, including the
requirement of a new application, as convenient obstacles to
keep the Jacksonville union supporters from pursuing em-
ployment at SCI. EDS and SCI made the applications avail-
able at the exit interviews. Even so, application was as a new
employee. Objectively, that would be discouraging to a Jack-
sonville driver. I find that EDS's motive was based on its
union animus. But there must be more than an unlawful mo-
tive; there must be discriminatory conduct. Two discrimina-
tory acts are alleged: (1) SCI required drivers to apply as
new employees and (2) SCI constructively (not actually) re-
fused to hire the terminated drivers.For affirmative remedial relief the General Counsel seeksonly restoration and reinstatement at Jacksonville. The Gen-
eral Counsel seeks no order that the Jacksonville drivers be
transferred to SCI-Tyler rather than hired there. The focus of
the General Counsel is on restoration at JacksonvilleÐnot
hiring the Jacksonville drivers at Tyler. Even if all the Jack-sonville drivers had been transferred to Tyler, they stillwould have been faced with the problem of commuting each
dayÐwith the inherent disincentive to continue the com-
muting for very long. Thus, the remedy the General Counsel
seeks as to the Tyler allegations are negative onlyÐcease
and desist. No affirmative relief is sought for the constructive
refusal to hire allegation. SCI did not discriminate against the
drivers under any constructive refusal to hire theory, and
there is no allegation that SCI in fact refused to hire any of
the terminated drivers. I therefore shall dismiss complaint
paragraph 17Ðthe constructive refusal to hire allegation. As
SCI would have required new applications in any event, I
shall dismiss complaint paragraph 16.3. Alter egos and principal actorsDoes the alter ego theory add to the Government's caseagainst EDS for subcontracting its Jacksonville courier work
and terminating the Jacksonville couriers? The same result
obtains even if SCI is seen as nothing more than the wholly
owned subsidiary it is. If EDS were defending on the basis
that MTech operates independently (at Jacksonville and else-
where) as a wholly owned subsidiary of EDS, then perhaps
the alter ego allegation would be significant.25Here the evi-dence shows that, for all practical purposes, MTech has been
folded into EDS. Thus, EDS itself is the principal actor. In
this case the corporate executive who made the critical com-
mand decision was EDS Division Vice President D. Ben-
jamin Sims. The action for which the Government seeks an
affirmative remedy was conduct done and decision made by
EDS itselfÐnot by any alter ego subsidiary. In such cir-
cumstances, an alter ego or single employer allegation or
finding is unnecessary. See Storer Communications, 297NLRB 296, 300 fn. 30 (1989); Swift Independent Corp., 289NLRB 423, 429±430 fns. 12 and 21 (1988), remanded on
other points as Esmark, Inc. v. NLRB, supra, 132 NLRB2710 (1961).On September 22, D. Benjamin Sims took control andmade the critical decisions. These decisions, I have found,
were (1) to subcontract the Jacksonville courier work to SCI
and (2) to discharge the Jacksonville couriers, all because the
Jacksonville couriers became active for the UAW. These
facts, I find, filtered down to the supervisors such as Leaver
Jo Bailey at Tyler. Bailey's coercive interrogation of any re-
marks to job applicant Bonnie G. Barnes in Tyler were there-
fore a direct result of the decisions made by EDS. However,
aside from the General Counsel's alter ego allegation, it is
not clear that the General Counsel has alleged that EDS is
equally responsible with SCI for Bailey's conduct. Complaint
paragraph 9 simply alleges that SCI, acting through Bailey,
engaged in the conduct. The conclusionary paragraphs do not
clarify the situation. Accordingly, I do not find that EDS (in
addition to SCI) has committed unfair labor practices based
on Bailey's remarks.4. Prima facie cases and ``whatever source''Citing Bali Blinds Midwest, 292 NLRB 243, fn. 2 (1989),Respondent asserts that, in evaluating whether the General
Counsel has presented a prima facie case, ``the ALJ must
view'' the General Counsel's evidence ``in isolation, apart 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
from a Respondent's defense.'' (Br. 73.) The Bali Blinds lineof cases begins with Hillside Bus Corp., 262 NLRB 1254(1982).Calling all but three of the witnesses in this case, the Gen-eral Counsel rested near the beginning of the ninth day
(9:1252). Respondent then proceeded with its case and called
Leaver Jo Bailey, Joseph A. Gipson, and Tommy D.
Treadwell before resting (10:1390). No rebuttal was offered.
I need not pause to consider whether any of my findings of
a prima facie case by the Government rest on evidence ad-
duced after the General Counsel rested, for, as I read GoldenFlake Snack Foods, 297 NLRB 594, 595 fn. 2 (1990), theBoard, sub silentio, has overruled the Hillside Bus line ofcases. Regarding this point, the Board stated (emphasis
added) in Golden Flake, ``it is the evidence as presented atthe hearing, drawn from whatever source, which precisely
determines whether or not there is a prima facie case of un-
lawful conduct.'' The Board's Golden Flake rule is con-sistent with Postal Service Board of Governors v. Aikens,460 U.S. 711, 103 S.Ct. 1478, 31 FEP Cases 609 (1983). See
Red Arrow Freight Lines, 289 NLRB 227 (1988).5. No weight given to outside the record referencesCounsel made certain statements in their briefs withoutbenefit of citations to the record. Some of these statements
are not based on record evidence, and I give no weight to
them. One appears in the Respondent's brief and several in
the General Counsel's. Addressing the issue of whether the
dispatchers are supervisors, Respondent asserts (Br. 52 fn. 8),
``Respondent has a policy of not calling rank and file em-
ployees as witnesses inasmuch as such employees are not
management.'' As there is no record evidence of such a
``policy,'' I attach no weight to the assertion.The General Counsel's more prominent statements havingno support in the record include references (1) that no addi-
tional documentation about the Jacksonville courier work
was provided pursuant to subopena requests (Br. 5); and (2)
that before the unfair labor practice hearing Respondent EDS
and SCI never argued to NLRB Region 16, either during the
investigation of the charge or in defense to the request for
10(j) relief, that a possible or perceived violation of the
Texas Motor Carrier Act was a basis for the transfer of the
Jacksonville courier business to SCI (Br. 11±12, 42); and (3)
that at the October 12 representation hearing Respondent's
attorney George Cherpelis and (witness) James Gibbons took
the position that the work was transferred to Tyler for eco-
nomic reasons (Br. 11±12, 42). I attach no weight to these
statements because they are not supported by record evi-
dence.The General Counsel's actual assertion regarding theTMCA defense is: ``Nor was such raised by Respondents be-
fore the Board in their defense to the request for injunctive
relief pursuant to Section 10(j) of the Act.'' (Br. 12.) Osten-
sibly that reference is not to the documents filed with the
Federal district court by the Respondents in the 10(j) pro-
ceeding. Even so, it raises a point which requires summary.In unfair labor practice proceedings the charges, pleadings,motions, and orders, commonly referred to as the ``formal
papers,'' are introduced as the General Counsel's first ex-
hibit, with appropriate alphabetical suffixes for each docu-
ment. For some reason the General Counsel included in the
formal papers copies of the documents the General Counselfiled in the 10(j) proceeding. These documents include theGovernment's petition and brief (G.C. Exhs. 1n, o). Before
me the Respondent objected to the inclusion of the 10(j) doc-
uments with the formal papers as irrelevant and prejudicial.
Although agreeing they should not have been part of the for-
mal papers, even though frequently they are received in cases
as other exhibits, I declined to delay the hearing so that they
could be removed and the remaining items renumbered. I in-
vited Respondent to file copies of any corresponding docu-
ments it filed in the 10(j) proceeding (1:8±10).Respondent again objected, without success, to the intro-duction of the documents when the General Counsel an-
nounced the case number assigned by the court clerk.
(2:197±198). There are two other references to the 10(j) pro-
ceeding. One did not prompt further objection (3:407±409),
and the other involved a question of James Gibbons from the
General Counsel concerning his knowledge of the documents
assembled for the 10(j) proceeding or his awareness of a cer-
tain point in Respondent's 10(j) brief (5:600±601). Respond-
ent did not elect to offer any of the documents it filed in the
10(j) proceeding before the Federal district court. Although
the 10(j) documents should have been offered, if at all, as
ordinary exhibits rather than as part of the ``formal'' docu-
ments, Respondent has not been prejudiced by their inclusion
in the record because it had the opportunity (not taken) to
submit copies of its own 10(j) pleadings. Moreover, as the
General Counsel's 10(j) petition and briefs would contain
only allegations and assertions by the Government, and not
admissions by the Respondent, they are not evidence. Ac-
cordingly, I have given no weight to anything contained in
the 10(j) papers.CONCLUSIONSOF
LAW1. EDS and SCI each is an employer within the meaningof Section 2(2), (6), and (7) of the Act.2. The UAW is a labor organization within the meaningof Section 2(5) of the Act.3. At all times material EDS dispatchers Darlene Alex-ander, Ken Dennis, and Mort Oliver were agents of Respond-ent EDS acting on its behalf within the meaning of Section
2(13) of the Act.4. At all material times SCI Field Supervisor Leaver JoBailey was an agent of Respondent SCI, acting on its behalf,
within the meaning of Section 2(13) of the Act.5. The October 11, 1988 oral arrangement between EDSand its wholly owned subsidiary SCI is a sham subcontract
devised for the purpose of escaping the UAW's organizing
activity at Jacksonville by terminating the Jacksonville driv-
ers and transferring Jacksonville's courier work to SCI at
Tyler.6. Respondent EDS violated Section 8(a)(1) of the Act bythe following conduct:(a) On September 14, 1988, when dispatcher Darlene Al-exander threatened employees with job loss and plant closure
because of their union activities, and coercively interrogated
employees.(b) In September 1988 when courier supervisor RobertChandler coercively interrogated an employee and threatened
employees with changes in employment and loss of jobs if
they did not cease their union activities. 263ELECTRONIC DATA SYSTEMS CORP.(c) In September 1988 when dispatcher Ken Dennis threat-ened an employee with discharge if he did not cease talking
in support of the Union.7. Respondent SCI violated Section 8(a)(1) of the Act bythe following conduct of Supervisor Leaver Jo Bailey about
October 24, 1988:(a) Informing a terminated Jacksonville driver that theJacksonville drivers had lost their jobs and not been per-
mitted to transfer from EDS to SCI because of the Union.(b) Coercively interrogating an employee.
(c) Telling an employee that SCI did not want the Unionat Tyler.8. Respondent EDS violated Section 8(a)(3) and (1) of theAct by the following conduct:(a) Issuing a formal written warning on September 21,1988, to Walter Paul Stanwood Jr.(b) About September 26, 1988, revoking its prior existingpolicy of allowing employees to earn 15 minutes of extra
paid work time each day.(c) On October 11, 1988, subcontracting its Jacksonvillecourier work to SCI-Tyler.(d) On October 11, 1988, terminating its Jacksonville cou-rier drivers, including the following 15 named drivers:Bonnie G. BarnesLarry Reagan
Queen E. ChumbleyWalter P. Stanwood Jr.

Margaret HendricksNila Scully

Martha J. LanceDaniel R. Schultz

James C. MellCharles Samples

Ray MyrickClayton White

A. L. McDanielKenneth Wheeler
Shawn D. Nock9. Respondent EDS did not violate Section 8(a)(1) of theAct as alleged in complaint paragraphs 9(a)(1) and (b)(1),
nor did it violate Section 8(a)(3) and (1) of the Act as al-
leged in complaint paragraphs 10 and 12.10. Respondent SCI did not violate Section 8(a)(3) and (1)of the Act as alleged in complaint paragraphs 16 and 17.11. The unfair labor practices found affect commerce with-in the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The General Counsel seeks an order that EDS reestablishits Jacksonville courier operation, offer immediate reinstate-
ment to the terminated drivers, and make the drivers whole
(Br. 57, 58). Citing Lear Siegler, Inc., 295 NLRB 857(1989), the General Counsel contends that such an order
would not be ``unduly burdensome.'' In Lear Siegler theBoard announced that henceforth it would apply the ``unduly
burdensome'' standard in determining whether restoration is
the appropriate remedy. It is a respondent's burden to show
that restoration of the status quo ante is inappropriate. LearSiegler, supra at 860.Respondent did not carry its burden. It does not appearthat restoration and reinstatement would be ``unduly burden-
some.'' EDS still owns and operates the Jacksonville facility,
and Jacksonville retained its customers. EDS simply leased(for $10) Jacksonville's vehicles to SCI in conjunction withsubcontracting the courier delivery work to SCI-Tyler. Al-
though SCI apparently has disposed of some of the older ve-
hicles, EDS can simply direct SCI to return the remaining
vehicles to Jacksonville plus the additional vehicles SCI has
acquired to cover Jacksonville's routes. As all of the money
is corporate anyhow (``It's all my money''), EDS can reim-
burse SCI, by accounting offsets, for any vehicles SCI has
purchased and would have to turn over to Jacksonville under
this order. EDS must revoke its sham oral subcontracting ar-
rangement with SCI. SCI participated in the unlawful sub-
contracting scheme as a wholly owned subsidiary dominated,
in this matter, by EDS. Accordingly, I shall include both en-
tities in a single order.Because the subcontracting arrangement here was unlaw-fully motivated, I shall order EDS to revoke it. EDS having
failed to show that restoring its courier service at Jackson-
ville, Texas, would be unduly burdensome, I shall order EDS
to make that restoration. Lear Siegler, id.; Universidad Inter-americana, 268 NLRB 1171 (1984).I do have one concern, and that is the matter of whetherrestoration would put the Board in the position of ordering
an operation restored which conflicts with the Texas Motor
Carrier Act (TMCA). I therefore shall order that, to the ex-
tent a restored operation must comply with TMCA, EDS take
all steps necessary to effect that compliance. Does that, in
turn, reopen the economics aspect? May EDS, at the compli-
ance stage, assert that before Jacksonville would have comeinto compliance with TMCA it would have subcontracted all
the courier work to SCI? That would give EDS a second bite
at the apple. EDS had its chance to offer its best evidence
and presumably did so. It may not relitigate the matter at the
compliance stage. However, there may be posthearing devel-
opments that should be considered on the restoration remedy,
including the matter of compliance with TMCA. Accord-
ingly, I shall permit the parties to introduce at the compli-
ance stage evidence which may be relevant to the appro-
priateness of the restoration and reinstatement portions of the
remedy, ``provided of course that such evidence was not
available prior to the unfair labor practice hearing.'' LearSiegler, supra at 861±862.EDS must also offer all the courier drivers it terminatedon October 11, 1988, at its Jacksonville, Texas unit imme-
diate and full reinstatement to their former jobs in the re-
stored courier operation, discharging, if necessary, any others
hired into and holding those jobs in the transferred operation,
or, if such jobs no longer exist in the restored operation, to
substantially equivalent jobs, without prejudice to their se-
niority or any other rights or privileges previously enjoyed.
EDS also must make whole the terminated drivers for any
loss of earnings and other benefits suffered as a result of the
discrimination against them. Identity and addresses of all the
EDS couriers terminated on October 11, 1988, are among the
details that may be determined at the compliance stage.
Backpay shall be computed on a quarterly basis from date
of discharge to date of proper offer of reinstatement, less any
net interim earnings, as established in F.W. Woolworth Co
.,90 NLRB 289 (1950), plus interest as calculated in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987). 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26See the format in Storer Communications, 297 NLRB 296(1989).27If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.28If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue26the following recommended27ORDERA. The Respondent, Electronic Data Systems Corporation,Jacksonville, Tyler, Texas, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Coercively interrogating any employee about unionsupport or union activities.(b) Threatening any employee with discharge or other dis-cipline, unfavorable changes in working conditions, office
closure, or other discrimination because the employee or
other employees support the UAW or any other union.(c) Issuing formal written warnings to Jacksonville, Texasemployees in retaliation for their union activities.(d) Discriminating against employees at Jacksonville orelsewhere by reducing their paid working time by 15 minutes
because they support the UAW or any other union.(e) Discharging or otherwise discriminating against itsJacksonville, Texas courier drivers, or other employees there
or elsewhere, because they support the UAW or any other
union.(f) Subcontracting work from a department or unit at Jack-sonville, Texas, or elsewhere, where the employees are orga-
nizing and supporting the UAW, or any other union, when
the purpose of the subcontracting is to prevent a possible
bargaining obligation attaching by eliminating the work, and
therefore the jobs, of the employees in the potential collec-
tive-bargaining unit.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Revoke the arrangement made, effective October 11,1988, with Security Couriers, Inc. (SCI), a wholly owned
subsidiary, by which EDS subcontracted its courier work
from its Jacksonville, Texas facility to SCI at Tyler, Texas.(b) Restore at Jacksonville, Texas, the courier work sub-contracted effective October 11, 1988, to SCI-Tyler, includ-
ing any increase in that work since October 11, 1988. To the
extent such restoration and resumption must comply with the
Texas Motor Carrier Act, take all steps necessary to effect
that compliance.(c) On reestablishing the courier work at Jacksonville, re-store the extra 15-minute paid working time unlawfully re-
moved from the Jacksonville courier drivers in September
1988.(d) Offer all Jacksonville courier drivers terminated on Oc-tober 11, 1998, including the 15 named below, immediate
and full reinstatement to their former jobs, or, if those jobs
no longer exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privileges
previously enjoyed, and make them whole for any loss ofearnings (including the September 1988 reduction by 15 min-utes in paid working time) and other benefits suffered as a
result of the discrimination against them, in the manner set
forth in the remedy section of this decision:Bonnie G. BarnesLarry Reagan
Queen E. ChumbleyWalter P. Stanwood Jr.

Margaret HendricksNila Scully

Martha J. LanceDaniel R. Schultz

James C. MellCharles Samples

Ray MyrickClayton White

A. L. McDanielKenneth Wheeler

Shawn D. Nock(e) Remove from its files any reference to the unlawfuldischarges, and to the unlawful formal written disciplinary
notice issued to Jacksonville courier Walter Paul Stanwood
Jr., and notify each employee in writing that this has been
done and that the discharges and written warning will not be
used against them in any way.(f) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(g) Post at its facility in Jacksonville, Texas, copies of theattached notice marked ``Appendix A.''28Copies of the no-tice, on forms provided by the Regional Director for Region
16, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(h) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.B. The Respondent, Security Couriers, Inc. (SCI), a whollyowned subsidiary of EDS, Tyler, Texas, its officers, agents,
successors, and assigns, shall1. Cease and desist from(a) Telling terminated EDS-Jacksonville employees thatthey were discharged and denied transfer to and employment
at SCI-Tyler because of the union activities at EDS-Jackson-
ville.(b) Coercively interrogating terminated EDS-Jacksonvilleemployees, present at SCI-Tyler to interview for employ-
ment, about their sentiments regarding the UAW or any other
union.(c) Telling terminated EDS-Jacksonville employees,present at SCI-Tyler to interview for employment, that SCI
does not want the UAW, or any union, at Tyler, when the
context of such remark implies that SCI would discriminate
against union supporters.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 265ELECTRONIC DATA SYSTEMS CORP.29See fn. 28, supra.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its facility in Tyler, Texas, copies of the at-tached notice marked ``Appendix B.''29Copies of the notice,on forms provided by the Regional Director for Region 16,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that paragraphs 9(a)(1), (b)(1), 10,12, 16, and 17 are dismissed from the paragraph numbers
enumerated in complaint conclusionary paragraphs 18, 19,
and 20.